Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 1 of 108




Attachment G-1
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 2 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #        BegBates             EndBates                Date                             Description                 Also Referenced
                                                                                                                              As
PTX0001 FTC-955-00005038     FTC-955-00005076           9/13/2006      Final Settlement and Release Agreement between Downey-20
                                                                       Unimed, Besins, Par, and Paddock; Patent License
                                                                       Agreement between Unimed and Par

PTX0002 PADD018345           PADD018368                 9/13/2006       Final Settlement and Release Agreement between
                                                                       Unimed, Besins, Par, and Paddock
PTX0003 PADD018272           PADD018286                 9/13/2006      Patent License Agreement between Unimed and
                                                                       Par
PTX0004 FTC-955-00005115     FTC-955-00005140           9/13/2006      Co-Promotion Agreement between Solvay and        Downey-22
                                                                       Par; Letter from Scott Tarriff to Edward Maloney
                                                                       re: Designee for Backup Manufacturing and
                                                                       Supply Agreement
PTX0005 PADD018298           PADD018335                 9/13/2006       Backup Manufacturing and Supply Agreement       Kay - 17
                                                                       between Unimed, Besins, and Par
PTX0006 PADD002209           PADD002212                 9/13/2006      Letter from Scott Tarriff to Edward Maloney re:
                                                                       Designee for Backup Manufacturing and Supply
                                                                       Agreement
PTX0007 PAR459737            PAR459747                  9/13/2006      Asset Purchase Agreement between Paddock and
                                                                       Par
PTX0008 SOLVAY 068788        SOLVAY 068841              8/11/1995      Document: Unimed AndroGel Agreements             Bua-5
                                                                       (Unimed-Besins 1995 License Agreement and
                                                                       Supply Agreement)
PTX0009 BESUS 000017         BESUS 000049              10/22/2001      Document: Supply Agreement between Unimed Dale-1
                                                                       and Besins
PTX0010 SLV393678            SLV393679                  11/7/2000      Email from Pascal Andre to Murray Kay re: FW:
                                                                       Latest product profitability figures w/ Attach:
                                                                       Product profitability 11-07 xls
PTX0011 UPIED0189197         UPIED0189239               5/16/2001      AndroGel proposal for DSPh and Comex approval




                                                                ‐1‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 3 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #        BegBates             EndBates                  Date                             Description                   Also Referenced
                                                                                                                                  As
PTX0012 TAP002985            TAP002996                     6/7/2001       TAP Pharmaceutical Products, Inc. AndroGel
                                                                         History Pre-2002 File
PTX0013 SOLVAY-ED-0043239 SOLVAY-ED-0043265               6/11/2001      Presentation: AndroGel Co-Promotion - Data
                                                                         Integration Summary and Coordination Reports

PTX0014 SLV390977            SLV390978                    8/31/2001      Five Year Plan - 2002-2006 (08-31)
PTX0015 PAR00202             PAR00218                        2003        Testosterone Gel Executive Summary
PTX0016 PAD 0023632          PAD 0023633                  2/11/2003      Document: Paddock Laboratories, Inc. New          Maloney-03
                                                                         Product Development Status Report re:
                                                                         Testosterone Gel
PTX0017 PAD 0000001          PAD 0000044                   7/2/2003      Document: Paddock Laboratories, Inc. ANDA 76- Maloney-05
                                                                         744, Testosterone Gel, 1% File: ANDA 76-744
                                                                         Submission; Letter from FDA re Receipt of
                                                                         ANDA Application Submission; Patent and
                                                                         Exclusivity Search Results; Paragraph IV
                                                                         Certifications
PTX0018 PADD002957           PADD002959                    7/2/2003      Letter from FDA to Paddock Laboratories, Inc. re:
                                                                         Receipt of ANDA Application Submission

PTX0019 PADD038799           PADD038800                    7/7/2003      Letter from Ron Nedich, Paddock Laboratories,
                                                                         Inc. to Jean-Louis Anspach, Unimed
                                                                         Pharmaceuticals, Inc. re: Notice of Paragraph IV
                                                                         Certification RE: Testosterone 1% Topical Gel

PTX0020 W 010682             W 010722                      7/7/2003      Letter from Barry White to Jean-Louis Anspach,     Buchen-3
                                                                         Jay Bua, Antoine Besins re:
                                                                         AndroGel/Testosterone (1% testosterone gel)
                                                                         United States Patent No. 6,503,894 Notice of
                                                                         Paragraph IV Certification



                                                                  ‐2‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 4 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #        BegBates             EndBates                Date                             Description                   Also Referenced
                                                                                                                                As
PTX0021 WTN0001567           WTN0001573                 8/21/2003      Complaint, Dkt. No. 1, Unimed Pharmaceuticals,
                                                                       Inc. v. Watson Pharmaceuticals, Inc., 1:03-cv-
                                                                       2501-TWT (N.D. Ga.)

PTX0022 PADD022577           PADD022577                 10/2/2003      Email from Edward Maloney to Marcia Jendro re:
                                                                       FW: testim testosterone gel
PTX0023 Buchen06             Buchen06.022              10/27/2003      Answer to First Amended Complaint and
                                                                       Counterclaims, Dkt. No. 8, Unimed
                                                                       Pharmaceuticals, Inc. and Laboratoires Besins
                                                                       Iscovesco v. Watson Pharmaceuticals, Inc., 1:03-
                                                                       cv-2501-TWT (N.D. Ga.)

PTX0024 WTN0001757           WTN0001768                11/17/2003      Answer to Counterclaims, Dkt. No. 10, Unimed
                                                                       Pharmaceuticals, Inc. and Laboratoires Besins
                                                                       Iscovesco v. Watson Pharmaceuticals, Inc., 1:03-
                                                                       cv-2501-TWT (N.D. Ga.)

PTX0025 ABBVIE-              ABBVIE-                    3/31/2004      Promotion Agreement between Wyeth and Solvay
        AGEL00143429         AGEL00143492
PTX0026 SLV034447            SLV034447                  4/15/2004      Price Increase Approval Form
PTX0027 AGEL-MDL-008-        AGEL-MDL-008-               9/2/2004      FW: Meeting minutes, Identifying licensing
        017994               018078                                    opportunities in WH/MH, Amsterdam, Aug 24, 25

PTX0028 AGELMDL012002223 AGELMDL012002247              10/22/2004      Solvay / ICOS AndroGel Co-Promotion White
                                                                       Paper
PTX0029 SLV317515            SLV317515                  11/5/2004      Email from Kevin Rose to James Hynd, Jean-
                                                                       Louis Anspach, Joe Nolan, et al. re: ICOS Co-
                                                                       promotion Counter Terms




                                                                ‐3‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 5 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #        BegBates             EndBates                Date                             Description                     Also Referenced
                                                                                                                                  As
PTX0030 FTC-ICOS00042199     FTC-ICOS00042217          11/23/2004      REICOS-
                                                                       SolvayTerms_SPIv1_ICOSv3_noredline.doc.rtf

PTX0031 AGEL-MDL-022-        AGEL-MDL-022-               2/1/2005      Email from James Hynd to Harold Shlevin re:
        000814               000822                                    FW: ICOS, Shire w/ Attach: ICOS Summary Jan
                                                                       31 05.ppt; Pentasa Jan 27 05.ppt; Summary
                                                                       Document for ICOS Jan 31 05 v2.doc

PTX0032 PADD006445           PADD006445                  3/1/2005      Email from Maureen Rath to Bruce Falcon, Joann
                                                                       Zilka, Tammy Charbonneau, et al. re: Testim
                                                                       Project
PTX0033 PADD006442           PADD006442                  3/3/2005      Email from Soloan Schroeder to Janine Kelley,
                                                                       John Fan, Bruce Falcon, et al. re: RE: Order of
                                                                       Testim
PTX0034 PADD008265           PADD008266                  4/5/2005      Email from William Mink to Pete Zeleny,
                                                                       Maureen Rath, Kelly Dodson, et al. re: RE: T-Gel
                                                                       Bottle Filler
PTX0035 SLV225843_A          SLV225844_A                 7/5/2005      Email from Jean-Louis Anspach to Kevin Rose,
                                                                       Marty Comer, Brian Mitchell, et al. re: Wesso july
                                                                       18 meeting w/ Attach: BOD2004.ppt

PTX0036 AGELMDL014000842 AGELMDL014000877               7/14/2005      Email from Brian Mitchell to Murray Kay re: RE:
                                                                       Agenda Time w/ Attach: McKinsey Slides.ppt

PTX0037 AGEL-MDL-022-        AGEL-MDL-022-              7/27/2005      Email from Harold Shlevin to Oliver Engert re:
        004370               004404                                    FW: SARL Board Presentation_FINAL_
                                                                       26Jul05.ppt w/ Attach: SARL Board Presentation
                                                                       FINAL 26Jul05.ppt




                                                                ‐4‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 6 of 108
                                     In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                               PLAINTIFFS' TRIAL EXHIBIT LIST
                                                        November 15, 2019
 PTX #       BegBates             EndBates                Date                             Description                     Also Referenced
                                                                                                                                 As
PTX0038 AGELMDL008002094 AGELMDL008002099                Aug-05       Primary Care and Specialized Markets Business
                                                                      Unit - Monthly Business Report, August 2005

PTX0039 AGELMDL013020020 AGELMDL013020027              8/15/2005      Email from Mark Hastings to James Hynd, Jean-
                                                                      Louis Anspach, Brian Mitchell, et al. re:
                                                                      Integrating TriCor v2.doc w/ Attach: Integrating
                                                                      TriCor v2.doc
PTX0040 AGELMDL013020031 AGELMDL013020032              8/16/2005      Email from Lisa Helin to Jay Janco re: Scenario
                                                                      planning for Wesso meetings next week

PTX0041 PADD019374          PADD019375                 9/20/2005      Email from William Mink to Edward Maloney re:
                                                                      RE: t-gel equip rev2.doc w/ Attach: t-gelequip rev
                                                                      3.doc
PTX0042 AGELMDL014012630 AGELMDL014012643                Oct-05       Board of Directors Meeting October 2005

PTX0043 AGELMDL014003530 AGELMDL014003534             10/27/2005      Email from James Hynd to Murray Kay re: FW:
                                                                      Status update: Abbott request of additional 300K
                                                                      PDEs
PTX0044 AGELMDL008002040 AGELMDL008002049             11/11/2005      Presentation: Polaris - Accelerating Commercial
                                                                      Effectiveness
PTX0045 PADD005106          PADD005109                12/13/2005      Conference call with Par
PTX0046 SLV543228           SLV543237                 12/13/2005      Email from Elaine Yang to Jean-Louis Anspach
                                                                      re: Tricor PDE Increase w/ Attach: 12-13-2005
                                                                      increased PDE discussion v1.0.ppt; Co-promotion
                                                                      Increased detailing 121305-options.xls

PTX0047 SLV455405           SLV455439                   1/6/2006      Email from Brian Mitchell to James Hynd re:
                                                                      SARL Board Presentation w/ Attach: SARL
                                                                      Board PresentationFINAL-26Jul05.ppt



                                                               ‐5‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 7 of 108
                                     In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                               PLAINTIFFS' TRIAL EXHIBIT LIST
                                                        November 15, 2019
 PTX #       BegBates             EndBates                Date                             Description                   Also Referenced
                                                                                                                               As
PTX0048 SLV528334           SLV528346                  1/26/2006      Email from Marty Comer to Jean-Louis Anspach
                                                                      re: FW: Updated PBE deck and request for
                                                                      information w/ Attach: Solvay 1.25.06.ppt

PTX0049 SLV551676           SLV551679                   2/8/2006      Email from Jean-Louis Anspach to James Hynd,
                                                                      Brian Mitchell, Kevin Guthrie, et al. re: CMB -
                                                                      SMK January 06 report w/ Attach: Monthly
                                                                      Report 2006 - January.doc
PTX0050 PAR 008495          PAR 008509                 2/10/2006      Testosterone Gel 1% Executive Summary
PTX0051 PADD021090          PADD021092                 2/16/2006      Meeting invite to William Mink, Janine Kelley,
                                                                      John Fan, et al. re: Updated: Post-batch meeting
                                                                      for PE batches of T-Gel formulation 2 w/ Attach:
                                                                      Post-PEBatchMeeting Agenda2-15-06.doc

PTX0052 SLV480998           SLV481000                  2/21/2006      Email from Mark Hastings to Lisa Helin, Jay
                                                                      Janco, Juliana Hardy re: RE: Assumptions - Sales
                                                                      Force Study w/ Attach: 20060216 ZS
                                                                      Assumptions - Sales Force Study v1 1.xls
PTX0053 PADD028529          PADD028534                 2/22/2006      Email from Nandini Konar to Lisa Black re: Tgel
                                                                      forecast w/ Attach: winmail.dat
PTX0054 SLV456892           SLV456914                  2/27/2006      Email from Dan Frey to James Hynd, John
                                                                      Bienko, Kevin McCarl re: Generic contingency
                                                                      presentation w/ Attach: Solvay generic
                                                                      contingency preview v1.0.zip
PTX0055 SLV455885           SLV455911                   3/1/2006      Email from Joe Nolan to James Hynd re: Watson:
                                                                      Generic Strategy w/ Attach:
                                                                      Solvaypresentation.ppt
PTX0056 WTN0287918          WTN0287918                   Apr-06       Handwritten Notes of Edward Tykot: April 27th, Tykot - 8
                                                                      2006 Meeting



                                                               ‐6‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 8 of 108
                                     In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                               PLAINTIFFS' TRIAL EXHIBIT LIST
                                                        November 15, 2019
 PTX #       BegBates             EndBates                Date                             Description                     Also Referenced
                                                                                                                                 As
PTX0057 AGELMDL014020935 AGELMDL014020940              4/10/2006      Email from Elaine Yang to Murray Kay re: Tulip
                                                                      w/ Attach: TULIP 040806.ppt; Adrgel scenario
                                                                      planning 040806 xls
PTX0058 SLV448350           SLV448408                  4/13/2006      Presentation: Board of Directors Meeting and
                                                                      Business Review
PTX0059 SLV577131           SLV577151                  4/14/2006      Email from James Hynd to Brian Mitchell,
                                                                      Murray Kay re: Solvay generic transition plan
                                                                      summary v2 1.ppt CONFIDENTIAL w/ Attach:
                                                                      Solvay generic transition plan summary v2 1.ppt

PTX0060 SLV475073           SLV475096                  4/18/2006      Email from Cherry Christian to James Hynd re:
                                                                      FW: Tulip AndroGel Slides.ppt w/ Attach: Tulip
                                                                      AndroGel Slides.ppt
PTX0061 SLV475097           SLV475116                  4/19/2006      Email from Murray Kay to James Hynd re: Tulip
                                                                      AndroGel Slides (2).ppt w/ Attach: Tulip
                                                                      AndroGel Slides (2).ppt
PTX0062 WTN0093300          WTN0093316                 4/19/2006      Email from Edward Heimers to David Buchen,
                                                                      Edward Tykot re: Unimed Files w/ Attach:
                                                                      Unimed AndroGel FINAL.ppt; Unimed AndroGel
                                                                      LTC.ppt
PTX0063 SLV581603           SLV581626                  4/20/2006      Presentation: Tulip AndroGel Slides.ppt
PTX0064 SLV475125           SLV475131                  4/25/2006      Email from Brian Mitchell to James Hynd re:
                                                                      Slightly update Tulip doc w/ Attach: Tulip selling
                                                                      doc w charts added 042506.ppt
PTX0065 SLV584023           SLV584024                  4/26/2006      Email from Elaine Yang to James Hynd, Murray
                                                                      Kay re: RE: Tulip
PTX0066 SLV587034           SLV587043                  4/26/2006      Document: Urology Based Androgel Business




                                                               ‐7‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 9 of 108
                                     In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                               PLAINTIFFS' TRIAL EXHIBIT LIST
                                                        November 15, 2019
 PTX #       BegBates             EndBates                Date                             Description                    Also Referenced
                                                                                                                                As
PTX0067 WTN0288577          WTN0288584                 4/28/2006      Email from Edward Tykot to Edward Heimers re:
                                                                      Fw: Summary of Terms w/ Attach: Watson
                                                                      Terms.ppt
PTX0068 SLV474741           SLV474748                  4/28/2006      Email from James Hynd to Peter Edwards,
                                                                      Laurence Downey, Murray Kay re: Watson
                                                                      Terms.ppt w/ Attach: Watson Terms.ppt
PTX0069 PAR459026           PAR459027                  4/29/2006      Email from Paul Campanelli to Joseph Todisco re:
                                                                      Re: Solvay
PTX0070 SLV452010           SLV452015                   5/3/2006      Email from Melissa Arthur to Kate Burns, Peter
                                                                      Edwards re: FW: NDA w/ Attach: NonDisclosure
                                                                      Agreement.pdf
PTX0071 PAR343760           PAR343761                   5/3/2006      Email from Murray Kay to Paul Campanelli re:
                                                                      Generic Model With Three Generic Competitors
                                                                      xls w/ Attach: Generic Model With Three Generic
                                                                      Competitors xls
PTX0072 PAR344420           PAR344420                   5/8/2006      Email from Paul Campanelli to Murray Kay,
                                                                      Laurence Downey, Suzanne Paula re: NPV
                                                                      Valuation
PTX0073 SLV510602           SLV510602                   5/8/2006      Spreadsheet: Solvay Par xls
PTX0074 SLV222074           SLV222074                  5/10/2006      Presentation: AndroGel US Market 2000-2005

PTX0075 SLV506117           SLV506120                  5/18/2006      Email from Murray Kay to James Hynd re: RE:
                                                                      Summary of Terms
PTX0076 SLV585024           SLV585036                  5/24/2006      Email from Murray Kay to James Hynd, Brian
                                                                      Mitchell re: Tulip May-24 2006 (3).ppt w/ Attach:
                                                                      Tulip May- 24 2006 (3).ppt
PTX0077 SLV476413           SLV476425                  5/24/2006      Email from Brian Mitchell to Murray Kay, James
                                                                      Hynd re: Tulip May 25 Deck w/ Attach: Tulip
                                                                      May-24 2006.ppt



                                                               ‐8‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 10 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                 Also Referenced
                                                                                                                              As
PTX0078 PAR344841            PAR344841                  5/24/2006      Email from Paul Campanelli to Edward Maloney
                                                                       re: T-gel
PTX0079 WTN0287970           WTN0287988                  6/8/2006      Email from Edward Tykot to Edward Heimers,       Tykot - 12
                                                                       David Buchen re: Fw: Co-Promotion Agreement
                                                                       w/ Attach: WATSON Copromotion060806
                                                                       (2).doc
PTX0080 WTN0288574           WTN0288576                  6/8/2006      Email from Edward Heimers to Edward Tykot,       Tykot - 11
                                                                       Lynne Amato re: Re: Fw: Co-Promotion
                                                                       Agreement
PTX0081 SLV510899            SLV510902                  6/12/2006      Email from Brian Mitchell to Paul Campanelli,
                                                                       James Hynd, Peter Edwards, et al. re: Par/Solvay
                                                                       Co-Promotion Terms w/ Attach: Par
                                                                       Terms_12June.ppt; Mitchell, Brian.vcf

PTX0082 SLV409694            SLV409694                  6/15/2006      Email from Jean-Louis Anspach to James Hynd,
                                                                       Murray Kay re: AndroGel PDEs in Urology

PTX0083 SLV474143            SLV474153                  6/28/2006      Email from Joseph Mahoney to Barry White re:
                                                                       AndroGel - Draft Patent License Agreement -
                                                                       Privileged & Confidential / Attorney Work
                                                                       Product w/ Attach: 13320125 1.DOC

PTX0084 SLV186117            SLV186168                  7/20/2006      Presentation: Solvay Pharmaceuticals, Inc.
                                                                       Business Review 2007-2011 Plan Version 1
PTX0085 PAR463151            PAR463177                   8/4/2006      Email from Murray Kay to Paul Campanelli re:
                                                                       FW: Par Backup Manufacturing Agreement w/
                                                                       Attach: Par- Solvay Manufacturing K CLEAN
                                                                       08032006.doc




                                                                ‐9‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 11 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                       Also Referenced
                                                                                                                                    As
PTX0086 SLV476694            SLV476746                   8/4/2006        Email from Paul Campanelli to Murray Kay,
                                                                         James Hynd, Scott Tarriff, et al. re: Fw:
                                                                         Par/Solvay Draft Co-Promotion Agreement w/
                                                                         Attach: NY-#455639-v3-Par_Solvay_Co-
                                                                         Promotion_Agreement.DOC; NY-#455639-vdoc-
                                                                         Par_Solvay_Co- Promotion Agreement.DOC

PTX0087 SLV476772            SLV477002                  8/18/2006        Email from Paul Campanelli to Murray Kay,
                                                                         James Hynd, Peter Edwards, et al. re: Re: Fw: Par,
                                                                         Unimed, Paddock, Besins Draft Settlement &
                                                                         Release Agreement - Privileged &
                                                                         Confidential/Attorney Work Product w/ Attach:
                                                                         Solvay.Par.Settlement Agreement.DOC; Consent
                                                                         Judgment.doc; Par-Solvay License.DOC

PTX0088 SLV511179            SLV511187                  8/19/2006        Email from Murray Kay to Laurence Downey,
                                                                         James Hynd, Peter Edwards re: Tulip August
                                                                         2006.ppt w/ Attach: Tulip August 2006.ppt

PTX0089 WTN0327082           WTN0327093                 8/19/2006        Email from Fred Weihmuller to Charles Ebert,
                                                                         Wanda Williams, Charles McCarthy, et al. re:
                                                                         Weekly product Launch updates 8-18-06 w/
                                                                         Attach: Weekly Prod. Launch Mtg.Min. 8-18-
                                                                         06.doc




                                                                ‐ 10 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 12 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                       Also Referenced
                                                                                                                                    As
PTX0090 SLV476968            SLV477002                  8/21/2006        Email from Angus Chen to James Ferguson,
                                                                         Murray Kay, Peter Edwards, et al. re: Re: Fw: Par,
                                                                         Unimed, Paddock, Besins Draft Settlement &
                                                                         Release Agreement - Privileged & Confidential /
                                                                         Attorney Work Product w/ Attach:
                                                                         Solvay.Par.Settlement Agreement.DOC; Consent
                                                                         Judgment.doc; Par-Solvay License.DOC

PTX0091 PAR344354            PAR344358                  8/21/2006        Email from Paul Campanelli to Peter Edwards,
                                                                         Murray Kay re: Re: FW: Teleconference Calls
                                                                         with Par on Tuesday August 22, and Wednesday,
                                                                         August 23
PTX0092 SLV476875            SLV476948                  8/21/2006        Email from Paul Campanelli to Brian Mitchell,
                                                                         James Ferguson, Joseph Mahoney, et al. re: FW:
                                                                         Backup Manufacturing Agreement w/ Attach: NY-
                                                                         #457797-v5-Back-
                                                                         Up_Manufacturing_Agreement.DOC; NY-
                                                                         #457797-vdoc-Back- Up Manufacturing
                                                                         Agreement.DOC
PTX0093 SLV582888            SLV582959                  8/25/2006        Email from Eliot Choy to Murray Kay, Matthew
                                                                         Owens re: FW: Par/Solvay/Backup w/ Attach:
                                                                         Back- Up Manufacturing Agreement.DOC;
                                                                         Redline rtf
PTX0094 SLV506508            SLV506508                  8/30/2006        Email from Laurence Downey to Paul
                                                                         Vanderhoeven re: FW: Tulip August 2006.ppt

PTX0095 SLV506137            SLV506140                  8/30/2006        Email from Murray Kay to Matthew Owens,
                                                                         James Hynd re: RE: Par/Solvay




                                                                ‐ 11 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 13 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                   Also Referenced
                                                                                                                                 As
PTX0096 N/A                   N/A                        9/13/2006        Document: Final Settlement and Release           Downey 18;
                                                                          Agreement, Patent License Agreement, Co-         Buchen-25
                                                                          Promotion Agreement, and Stipulation of
                                                                          Dismissal between Unimed, Besins, and Watson

PTX0097 WTN0286953            WTN0286969                 9/13/2006        Document: Final Settlement and Release       Buchen - 20;
                                                                          Agreement between Unimed, Besins, and Watson GX2001-A

PTX0098 PADD018336            PADD018340                 9/13/2006        Consent Judgment and Order of Permanent
                                                                          Injunction, Dkt. 130, Unimed Pharmaceuticals,
                                                                          Inc., Laboratoires Besins Iscovesco v. Paddock
                                                                          Laboratories, Inc., 1:03-CV-2503 (N.D. Ga.)

PTX0099 WTN0286982            WTN0287004                 9/13/2006        Document: Co-Promotion Agreement between       Buchen - 18
                                                                          Solvay and Watson
PTX0100 WTN0105652            WTN0105659                 9/14/2006        Email from Amy Hulina to Stephen Salvucci re: Tykot - 15
                                                                          Fw: AndroGel Settlement: External
                                                                          communications follow up
PTX0101 SLV443734             SLV443785                  9/20/2006        Email from Suzanne Paula to Murray Kay re: FW:
                                                                          Budget Discussion w/ Attach: Business Review -
                                                                          5 Year Plan Version 2 Revised_September 19
                                                                          print version final.ppt

PTX0102 SLV506194             SLV506195                  9/25/2006        Email from Peter Edwards to James Hynd,
                                                                          Laurence Downey re: RE: FW: AndroGel
                                                                          Par/Paddock Tech Transfer and Backup Supply




                                                                 ‐ 12 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 14 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                       Also Referenced
                                                                                                                                    As
PTX0103 WTN0287067           WTN0287071                 9/28/2006        Email from Amy Hulina to rad@hpm.com re: Fw:
                                                                         ANDA 76-737, Testosterone Gel, 1% Acceptable
                                                                         for Filing Letter w/ Attach: 76-737 Acceptable for
                                                                         Filing.pdf
PTX0104 BNS0003917           BNS0003920                 9/29/2006        Document: Reciprocal Confidentiality Agreement
                                                                         between Besins International US, Inc. and
                                                                         Paddock Laboratories, Inc.
PTX0105 PAR267496            PAR267521                 10/16/2006        Email from Cecelia Heer to Mike Graves, Jackie
                                                                         Guerra re: BD Presentation w/ Attach:
                                                                         P.Campanelli_BD&L2006.ppt
PTX0106 SLV301602            SLV301654                 10/19/2006        Email from Kevin Rose to Jean-Louis Anspach,
                                                                         Marty Comer, Vincent Amyot, et al. re: 2007
                                                                         SMK Bus. Plan Pres. To LC w/ Attach: 2007
                                                                         SMK Business Plan to LC_FINAL.ppt

PTX0107 PADD004538           PADD004539                10/30/2006        Email from Daniel DeGrande to Flo Gilson,
                                                                         William Mink, Charles Gancel, et al. re: RE:
                                                                         Paddock audit dates.
PTX0108 BNS0004106           BNS0004109                 11/7/2006        Email from Daniel DeGrande to William Mink,
                                                                         Charles Gancel, Jay Bua, et al. re: Preliminary
                                                                         technology transfer activity list w/ Attach:
                                                                         checklist transfer tech activities.doc

PTX0109 SLV408357            SLV408369                 11/13/2006        Email from Murray Kay to Paul Vanderhoeven,
                                                                         James Hynd, Laurence Downey re: Risk
                                                                         Analysis.xls w/ Attach: Risk Analysis.xls

PTX0110 SLV186240            SLV186240                 11/26/2006        Document: Laurence Downey: Key
                                                                         Accomplishments 2006



                                                                ‐ 13 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 15 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                       Also Referenced
                                                                                                                                    As
PTX0111 PADD004903           PADD004955                11/27/2006        Presentation: New Product Group Meeting -
                                                                         Program Management Monthly Project Updates

PTX0112 PAR319478            PAR319480                  12/7/2006        Email from Brian Cahill to Jerry Martino,
                                                                         Veronica Lubatkin, Darren Willoughby, et al. re:
                                                                         Accounting instructions AndroGel agreement with
                                                                         Solvay and Paddock w/ Attach: AndroGel
                                                                         agreement with Solvay and Paddock.doc

PTX0113 SLV186279            SLV186284                 12/13/2006        Document: Solvay 2007 POA, Laurence Downey:
                                                                         Keynote Remarks
PTX0114 PAR-MDL-00000085     PAR-MDL-00000085          12/26/2006        Letter from Julie Szozda, Par Pharmaceutical, Inc.
                                                                         to Food and Drug Administration re: ANDA #76-
                                                                         744, Testosterone Gel 1%, Minor Amendment -
                                                                         Final Approval Requested

PTX0115 WTS 0001551          WTS 0001566                 1/5/2007        Docket Report, Unimed Pharmaceuticals, Inc., et
                                                                         al. v. Watson Pharmaceuticals, Inc., 1:03-cv-
                                                                         02501-TWT (N.D. Ga.)
PTX0116 BNS0004397           BNS0004398                 1/10/2007        Email from Jay Bua to Antoine Besins re:
                                                                         manufacturing
PTX0117 SLV509645            SLV509647                  1/22/2007        Email from Donald Pirkl to Dave Pederson, Lynn
                                                                         Dale, Patrick Kaczaral re: RE: Draft information
                                                                         on Paddock Lab visit
PTX0118 SLV451381            SLV451386                   2/8/2007        Email from Anabela Coutinho Fonseca to Thomas
                                                                         MacAllister, Jay Bua, Murray Kay, et al. re: JSC
                                                                         Minutes w/ Attach: Androgel Joint Steering
                                                                         Committee Meeting.doc




                                                                ‐ 14 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 16 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                      Also Referenced
                                                                                                                                    As
PTX0119 PADD022545            PADD022546                 2/14/2007        Email from William Mink to Edward Maloney,
                                                                          Maureen Rath, Debbie Andersen, et al. re: T-gel
                                                                          conference call 2-14-07.doc w/ Attach: conference
                                                                          call 2-14-07.doc
PTX0120 PAR344338             PAR344347                  2/15/2007        Email from Lonny Wittnebel to Paul Campanelli,
                                                                          Edward Maloney, Lori-jean Gille, et al. re: Fw:
                                                                          Co- Promotion Invoice Q406

PTX0121 PAR310456             PAR310456                  2/16/2007        Email from Paul Campanelli to Stephen Montalto
                                                                          re: Re: 2007 Accomplishments
PTX0122 PADD014562            PADD014563                 3/26/2007        Email from Ron Nedich to Paul Stach re: FW:
                                                                          Testim Results
PTX0123 SLV532538             SLV532543                  3/30/2007        Email from David Jarret to Jean-Louis Anspach
                                                                          and Vincent Amyot re: RE: Par & Watson
                                                                          Payments w/ Attach: Watson Co-Promo
                                                                          Calculation Q4-06 xls
PTX0124 SLV000190             SLV000239                   4/5/2007        Document: AndroGel 2005 U.S. Business Plan

PTX0125 SLV423841             SLV423842                   4/9/2007        Email from Laurence Downey to Murray Kay re:
                                                                          RE: Comments on Audit Report
PTX0126 PADD-MDL-00000759 PADD-MDL-00000761              5/22/2007        Email from MZrebiec@parpharm.com to William
                                                                          Mink, Lynn Dale, Edward Maloney, et al. re:
                                                                          Testosterone Gel Project: Meeting Minutes
                                                                          5/21/07 9:00 am w/ Attach: Testosterone Gel
                                                                          Contact List Rev.xls
PTX0127 SLV357429             SLV357430                  6/11/2007        Email from Murray Kay to Laurence Downey re:
                                                                          FW: Besins June 2007.ppt
PTX0128 N/A                   N/A                        July 2007        Document: AIPLA - Report of the Economic
                                                                          Survey 2007



                                                                 ‐ 15 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 17 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                        Also Referenced
                                                                                                                                      As
PTX0129 SLV583346             SLV583360                  10/3/2007        Email from Mike Dornhecker to Laurence
                                                                          Downey, Murray Kay re: FW: MSMT
                                                                          presentation 3 Oct 2007.ppt w/ Attach: MSMT
                                                                          presentation 3 Oct 2007.ppt
PTX0130 PADD-MDL-00002372 PADD-MDL-00002373             11/26/2007        Email from Ken Barnes to William Mink, Matt
                                                                          Hommerding re: T-Gel 3 Scope w/ Attach: Back-
                                                                          Up Manufacturing Scope.doc
PTX0131 PADD-MDL-00002385 PADD-MDL-00002388             11/27/2007        Email from Lincy Michael to Lynn Dale, William
                                                                          Mink, Benoit Laurent, et al. re: RE: List of
                                                                          documents needed for filing
PTX0132 N/A                   N/A                       12/31/2007        Solvay Pharmaceuticals, Inc.'s CID Responses
                                                                          (Specifications 16, 17, 18, 19, 47, 48, 49, 50, and
                                                                          52)
PTX0133 AGEL-MDL-009-         AGEL-MDL-009-               1/7/2008        Email from Carmen Cardoso to Lynn Dale,
        005068                005069                                      Jmichauld@besins-international.com,
                                                                          Laurent.gaston@besins-international.com, et al.
                                                                          re: Androgel (Besins) - December 2007 w/ Attach:
                                                                          Androgel Besins - December 2007 xls

PTX0134 SLV542589             SLV542604                  1/17/2008        Email from Lynn Dale to James Hynd, Laurence
                                                                          Downey, Jean-Louis Anspach, et al. re: FW:
                                                                          Androgel presentation to AB w/ Attach: Androgel
                                                                          Manufacturing AB 20080117 - V 1.0.ppt




                                                                 ‐ 16 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 18 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                      Also Referenced
                                                                                                                                   As
PTX0135 PADD-MDL-00003207 PADD-MDL-00003224              2/7/2008        Email from Edward Maloney to William Mink,
                                                                         Lonny Wittnebel, Mike Graves, et al. re: Solvay
                                                                         w/ Attach: Preliminary cost estimate; Solvay
                                                                         Capital Amortization; FW:
                                                                         Materials_list_for_ED.xls; BEST CASE
                                                                         SUMMARY xls; WORST CASE
                                                                         SUMMARY.xlsx; FW: TGEL Equip Summary
                                                                         xlsx
PTX0136 WTN0287113           WTN0287116                 3/19/2008        Watson Pharmaceuticals, Inc.'s CID Response      Buchen - 12
                                                                         (Specification 15)
PTX0137 AGEL-MDL-009-        AGEL-MDL-009-               7/7/2008        Email from Lynn Dale to Patrick Kaczaral re: FW:
        004092               004093                                      AndroGel Royaltys June 2008 w/ Attach:
                                                                         Androgel June 2008 xls
PTX0138 AGEL-MDL-013-        AGEL-MDL-013-              8/12/2008        Email from Brian Mitchell to Jay Janco, John
        038841               038864                                      Rodda re: DRAFT of price increase slides w/
                                                                         Attach: Brian.Mitchell@solvay.com.vcf;
                                                                         AndroGel Price Increase Analysis 072908.ppt

PTX0139 FTC-955-00003326  FTC-955-00003330             10/30/2008        Spreadsheet: 08.10.30 ZS Calculations.xls
PTX0140 PADD-MDL-00008104 PADD-MDL-00008106            1/14/2009         Email from William Mink to Edward Maloney,
                                                                         Jim Schwier, Gary Jossart, et al. re: Creon Back
                                                                         up Manufacturing Plan.docx w/ Attach: Creon
                                                                         Back up Manufacturing Plan.docx

PTX0141 PADD-MDL-00008337 PADD-MDL-00008339             2/24/2009        Email from Donald Pirkl to Edward Maloney re:
                                                                         RE: Creon Packaging Update
PTX0142 PADD-MDL-00008767 PADD-MDL-00008789             5/11/2009        Email from Lynn Dale to Barry Campbell,
                                                                         William Mink, Patrick Kaczaral, et al. re: PO and
                                                                         quote w/ Attach: paddock marchesini quote.pdf;
                                                                         marchesini po.pdf

                                                                ‐ 17 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 19 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                      Also Referenced
                                                                                                                                   As
PTX0143 PADD-MDL-00009045 PADD-MDL-00009046             9/18/2009        Email from Donald Pirkl to William Mink, Lynn
                                                                         Dale, Ken Barnes, et al. re: Stick Pack Equipment
                                                                         PO placed with Inever
PTX0144 PADD-MDL-00011539 PADD-MDL-00011544              8/3/2010        Email from Patrick Kaczaral to William Mink,
                                                                         Lynn Dale, Ken Barnes re: FW: Inever stickpack
                                                                         machine w/ Attach: Impresión facturas de venta-
                                                                         2110.pdf
PTX0145 ABBVIE-              ABBVIE-                     2/8/2011        Spreadsheet: Besins 2010 xls
        AGEL00269114         AGEL00269114
PTX0146 ABBVIE-              ABBVIE-                    3/18/2011        Spreadsheet: Detailed backup for 2484000000
        AGEL03223379         AGEL03223379                                UPI 8- 31-09 and 2-15-10 balances xls

PTX0147 ABBVIE-              ABBVIE-                     4/8/2011        Email from Randi Reff to Murray Kay re: 2011
        AGEL00386066         AGEL00386067                                LRP Androgel P&L - PPD Review.xlsm w/
                                                                         Attach: 2011 LRP Androgel P&L - PPD
                                                                         Review.xlsm
PTX0148 ABBVIE-              ABBVIE-                   10/10/2011        Email from James Hynd to Jeffrey Stewart re:
        AGEL03158538         AGEL03158600                                Acceleration Plan - Presentation & Executive
                                                                         Summary w/ Attach: AndroGel 1.62%
                                                                         Acceleration Plan Update - Executive Summary
                                                                         FINAL.ppt; AndroGel 1.62% Patient Transition
                                                                         Support FINAL_10 4 11.ppt

PTX0149 PADD-MDL-00015363 PADD-MDL-00015363            11/17/2011        Email from Melissa Timm to William Mink,
                                                                         Sherry Kimball, Lisa Stokes, et al. re: RE: T-Gel
                                                                         sachets (PQ lots)




                                                                ‐ 18 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 20 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                    Also Referenced
                                                                                                                                 As
PTX0150 PADD-MDL-00015479 PADD-MDL-00015482             12/1/2011        Email from Jody Alde to William Mink, Ken
                                                                         Barnes, Lynn Dale, et al. re: Status Update -
                                                                         Qualification of Abbott equipment for AndroGel
                                                                         Packaging Meeting Minutes w/ Attach: 01 DEC
                                                                         2011 - Abbott & Perrigo meeting Minutes.doc

PTX0151 ABBVIE-              ABBVIE-                     2/2/2012        Spreadsheet: Besins Royalty Calculation Dec
        AGEL00268948         AGEL00268948                                Revised 020212 xls
PTX0152 ABBVIE-              ABBVIE-                    4/23/2012        Email from Meena Vairavan to James Hynd,
        AGEL00026559         AGEL00026592                                Frank Jaeger, Michael Gautsch, et al. re:
                                                                         AndroGel 1.62% Patient Source of Business
                                                                         Monthly Update (Data thru Feb 2012) w/ Attach:
                                                                         TRT Mkt Patient Source of Business Update Thru
                                                                         Feb-12 FINAL.pptx
PTX0153 WTN0489294           WTN0489434                 1/22/2013        Email from James Williamson to Andrew Boyer
                                                                         re: FW: Draft Financial Reports for December w/
                                                                         Attach: December Flash Package - 01-18-13.pdf;
                                                                         Q4 Financial Reporting Package - 01-18-13.pdf;
                                                                         Q4 Executive Reporting Package - 01-18-13.pdf;
                                                                         Q4 Global Generic Segment - 01-18-13.pdf; Q4
                                                                         Global Brand Segment - 01-18-13.pdf; Q4 Global
                                                                         Distribution Segment - 01-18-13.pdf; Balance
                                                                         Sheet & Cash Flow - 01-18-13.pdf; Q4
                                                                         International Results - 01-18-13.pdf; Actavis
                                                                         Flash Financial Reporting Package - 4Q 2012
                                                                         Draft.pdf; Watson Actavis Combined Flash
                                                                         Package January 18 2013.pdf




                                                                ‐ 19 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 21 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                     Also Referenced
                                                                                                                                   As
PTX0154 ABBVIE-               ABBVIE-                    9/13/2013        Email from Catharine Sanders to James Hynd re:
        AGEL00231186          AGEL00231187                                FW: Low T Centers
PTX0155 ABBVIE-               ABBVIE-                   11/25/2013        Email from Maggie Stone to Frank Jaeger, Lisa
        AGEL00258231          AGEL00258233                                Wortsmann re: 2014 P&L for Miami Fast Start
                                                                          Meeting w/ Attach: 2014 AndroGel P&L for Fast
                                                                          Start Miami mtg.pptx; 2014 Plan AndroGel P&L
                                                                          xlsx
PTX0156 ABBVIE-               ABBVIE-                     1/6/2014        Spreadsheet: Besins Royalty Sent 01.06.14.xlsx
        AGEL00270449          AGEL00270449
PTX0157 ABBVIE-               ABBVIE-                    4/11/2014        Email from James Hynd to Lisa Wortsmann,
        AGEL00237139          AGEL00237143                                Michael Gautsch re: RE: How Much of the 1.62
                                                                          do we hold when 1 goes generic? percentages and
                                                                          absolute dollars?
PTX0158 ABBVIE-               ABBVIE-                      14-Jun         Presentation: TRT Market Dynamics - Metabolics
        AGEL00786689          AGEL00786728                                MABI
PTX0159 ABBVIE-               ABBVIE-                     8/4/2014        Email from Virai Sarvaiya to Michael Gautsch,
        AGEL00025744          AGEL00025751                                James Hynd, Marty Comer, et al. re: 2014
                                                                          AndroGel Performance Tracking - WE
                                                                          07/25/2014 (with Jun 2014 LBE) w/ Attach: 2014
                                                                          AndroGel Weekly Performance
                                                                          Tracking_we07252014.pptx
PTX0160 N/A                   N/A                        3/14/2016        Stipulation Between All Plaintiffs and Defendant
                                                                          Actavis, Inc., Dkt. No. 1352, In Re: Androgel
                                                                          Antitrust Litigation (No. II), 1:09-md-02084-TWT
                                                                          (N.D. Ga.)
PTX0161 N/A                   N/A                        3/14/2016        Stipulation Between All Plaintiffs and Defendant
                                                                          Actavis, Inc. Regarding Rule 30(B)(6) Notice of
                                                                          Deposition, Dkt. No. 1353, In Re: Androgel
                                                                          Antitrust Litigation (No. II), 1:09-md-02084-TWT
                                                                          (N.D. Ga.)


                                                                 ‐ 20 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 22 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                         Also Referenced
                                                                                                                                       As
PTX0162 N/A                   N/A                        3/14/2016        Stipulation Between All Plaintiffs and Defendant
                                                                          Actavis, Inc., Dkt. No. 1354, In Re: Androgel
                                                                          Antitrust Litigation (No. II), 1:09-md-02084-TWT
                                                                          (N.D. Ga.)
PTX0163 N/A                   N/A                        5/16/2016        Stipulation Between Plaintiffs in the Above-
                                                                          Captioned Cases and Defendant Par
                                                                          Pharmaceutical Companies, Inc., Dkt. No. 1402,
                                                                          In Re: Androgel Antitrust Litigation (No. II), 1:09-
                                                                          md-02084-TWT (N.D. Ga.)
PTX0164 N/A                   N/A                       11/28/2016        Spreadsheet: NPA CHANNEL TOTALS 2010
                                                                          28NOV16.xlsx
PTX0165 N/A                   N/A                       11/28/2016        Spreadsheet: NPA CHANNEL TOTALS 2014
                                                                          28NOV16.xlsx
PTX0166 N/A                   N/A                         1/3/2017        Spreadsheet: NPA CURRENT REPORT
                                                                          03JAN17.xlsx
PTX0167 AGEL-MDL-014-         AGEL-MDL-014-                 N/A           Spreadsheet: Analysis of AndroGel
        033857                033857                                      Manufacturing Agreement with Par/Paddock and
                                                                          Summary of AndroGel Settlements with Par and
                                                                          Watson
PTX0168 N/A                   N/A                           N/A           Spreadsheet: Perrigo Transaction Data - Androgel
                                                                          Gross Sales by Customer
PTX0169 SLV000323             SLV000323                  4/10/2007        Document: Solvay Pharmaceuticals, Inc. Product
                                                                          Profitability 2001-2009 Global Perspective

PTX0170 TAP000003             TAP000037                  4/27/2001        Presentation: Androgel Co-Promotional
                                                                          Opportunity
PTX0171 WTN0287911            WTN0287917                    N/A           Presentation: Solvay/Watson Co-Promotion of            Tykot - 10
                                                                          AndroGel to Urologists: Proposed Preliminary
                                                                          Terms with handwritten notes



                                                                 ‐ 21 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 23 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates             EndBates                 Date                             Description                   Also Referenced
                                                                                                                                 As
PTX0172 AGEL-MDL-014-         AGEL-MDL-014-                 N/A           Presentation: Business Review 2006-2010 Plan
        034470                034565                                      Version 3
PTX0173 PAR-MDL-00218628      PAR-MDL-00218628              N/A           Spreadsheet: Testosterone Gel Direct Sales from
                                                                          9/1/15-12/31/15
PTX0174 N/A                   N/A                           N/A           Spreadsheet: IMS Data 1999-2008 NPA xlsx
PTX0175 SLV455227             SLV455232                     N/A           Document: Solvay Pharmaceuticals, Inc.
                                                                          AndroGel Sales Spreadsheets 2000-2007
PTX0176 N/A                   N/A                           N/A           Spreadsheet: abbvie_rebates_all_ndc.xlsx
PTX0177 PADD020873            PADD020873                 4/18/2006        Email from Edward Maloney to Lonny Wittnebel
                                                                          re: RE: T-gel
PTX0178 ABBVIE-               ABBVIE-                     8/6/2014        Email from Richard Yang to Michael Gautsch,
        AGEL00283813          AGEL00283824                                Pablo Hernandez, Marty Comer, et al. re: Testim
                                                                          AG writers first look w/ Attach: Testim AG
                                                                          Writers First Look.pptx
PTX0179 WTN0287037            WTN0287063                  5/6/2003        Email re Generic Strategy and Encl Watson       Buchen - 5
                                                                          Presentation to Solvay
PTX0180 AGEL MDL 004-         AGEL MDL 004-              4/29/2008        4/29/2008 Downey IH Transcript
        002742                002857
PTX0181 SLV506122             SLV506122                  6/21/2006        Email re Jay Bua Discussion
PTX0182 SLV585460             SLV585462                  9/15/2006        FW: Androgel Generic Settlement Focuses on Co-
                                                                          Promotion Deals
PTX0183 BESINS-FTC-SUB2015-BESINS-FTC-SUB2015- 11/13/2012                 Email from C. Gancel to O. Raux with             Besins - 5
        0000007            0000008                                        attachment
PTX0184 BNS0004083         BNS0004089          6/30/2004                  Email from C. Remant to H. Shlevin               Besins - 12
                                                                          w/attachment
PTX0185 PADD023873            PADD023880                 2/21/2007        Solvay Supplier Audit Report                     Dale - 07
PTX0186                                                                   Email from L. Dale to P. Kaczaral, M. Donald, L.
                                                                          Michael, and D. Pederson, :re FW: T-Gel 3
                                                                          Scope.doc" with attached T-Gel 3 Scope.doc
         AGEL-MDL-009-003949AGEL-MDL-009-003953 12/19/2007                                                                 Dale - 13

                                                                 ‐ 22 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 24 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates             EndBates                 Date                             Description                      Also Referenced
                                                                                                                                     As
PTX0187                                                                    Email chain from T. Elder to L. Dale, "Fw: Action
          AGEL-MDL009000930 AGEL-MDL-009000932             3/4/2004        items from Feb 26th meeting"                        Dale - 14
PTX0188                                                                    Email chain from J. Anspach to M. Kay, J. Hynd,
                                                                           and L. Dale, "Re: Besins June 2007.ppt" with
                                                                           attached Besins manufacturing status 5 june
          SLV507774            SLV507779                   6/8/2007        2007.ppt                                            Dale - 20
PTX0189                                                                    Email from Patrick Kaczaral to Lynn Dale,
                                                                           Laurence Downey, Jay Bua, et al. re: Agenda for
          SLV357453            SLV357453                  8/21/2007        AndroGel discussion                                 Dale - 21
PTX0190                                                                    Email chain from L. Dale to J. Hynd, L Downey,
                                                                           J. Anspach, et al., "Fw: Androgel presentation to
                                                                           AB" with attached Androgel Manufacturing AB
        SLV542589              SLV542604                  1/17/2008        20080117 - v 1.0.ppt                                Dale - 22
PTX0191 N/A                    N/A                        10/9/2015        30(b)(6) Notice of Deposition to Defendant          Clark - 01
                                                                           Actavis, Inc.
PTX0192 WTN0571625             WTN0571625                 3/16/2011        Forecast model for generic Androgel 1%              Clark - 06
PTX0193 WTN0557492             WTN0557493                12/11/2014        Email from C. Miller to N. Clark, "re: FM-          Clark - 07
                                                                           Testosterone (Androgel).xlsx" with attached FM-
                                                                           Testosterone (Androgel).xlsx (forecast model for
                                                                           generic AndroGel 1%)
PTX0194 WPI-000027             WPI-000027                 9/15/2005        Forecast model                                      Clark - 11
PTX0195 AGEL-MDL-006-          AGEL-MDL-006-              2/27/2006        Email from L. Downey to J. Wessolowski, "FW:        Downey - 03
        0003534                0003535                                     Watson"
PTX0196 SLV511170              SLV511170                   4/6/2006        Email from L. Downey to M. Kay, et al., "Re:        Downey - 05
                                                                           Tulip"
PTX0197 SLV579462              SLV579466                  4/10/2006        Email from E. Yang to B. Mitchell, "re: Tulip"      Downey - 06
                                                                           with attached TULIP 040806.ppt
PTX0198 SLV421979              SLV421981                  4/24/2006        Email chain from L. Downey to J. Bua, "re: April    Downey - 07
                                                                           20th, 2006"



                                                                  ‐ 23 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 25 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                     Also Referenced
                                                                                                                                   As
PTX0199 SLV475060             SLV475072                  4/24/2006        Email from J. Hynd to L. Downey, "re: Tulip-       Downey - 08
                                                                          WATSON 042406-v1.ppt" with attached Tulip-
                                                                          WATSON 042406-v1.ppt
PTX0200 SLV584025             SLV584037                  4/26/2006        Email from E. Yang to J. Hynd, M. Kay, B.          Downey - 09
                                                                          Mitchell, and J. Janco, "re: Tulip with Murray's
                                                                          inputs" with attached Tulip-042606-v2.ppt

PTX0201 SLV586999             SLV587011                  4/26/2006        Email from E. Yang to M. Kay, J. Hynd, B.       Downey - 10
                                                                          Mitchell and J. Janco, "re: Tulip updates" with
                                                                          attached Tulip-042606-v3.ppt
PTX0202 SLV506470             SLV506471                  5/11/2006        Email chain from M. Kay to L. Downey, J. Hynd, Downey - 13
                                                                          and P. Edwards, "Re: NPV Valuation"

PTX0203 SLV586333             SLV586334                  5/12/2006        Solvay Pharmaceuticals Marketing & Licensing       Downey - 14
                                                                          Agenda
PTX0204 WPI-E-0900021         WPI-E-0900044              9/13/2006        Co-Promotion Agreement between Solvay on           Downey - 19;
                                                                          behalf of Unimed and Solvay                        Buchen - 26
PTX0205 FTC-955-00005077      FTC-955-00005114           9/13/2006        Backup Manufacturing and Supply Agreement          Downey - 21
                                                                          between Unimed, Besins, and Par
PTX0206 N/A                   N/A                        1/23/2008        Watson Pharmaceuticals and Unimed                  Downey - 23
                                                                          Pharmaceuticals Investigational Hearing
                                                                          Transcript of Laurence J. Downey, M.D.
PTX0207 SLV452143             SLV452144                   9/8/2006        Email chain from L. Downey to P. Campanelli,       Downey - 24
                                                                          "re: Press Release/Bear Stearns Conference"

PTX0208 SLV341038        SLV341038                      10/29/2004        My thoughts on Androgel Co-promotion               Yang - 1
PTX0209 SLV189091        SLV189091                      11/28/2001        TGEL Sales Graph                                   Yang - 2
PTX0210 AGELMDL014003739 AGELMDL014003739               2/24/2004         Lasalle and Besins US valuation                    Yang - 4




                                                                 ‐ 24 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 26 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                    Also Referenced
                                                                                                                                  As
PTX0211 SOLVAY ED 0080817 SOLVAY ED 0080817              2/3/2003        v06_FSD T-Gel_Order of Entry Scenarios. Xls       Yang - 5

PTX0212 SOLVAY ED 0138178 SOLVAY ED 0138178             7/30/2001        Marcochem's proposal on Androgel Forte            Yang - 6

PTX0213 AGELMDL013004652 AGELMDL013004654                4/1/2004        AndroGel, the Fourth Go Around … For internal     Yang - 7
                                                                         discussion purpose only
PTX0214 AGEL-MDL-008-        AGEL-MDL-008-             10/22/2003        AndroGel LCM and ANDROGEL Life-cycle              Yang - 8
        017647               017678                                      Strategy v10-17-03.ppt
PTX0215 SLV385456            SLV385456                  2/27/2006        DCFs                                              Yang - 12
PTX0216 AGELMDL014021564     AGELMDL014021565           3/2/2006         FW: and ADRGEL Scenario planning 022406.xls       Yang - 13

PTX0217 AGELMDL014000027 AGELMDL014000028                3/6/2006        Updated version on Androgel options; Androgel Yang - 14
                                                                         030606.ppt; Adrgel Scenario planning 022406.xls

PTX0218 SLV510551            SLV510552                  3/24/2006        RE: Patent litigation update-client-attorney      Yang - 15
                                                                         privilege
PTX0219 SLV583394        SLV583395                      3/31/2006        Re: Tulip                                         Yang - 16
PTX0220 SLV477709        SLV477712                       4/8/2006        Project TULIP                                     Yang - 18
PTX0221 AGELMDL014020906 AGELMDL014020910               4/9/2006         Email re: For discussion w/ Attach: TULIP         Yang - 19
                                                                         040806.ppt; Adrgel scenario planning 040806 xls

PTX0222 SLV583983            SLV583994                  4/23/2006        Project Tulip update                              Yang - 21
PTX0223 SLV583995            SLV583995                  4/24/2006        Re: Project Tulip Update                          Yang - 22
PTX0224 SLV510888            SLV510889                  4/25/2006        Generic Drug Payoff Draws Gov't Interest          Yang - 23
PTX0225 SLV585072            SLV585085                  4/26/2006        Tulip updates and Tulip-042606-v3.ppt             Yang - 25
PTX0226 AGELMDL 006-         AGELMDL 006-               4/26/2006        RE: counter offer ideas                           Yang - 26
        0009651              0009652
PTX0227 SLV577202            SLV577208                   5/2/2006        Generic Model.xls                                 Yang - 27
PTX0228 AGELMDL014021775     AGELMDL014021776           5/15/2006        RE: Watson Settlement and Adrgel scenario         Yang - 28
                                                                         planning 051506-PAR&Watson. Xls

                                                                ‐ 25 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 27 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates             EndBates                 Date                             Description                 Also Referenced
                                                                                                                                 As
PTX0229 SLV582878              SLV582883                  5/19/2006        Fw: Androgel COGs and Mfg Besins.xls           Yang - 29
PTX0230 SLV585102              SLV585104                  5/24/2006        Tulip-Marino Co-promotion and Tulip May-24-    Yang - 31
                                                                           2006.ppt
PTX0231 AGEL MDL 004-          AGEL MDL 004-              5/16/2008        Yang Investigational Hearing transcript        Yang - 32
        003300                 003478
PTX0232 AGELMDL-004-           AGELMDL-004-               1/18/2008        FTC Deposition Transcript of Lynne M. Amato    Amato - 01
        000253                 000478
PTX0233 WTN0005585             WTN0005635                10/12/2006        Solvay/Watson Co-promote Discussion            Amato - 04
PTX0234 WTN0004832             WTN0004841                11/16/2006        Subsequent Question and Answer related to your Amato - 05
                                                                           2007 Oxytrol Business plan data request

PTX0235 WTN0070623             WTN0070627                11/17/2006        Subsequent Question and Answer related to your Amato - 06
                                                                           2007 Oxytrol Business plan data request

PTX0236 WTN0017284             WTN0017328                    N/A           Lynne Amato Vice President Brand Sales and     Amato - 08
                                                                           Marketing
PTX0237   ICOS0000001          ICOS0000020                1/28/2005        CO-PROMOTION AGREEMENT                         Blum - 03
PTX0238   FTC-ICOS00257419     FTC-ICOS00257433          10/12/2005        ICOS 2nd Detail Update.ppt                     Blum - 10
PTX0239   WTN0287064           WTN0287066                 1/27/2006        Letter from FDA to Watson                      Buchen - 11
PTX0240   WPI-E-1000014        WPI-E-1000019               1/7/2006        Email from David Buchen to Barry White         Buchen - 23
PTX0241   SLV474709            SLV474713                  4/13/2006        Email from David Buchen to Peter Edwards       Buchen - 24
PTX0242   WPI-E-1000738        WPI-E-1000744              9/14/2006        Email from Ed Heiners to Patty Eisenhaur       Buchen - 27
PTX0243   WPI-E-1000768        WPI-E-1000779               7/5/2006        Email from Amy Hulina to David Buchen and      Buchen - 28
                                                                           Stephen Salvucci and attachment
PTX0244 SLV474156              SLV474184                  7/31/2006        Email from Barry White to James Ferguson and   Buchen - 29
                                                                           Joseph Mahoney and attachment
PTX0245 WPI-E-1400210          WPI-E-1400211              7/18/2006        Email string between Joseph Mahoney, Steven    Buchen - 30
                                                                           Sunshine, and James Ferguson
PTX0246 WPI-E-1000044          WPI-E-1000062              6/21/2006        Email from Barry White to Amy Hulina and       Buchen - 31
                                                                           David Buchen and attachment

                                                                  ‐ 26 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 28 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates             EndBates                 Date                             Description                    Also Referenced
                                                                                                                                  As
PTX0247 SLV474224             SLV474256                  8/27/2006        Email from Joseph Mahoney to Barry White and      Buchen - 33
                                                                          Steven Sunshine and attachment
PTX0248 WPI-E-1401059         WPI-E-1401088              8/11/2006        Email from Barry White to Amy Hulina and          Buchen - 34
                                                                          David Buchen and attachment
PTX0249 WTN0301810            WTN0301815                 11/9/2003        Fax from Wanda Williams to Watson Pharma R&       Buchen - 36
                                                                          D Team
PTX0250 WTN0311777            WTN0311784                11/10/2005        Fax to Watson Pharma R& D Team                    Buchen - 37
PTX0251 N/A                   N/A                       1/12/2005         Perrigo Press Release                             Buchen - 38
PTX0252 PAR-MDL-00214349      PAR-MDL-00214353           5/2/2006         Email from Kate Burns to Peter Edwards with       Campanelli - 3
                                                                          attachment
PTX0253 PAR-MDL-00214379      PAR-MDL-00214383           6/12/2006        Email string between Brian Mitchell, Paul         Campanelli - 4
                                                                          Campanelli, Jim Hynd, Peter Edwards, John
                                                                          MacPhee with attachment
PTX0254 PAR-MDL-00215978      PAR-MDL-00216012           8/21/2006        Email from Angus Chen to James Ferguson,          Campanelli - 5
                                                                          Murray Kay, Peter Edwards, Vera Nackovic,
                                                                          Matthew Owens, Vicid Harrison with attachment

PTX0255 PAR462681             PAR462752                  4/24/2006        Email from Paul Campanelli to Scott Tarriff, Jerry Campanelli - 6
                                                                          Martino, Thomas Haughey, et al. re: Fw: Solvay
                                                                          Model w/ Attach: Androgel 4.20.06 xls

PTX0256                                                 REMOVED AS DUPLICATE
PTX0257 PAR344612             PAR344614                  5/10/2006 Email from Ed Maloney to Paul Campanelli re:     Campanelli - 9
                                                                   Deal
PTX0258 McKInsey-000327       McKInsey-000328            8/24/2005 Memo Confirming McKinsey's Arrangements re Engert - 2
                                                                   Supporting Solvay's Project Inspire - Enhancing
                                                                   U.S. Performance and Building a Bridge to the Bx
                                                                   Launch




                                                                 ‐ 27 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 29 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                   Also Referenced
                                                                                                                                  As
PTX0259 AGEL-MDL-016-        AGEL-MDL-016-             11/17/2005        Solvay Presentation: "Update of US Go-To-        Engert - 4
        003373               003404                                      Market" Team Discussion
PTX0260 AGEL-MDL-015-        AGEL-MDL-015-              12/1/2005        Solvay Presentation: "US Go-To-Market            Engert - 5
        005690               005772                                      Appendix" Team Discussion
PTX0261 SLV421973            SLV421978                  1/31/2006        Email re FDA Approves Watson's Generic           Cautreels - 5
                                                                         AndroGel ANDA
PTX0262 SLV186377            SLV186435                   4/0/2006        Solvay Board of Directors Meeting and Business   Cautreels - 7
                                                                         Review
PTX0263 SLV584091            SLV584091                  4/27/2006        Email re Androgel Update                         Cautreels - 9
PTX0264 SLV511205            SLV511212                  5/12/2006        Email re and Encl Presentation: Project Tulip    Cautreels - 10
PTX0265 AGEL-MDL-009-        AGEL-MDL-009-                 N/A           Presentation: Besins MSMT Meeting Ixelles        Cautreels - 19
        004008               004017                                      January, 31st Ph Castellino/Dale
PTX0266 WPI-E-0900902        WPI-E-0900903              9/25/2006        Re: Solvay and Androgel Terms 9.25.06.xls        Yeomans - 6
PTX0267 WTN0358030           WTN0358032-019             7/18/2011        FW: Global Brand Annual Forecast and 2011 Full   Yeomans - 8
                                                                         Year Forecast v2.xls
PTX0268 WTN0318844           WTN0318845-003             6/20/2008        Re: 2008-2010 PM and 2008-2010 Planning          Yeomans - 9
                                                                         Model.xls
PTX0269 WTN0567844-001       WTN0567844-002                N/A           Watson Pharmaceuticals, Inc. Brand Division      Yeomans - 13
                                                                         2013-2014 Other Revenue
PTX0270 PAR458951            PAR458952                  4/24/2006        Email re Solvay Model and Encl Rough Androgel    Tarriff - 7
                                                                         Settlement Model
PTX0271 PAR344694            PAR344694                  5/13/2006        Email re Par Agreement                           Tarriff - 8
PTX0272 AGEL-MDL-006-        AGEL-MDL-006-               6/1/2001        Co-Promotion Agreement Between Unimed            Shlevin - 4
        0003474              0003498                                     Pharmaceuticals, Inc. and Tap Pharmaceutical
                                                                         Products Inc.
PTX0273 AGEL-MDL-016-        AGEL-MDL-016-               5/9/2001        Memo re Androgel Co-Promotion Agreement          Shlevin - 5
        000410               000426




                                                                ‐ 28 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 30 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates              EndBates                Date                             Description                   Also Referenced
                                                                                                                                   As
PTX0274 AGEL-MDL-016-          AGEL-MDL-016-               9/4/2002        Letter Confirming Conversation re Reasoning      Shlevin - 7
        000129                 000131                                      Behind Tap Pharmaceutical's Imminent
                                                                           Termination of the Co-Promotion Agreement

PTX0275 SLV004630              SLV004648                  1/28/2005        Co-Promotion Agreement Between Solvay            Shlevin - 8
                                                                           Pharmaceuticals, Inc and ICOS Technology
                                                                           Services, LLC
PTX0276 AGEL-MDL-022-          AGEL-MDL-022-             12/20/2004        Email re and Encl ICOS Briefing Document re      Shlevin - 9
        000510                 000515                                      Promotion of Androgel
PTX0277 AGEL-MDL-010-          AGEL-MDL-010-              12/7/2005        Cover Email to Resend Presentation for Today's   Shlevin - 14
        001530                 001531                                      Solvay Call (no attachment)
PTX0278 UPIED0124125           UPIED0124128               2/26/2001        RE: Androgel Proposal Outline                    Nolan - 5
PTX0279 Solvay ED 0001585      Solvay ED 0001587          11/19/2002       FW: TAP/Solvay - Androgel                        Nolan - 9
PTX0280 TAP002547              TAP002549                  12/6/2002        TAP/Androgel                                     Nolan - 10
PTX0281 AGEL-MDL-019-          AGEL-MDL-019-              10/8/2007        NBD Options Mar 06.ppt                           Nolan - 13
        011376                 011421-002
PTX0282 SLV528749              SLV528750                  3/1/2006         FW: Androgel: Generic Strategy                  Nolan - 16
PTX0283 TAP001138              TAP001140                 12/15/2000        Letter from N. Manusos to R. Dudley re: meeting Manusos - 04
                                                                           and TAPs interest in Androgel
PTX0284 TAP000939              TAP000962                   4/3/2001        Email chain from K. Robertson to J. Weinstein   Manusos - 08

PTX0285 UPIED0216524           UPIED0216525                4/9/2001        Email chain from J. Anspach to J. Feldhouse, J.  Manusos - 09
                                                                           Weet, et al., "re: FW: Androgel - Due Diligence"

PTX0286 TAP002474              TAP002489                   5/2/2001        AndroGel Sales Forecast 2001 - 2003             Manusos - 12
PTX0287 TAP000747              TAP000773                   6/1/2001        Co-Promotion Agreement between Unimed           Manusos - 14
                                                                           Pharmaceuticals, Inc. and TAP Pharmaceutical
                                                                           Products Inc.
PTX0288 TAP000460              TAP000462                   9/4/2002        Letter from R. Masterson to J. Hynd re: TAP Co- Manusos - 17
                                                                           promotion

                                                                  ‐ 29 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 31 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                       Also Referenced
                                                                                                                                     As
PTX0289 TAP002547             TAP002549                  12/6/2002        Email chain from N. Manusos to J. Young, C.          Manusos - 19
                                                                          Carter, R. Masterson, D. Cole, K. Dolan, "re:
                                                                          TAP/AndroGel"
PTX0290 TAP002534             TAP002540                  12/9/2002        TAP Pharmaceutical Products Inc. 2003 Androgel       Manusos - 20
                                                                          Forecast Proposal Summary
PTX0291 TAP000978             TAP000983                   1/6/2003        Letter from H. T. Watkins to H. Shlevin, "re:        Manusos - 21
                                                                          Termination Notice"
PTX0292 PAR345227             PAR345229                  2/24/2006        Email chain from J. MacPhee to P. Campanelli,        MacPhee - 02
                                                                          "Re: Solvay"
PTX0293 PAR343751             PAR343753                  4/28/2006        Email chain from J. MacPhee to P. Campanelli,        MacPhee - 03
                                                                          N. Greene, and S. Tarriff, "Re: Meeting"

PTX0294 PAR455870             PAR455892                  5/23/2006        Solvay Pharmaceuticals, Inc. and Par                 MacPhee - 05
                                                                          Pharmaceutical
PTX0295 PAR267749             PAR267751                  9/24/2006        Email chain from J. MacPhee to S. Tarriff, P.        MacPhee - 09
                                                                          Campanelli, S. Tarriff, "Re: Megace ES:
                                                                          Incremental Net Sales from Targeting Top 4
                                                                          Quintiles with 100% Response"
PTX0296 PAR319376             PAR319378                  1/18/2007        Email chain from J. MacPhee to N. Greene, "re:       MacPhee - 10
                                                                          Fw: Summary of Androgel Call Panel: Updated
                                                                          Version 11/16/07"
PTX0297 PAR-MDL-00001139      PAR-MDL-00001141           3/19/2007        Email chain from N. Green to J. MacPhee, T.          MacPhee - 11
                                                                          Fogarty, P. Eldridge, "Fw: Report to the Board for
                                                                          February" with attached Marketing 2-07.doc;
                                                                          Marketing 2-07NG Comm.doc
PTX0298 N/A                   N/A                        8/24/2015        Par Pharmaceutical Companies, Inc.'s Responses       MacPhee - 12
                                                                          to Plaintiff Federal Trade Commission's Third Set
                                                                          of Interrogatories




                                                                 ‐ 30 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 32 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                     Also Referenced
                                                                                                                                  As
PTX0299 PAR070240            PAR070241.xls             10/24/2006        Email from E. Capra to J. MacPhee, "re: Updated MacPhee - 13
                                                                         Plan Schedules" with attached 2007 Plan
                                                                         Presentation.xls
PTX0300 PAR085730            PAR085731.xls             11/27/2006        Email from E. Capra to J. MacPhee, "re: Updated MacPhee - 14
                                                                         2007 Expense Analysis" with attached 2007 Plan
                                                                         Presentation.xls
PTX0301 PAR085695            PAR085696.xls             11/27/2006        Email chain from R. Angulo to N. Green, J.         MacPhee - 15
                                                                         MacPhee, E. Capra, and M. del Pilar Villegas, "re:
                                                                         Brand P&L 112106.xls" with attached Brand P&L
                                                                         112106.xls
PTX0302 PAR-MDL-00184213     PAR-MDL-00184214           12/2/2008        Email from E. Capra to J. MacPhee and C.           MacPhee - 16
                                                                         Moretto, "re: Strativa P&L by Product.xls
PTX0303 PAR-MDL-00185626     PAR-MDL-00185627           4/20/2009        Email from E. Capra to N. Green with attached      MacPhee - 17
                                                                         2009 Strativa P&L by Product.xls
PTX0304 PAR-MDL-00187463     PAR-MDL-00187464           9/29/2009        Email chain from K. Kucinski to J. MacPhee, "re: MacPhee - 18
                                                                         Updated Divisional and Product P&L's" with
                                                                         attached 2010 Operating Plan - P&L by
                                                                         Product.xls
PTX0305 PAR-MDL-00187841     PAR-MDL-00187843          10/20/2009        Email chain from C. Moretto to J. MacPhee, N.      MacPhee - 19
                                                                         Greene, K. Kucinski, "re: 2010 Operating Plan"
                                                                         with attached 2010 Operating Plan-P&L by
                                                                         Product.xls
PTX0306 PAR-MDL-00189271     PAR-MDL-00189272           6/22/2010        Email from C. Moretto to J. MacPhee and K.         MacPhee - 20
                                                                         Kucinski, "re: 2010-2013 P&Ls - Updated" with
                                                                         attached 2010 June LE - Product P&Ls.xls

PTX0307 PAR-MDL-00213277     PAR-MDL-00213279           6/29/2010        Email chain from P. Campanelli to M. Wilson, C. MacPhee - 21
                                                                         Cruz, J. MacPhee, K. Kucinski, C. Moretto, and
                                                                         D. Elvin, "re: Androgel Co-Promote &
                                                                         Amendment"

                                                                ‐ 31 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 33 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #       BegBates              EndBates                 Date                             Description                   Also Referenced
                                                                                                                                 As
PTX0308 PAR-MDL-00189725     PAR-MDL-                   10/13/2010        Email chain from J. MacPhee to J. Ameres, "Fw: MacPhee - 22
                             00189727.xls                                 Sales Forecasts - 2011 Operating Plan" with
                                                                          attached 2011 Operating Plan P&L's.xls; 2011
                                                                          Operating Plan vs. Board Meeting.xls; Nascobal
                                                                          TRX Graph.xls
PTX0309 PAR-MDL-00083127     PAR-MDL-00083130           11/13/2009        Email from J. MacPhee to K. burns, M. Martin,    MacPhee - 23
                                                                          "re: Self-appraisal" with attached SelfAppraisal
                                                                          2009.doc
PTX0310 PAR-MDL-00188485     PAR-MDL-00188486             3/3/2010        Email chain from P. LePore to J. MacPhee and T. MacPhee - 24
                                                                          Haughey, "Re: AndroGel Co-promotion
                                                                          agreement"
PTX0311 PAR343589            PAR343591                   2/25/2006        Email chain from P. Campanelli to J. MacPhee,    MacPhee - 25
                                                                          "Re: Solvay"
PTX0312 PAR-MDL-00056907     PAR-MDL-00056907             5/4/2009        Email chain from J. Ameres to J. MacPhee, "Re: MacPhee - 26
                                                                          Striant"
PTX0313 PAR-MDL000031355     PAR-MDL-00031357            9/13/2006        Unanimous Written Consent of Par-Solvay          MacPhee - 27
                                                                          AndroGel Joint Commercial Committee ("JCC")
                                                                          dated as of December __, 2007
PTX0314 PAR-MDL-00000635     PAR-MDL000000636             3/1/2007        Email chain from N. Green to L. Maloney, "Fw: MacPhee - 29
                                                                          Electronic Version of 2007 Plan" with attached
                                                                          2007 FINAL Plan to Marketing Team.xls

PTX0315 PAR00184213          PAR00184214.xls             12/2/2008        Email from E. Capra to J. MacPhee and C.         MacPhee - 30
                                                                          Moretto, "re: Strativa P&L" with attached 2009
                                                                          Strativa P&L by Product.xls




                                                                 ‐ 32 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 34 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates             EndBates                 Date                             Description                  Also Referenced
                                                                                                                                As
PTX0316 PAR-MDL-00189776      PAR-MDL-00189781          11/18/2010        Email chain from M. Gustafson to E. Zaccaro, S. MacPhee - 32
                                                                          Carey, R. Minogue, et al., "Re: Contract
                                                                          Circulation: Abbott Laboratories (Solvay)
                                                                          Androgel CoPromote Amendment" with attached
                                                                          Abbott - 1st Amd to CoPromote w Solvay of 9-12-
                                                                          06 eff 11-10-2010.pdf

PTX0317 PAR-MDL-00189782      PAR-MDL-00189783          11/19/2010        Email from M. Gustafson to E. Zaccaro, S. Carey, MacPhee - 33
                                                                          R. Minogue, B. Cahill, C. Cruz, et al., "Re:
                                                                          Contract Circulation: Various Agreements" with
                                                                          attached Abbott - termination of Solvay co-
                                                                          promote as of 1-1-2011.pdf; AstraZeneca
                                                                          Distribution Agreement Nov 19 2010
                                                                          Zafirlukast.pdf
PTX0318 PAR458757             PAR458773                 10/26/2005        Agreement between Par Pharmaceutical and          MacPhee - 34
                                                                          Valeant Pharmaceuticals North America
PTX0319 PAR063219;            PAR334694                  9/13/2006        Email from J. MacPhee to N. Greene, T. Fogarty,   MacPhee - 35
        PAR334639                                                         L. Kramer, S. Engel, and G. Cahill, "re:
                                                                          Presentation" with attached Board of
                                                                          Directors91906.ppt
PTX0320 PAR-MDL-00008643      PAR-MDL-00008645           6/20/2007        Email from L. Koby to N. Greene, "re: Follow up   MacPhee - 36
                                                                          minutes" with attached Post JCC Call
                                                                          Summary.doc; ATTRUKPX
PTX0321 PAR-MDL-00057103      PAR-MDL-00057106           4/20/2009        Strativa and Solvay JCC Meeting Minutes April     MacPhee - 37
                                                                          20, 2009
PTX0322 WPI-E-1512249         WPI-E-1512265              4/19/2006        Email re Unimed Files with attached Unimed        Heimers - 2
                                                                          Presentation
PTX0323 WTN0287117            WTN0287142                 9/11/2006        Email Fw: Solvay/Watson co-promotion              Heimers - 9
                                                                          agreement 06/08/06 with attached agreement
PTX0324 WTN0106588            WTN0106589                 8/25/2006        Email Re: Co-Promotion/ patent settlement         Heimers - 11

                                                                 ‐ 33 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 35 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates              EndBates                Date                             Description                  Also Referenced
                                                                                                                                 As
PTX0325 WTN0570872-001         WTN0570872-008             2/19/2016        Spreadsheet re Calculation of Co-Promotion Fees Heimers - 17

PTX0326 WTN00291970            WTN00291976                1/27/2006        FDA approval Letter for Testosterone gel 1% to    Gwinn - 3
                                                                           Watson
PTX0327 N/A                    N/A                        9/13/2006        Final Settlement Agreement and Patent License     Gwinn - 4
                                                                           Agreement
PTX0328 WTN0594293             WTN0594293                    N/A           Spreadsheet with testosterone information on it   Gwinn - 9

PTX0329 N/A                    N/A                        2/12/2016        Plaintiffs' 30(b)(6) Notice of Deposition to      Hynd - 1
                                                                           Defendant Abbvie Products LLC
PTX0330   SLV513449            SLV513457                  2/24/2006        Handwritten Notes                                 Hynd - 4
PTX0331   SLV474986            SLV474987                  5/11/2006        Email Chain re NPV Valuation                      Hynd - 5
PTX0332   SLV510887            SLV510887                   6/9/2006        Email Chain FW: Tulip---PAR Update                Hynd - 6
PTX0333   SLV510554            SLV510555                   9/5/2006        Email Chain RE: Settlement Agreement              Hynd - 7
PTX0334   TAP000469            TAP000469                   1/6/2003        Letter re Termination Notice                      Hynd - 10
PTX0335   SLV313387            SLV313407                 10/20/2004        ICOS Incremental Value Assessment Presentation    Hynd - 12

PTX0336 ICOS0000021            ICOS0000021               10/24/2005        Correspondence re Co-Promotion Agreement with Hynd - 13
                                                                           Solvay Pharmaceuticals dated January 28, 2005

PTX0337 ABBVIE-                ABBVIE-                    4/12/2014        Email re quick question                           Hynd - 14
        AGEL00237138           AGEL00237138
PTX0338 N/A                    N/A                        1/00/2006        Solvay Pharmaceuticals Contingency Plan     Hynd - 15
PTX0339 ABBVIE-                ABBVIE-                    5/23/2010        Email re 2008-2013 CREON and AndroGel brand Hynd - 17
        AGEL00693327           AGEL00693332                                reviews
PTX0340 ABBVIE-                ABBVIE-                    4/11/2014        Email re AndroGel                           Hynd - 20
        AGEL02074348           AGEL02074351
PTX0341 AGEL-MDL-014-          AGEL-MDL-014-              7/17/2007        Email Fw: Androgel Transfer - July 12, 2007       Hynd - 23
        026038                 026039
PTX0342 SLV333530              SLV333566                  7/11/2007        2007 BF2 2008-2012 Version 1 Presentation         Hynd - 34

                                                                  ‐ 34 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 36 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates             EndBates                 Date                             Description                      Also Referenced
                                                                                                                                      As
PTX0343 WPI-000032            WPI-000032                 2/15/2006        Androgel Generic Forecast                           Tykot - 23
PTX0344 WPI-000035            WPI-000035                 8/15/2006        Androgel Generic Forecast                           Tykot - 24
PTX0345 WPI-E-0900904         WPI-E-0900904              9/25/2006        Email re Solvay and Requesting Financial            Tykot - 27
                                                                          Projections for Androgel
PTX0346 WTN0524877            WTN0524877                    N/A           Androgel Calculation of Co-Promotion Fees 2006- Tykot - 29
                                                                          2010
PTX0347 WTN050872-001         WTN050872-008                 N/A           Androgel Calculation of Co-Promotion Fees Q4 Tykot - 30
                                                                          2006- Q4 2014
PTX0348 WTN0524541            WTN0524547                  9/7/2011        Email re Urology and Encl Abbott Presentation: Tykot - 31
                                                                          Androgel 1.62% Performance Among Urologists

PTX0349 WTN0348521            WTN0348521                 7/17/2012        Email re Feedback as to Possible Watson Desire      Tykot - 32
                                                                          to Explore Early End to the Androgel Co-
                                                                          Promotion Agreement
PTX0350 WTN0348531            WTN0348531                  8/1/2012        Email re Feedback -Watson Does Not Have             Tykot - 33
                                                                          Interest in Early Termination of the Androgel Co-
                                                                          Promote
PTX0351 WTN0592356            WTN0592373                  6/8/2006        Draft Co-Promotion Agreement Between Solvay         Tykot - 34
                                                                          and Watson
PTX0352 WTN0096751            WTN0096758                 9/14/2006        Email re Androgel Settlement - External             Tykot - 37
                                                                          Communications Follow-Up
PTX0353 WTN0357137            WTN0357139                 1/17/2012        Global Brands Non GAAP Trended Contribution         Tykot - 38
                                                                          Statement 2012 Budget vs 2011 Actual and Year
                                                                          Over Year Comparison 2011-2012

PTX0354 WTN0358295            WTN0358295                    N/A           Global Brands Non GAAP Trended Contribution Tykot - 39
                                                                          Statement Actual 2010-Q3 2011 and Q4 2011-
                                                                          2014 Forecasted




                                                                 ‐ 35 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 37 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                     Also Referenced
                                                                                                                                    As
PTX0355 WTN00291347          WTN00291373                8/24/2007        Service Agreement Between Galderman                Tykot - 40
                                                                         Laboratories and Watson Pharma, Inc. re Tri-
                                                                         Luma
PTX0356 WTN0334837           WTN0334880                 9/21/2007        Amended and Restated Promotion Agreement           Tykot - 41
                                                                         between Depomed, Inc. and Watson Pharma re
                                                                         ProQuin XR
PTX0357 WTN0334881           WTN0334912                  1/9/2009        Co-Promotion Agreement between Watson              Tykot - 42
                                                                         Pharma, Inc. and Galen (Chemicals) Limited re
                                                                         Femring
PTX0358 WTN0334768           WTN0334793                  8/1/2005        Co-Promotion Agreement between Watson              Tykot - 43
                                                                         Pharmaceuticals, Inc. and Aqua Pharmaceuticals,
                                                                         LLC re Cordran
PTX0359 WTN0334993           WTN0335017                 2/24/2006        Co-Promotion Agreement between Watson              Tykot - 44
                                                                         Pharmaceuticals, Inc. and Ferndale Laboratories,
                                                                         Inc. re Condylox
PTX0360 PAR266277            PAR266281                  2/27/2004        Par Pharmaceutical, Inc. Business Development      Todisco - 1
                                                                         NPP Meeting Minutes
PTX0361 PAR463086            PAR463090                  9/15/2005        Action Items from 9/15/2005 NPL Meeting            Todisco - 3
PTX0362 PAR267497            PAR267521                     2006          Presentation: Par Business Development &           Todisco - 4
                                                                         Licensing Division Overview 2006
PTX0363 PAR318648            PAR318650                  2/24/2006        Email re Solvay - Upcoming Preliminary Meeting     Todisco - 6
                                                                         re Androgel
PTX0364 PAR343710            PAR343710                  4/5/2006         Email re Solvay Promotion                          Todisco - 8
PTX0365 AGEL MDL 004-        AGEL MDL 004-              3/13/2006        FTC Deposition Transcript of Joseph Todisco        Todisco - 9
        002148               002190
PTX0366 PAR343638            PAR343639                  4/20/2006        Email re: Solvay Model w/ Attach: Androgel         Todisco - 10
                                                                         4.20.06 xls
PTX0367 PAR343757            PAR343758                  4/29/2006        Email re Solvay                                    Todisco - 11
PTX0368 PAR147432            PAR147433                   5/1/2006        Email re and Encl Androgel Forecast                Todisco - 12
PTX0369 PAR459029            PAR459030                   5/1/2006        Email re and Encl Androgel Model                   Todisco - 13

                                                                ‐ 36 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 38 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                   Also Referenced
                                                                                                                                  As
PTX0370 PAR343770             PAR343772                   5/3/2006        Email re and Encl Model - Impact of Generic      Todisco - 14
                                                                          Competition in 2007 with Three Generic
                                                                          Competitors
PTX0371 PAR344373             PAR344374                   5/3/2006        Email Re and Encl Revised Solvay Model           Todisco - 16
PTX0372 PAR344397             PAR344398                   5/5/2006        Email Re and Encl Spreadsheet re Solvay-Par      Todisco - 17
                                                                          Estimating a NPV Based on Solvay's Thought
                                                                          Process
PTX0373 AGEL-MDL-013-         AGEL-MDL-013-             00/00/2006        Solvay Pharmaceuticals: Forecasting Process      Janco - 15
        057625                057716                                      Goals, Issues, & Best Practices 2006

PTX0374 ABBVIE-               ABBVIE-                    7/13/2009        Email from J. Janco to J. Hardy, "re: Stuff"     Janco - 24
        AGEL00692673          AGEL00692673
PTX0375 SLV479180             SLV479183                  1/30/2006        Email chain from E. Yang to J. Janco, "FW:       Janco - 26
                                                                          Watson Pharmaceuticals Receives FDA Approval
                                                                          for Testosterone Gel Product" with attached
                                                                          ANDROGEL0130.doc
PTX0376 SLV477708             SLV477708                  3/21/2006        Email chain from E. Yang to J. Janco and B.      Janco - 27
                                                                          Mitchell, "FW: Attorney-Client privileged; Vital
                                                                          signs of WATSON and PAR"
PTX0377 N/A                   N/A                       10/23/2015        30(b)(6) Notice of Deposition for Janis Picurro  Picurro - 1

PTX0378 PAR-MDL-00214342      PAR-MDL-00214343          11/10/2015        Par Product FDA Correspondence Log               Picurro - 2
PTX0379 PAR343732             PAR343733                  11/1/2004        Email exchange between Michelle Bonomi,          Picurro - 3
                                                                          Wendy Saunders, Janis Picurro, Robert
                                                                          Campanelli, Paul Campanelli, Tina DeAngelo,
                                                                          Mike Graves
PTX0380 PAR-MDL-00000015      PAR-MDL-00000018          10/27/2004        FDA Letter to Todd Delehant at Paddock Labs      Picurro - 4

PTX0381 PAR461807             PAR461821                  9/13/2006        Patent License Agreement                         Picurro - 5



                                                                 ‐ 37 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 39 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #       BegBates             EndBates                   Date                             Description                     Also Referenced
                                                                                                                                     As
PTX0382 PAR-MDL-00000204     PAR-MDL-00000208            10/21/2003        Letter from Food and Drug Administration to        Picurro - 6
                                                                           Julie Szozda, Par re: ANDA Approval
PTX0383 PAR463031            PAR463036                   12/29/2005        New Product Launch Meeting Action Items            Picurro - 7
PTX0384 PAR343962            PAR343966                    10/5/2006        New Product Launch Meeting Action Items            Picurro - 8
PTX0385 PAR259404            PAR259405                    9/24/2003        Email To Executive Group, Michelle Bonomi-         Picurro - 9
                                                                           Huvala and Wendy Saunders, Dan Rockcliffe,
                                                                           David Rosenberg
PTX0386 PAR266154            PAR266155                    9/24/2003        Email exchange between Michelle Bonomi, Paul       Picurro - 10
                                                                           Campanelli, Mike Graves, Scott Tarriff
PTX0387 PAR463302            PAR463305                    6/16/2006        Email and Paddock/Par Biweekly Meeting             Picurro - 11
                                                                           Summary Report
PTX0388 PAR344801            PAR344804                     9/8/2006        Email from Tatiana Forman to Lisa Black, Angus     Picurro - 12
                                                                           Chen, Bill Giglio, Francine Rubin, Julie Szozda,
                                                                           Rebecca Taylor, Thomas Vogel, Farhan Aslam,
                                                                           Nicole Pace, Paul Campanelli, Robert Campanelli
                                                                           with attachment

PTX0389 PAR463341            PAR463344                    10/3/2006        Email from Tatiana Forman to Lisa Black, Angus Picurro - 13
                                                                           Chen, Bill Giglio, Francine Rubin, Julie Szozda,
                                                                           Rebecca Taylor, Thomas Vogel, Farhan Aslam,
                                                                           Nicole Pace, Paul Campanelli, Robert Campanelli
                                                                           with attachment

PTX0390 PAR343988            PAR343992                   10/19/2006        Email exchange between Suzanne Messier, Nicole Picurro - 14
                                                                           Pace, Paul Campanelli, Lonny Whitehead

PTX0391 PFE00598             PFE00599                      9/4/2008        Letter from Mary Todas at Pfizer to Jennifer       Picurro - 15
                                                                           Simons at Paddock
PTX0392 PAR-MDL-00000596     PAR-MDL-00000598              6/7/2011        Letter from Vilayat Sayeed to Julie Szozda         Picurro - 18
PTX0393 PAR-MDL-00214122     PAR-MDL-00214123             4/13/2015        Letter from FDA to Zuriash Berhe at Par            Picurro - 19

                                                                  ‐ 38 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 40 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                   Also Referenced
                                                                                                                                   As
PTX0394 PAR-MDL-00160616      PAR-MDL-00160617           9/15/2009        Email from Karen Rocco to Michelle Bonomi,       Picurro - 20
                                                                          Matthew Zrebiec, Julie Szozda, Donna Carluccio

PTX0395 PAR-MDL-00000032      PAR-MDL-00000052          12/13/2006        Letter from Julie Szozda from Par to Martin      Picurro - 21
                                                                          Shimer FDA
PTX0396 N/A                   N/A                        4/16/2008        William Mink FTC Investigational Hearing         Mink - 01
                                                                          testimony
PTX0397 PADD014645            PADD014682                 9/13/2006        Backup Manufacturing and Supply Agreement        Mink - 02
                                                                          between Unimed, Besins & Par
PTX0398 PADD020855            PADD020855                  9/5/2006        Re: T-gel                                        Mink - 03
PTX0399 PADD002070            PADD002071                10/27/2006        RE: T-gel tech transfer                          Mink - 04
PTX0400 PADD037506            PADD037506                 8/30/2006        Fw: Par/Solvay/Backup Manufacturing and          Mink - 06
                                                                          Supply Agreement
PTX0401 PADD-MDL-00001651 PADD-MDL-00001653              10/4/2007        RE: protocol of analytical transfer of control   Mink - 07
                                                                          methods of Androgel
PTX0402 PADD019849        PADD019851                     4/11/2007        RE: analytical transfer                          Mink - 08
PTX0403 PADD-MDL-00016895 PADD-MDL-00016897              7/9/2007         RE: AGel presentations                           Mink - 09

PTX0404 PADD-MDL-00018276 PADD-MDL-00018277               2/3/2009        RE: Filing acknowledgement letter for Androgel   Mink - 10
                                                                          alternate manufacturing site - Paddock
                                                                          laboratories
PTX0405 PADD-MDL-00008621 PADD-MDL-00008622              4/15/2009        Email re: Paddock Approval                       Mink - 11

PTX0406 PADD-MDL-00008693 PADD-MDL-00008694              4/21/2009        Capital equipment requirements for Paddocks.xls Mink - 12

PTX0407 PADD-MDL-00006382 PADD-MDL-00006382              6/13/2008        Email and Capital equipment requirements for     Mink - 13
                                                                          Paddock.xls
PTX0408 PADD-MDL-00008767 PADD-MDL-00008789              5/11/2009        PO and quote                                     Mink - 14




                                                                 ‐ 39 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 41 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                      Also Referenced
                                                                                                                                    As
PTX0409 PADD-MDL-00009045 PADD-MDL-00009046             9/18/2009        Stick Pack Equipment PO placed with Inever          Mink - 15

PTX0410 PADD-MDL-00009169 PADD-MDL-00009173             10/1/2009        RE: Holding tanks quote                             Mink - 16

PTX0411 PADD-MDL-00011539 PADD-MDL-00011544              8/3/2010        FW: Inever stickpack machine                        Mink - 17

PTX0412 PADD-MDL-00013174 PADD-MDL-00013174              8/4/2011        Telecon                                             Mink - 18

PTX0413 PADD-MDL-00015479 PADD-MDL-00015482             12/1/2011        Status Update - Qualification of Abbott equipment Mink - 19
                                                                         for Androgel Packaging Meeting Minutes

PTX0414 PADD-MDL-00015613 PADD-MDL-00015613             1/27/2012        RE: Testosterone Gel                                Mink - 20

PTX0415 PADD00016480      PADD00016481                  5/17/2012        RE: Androgel                                        Mink - 21
PTX0416 PADD-MDL-00016537 PADD-MDL-00016539             7/11/2012        RE: T-Gel Data - Please discontinue the stability   Mink - 22
                                                                         study
PTX0417 PADD-MDL-00015924 PADD-MDL-00015924             4/11/2012        Email re Abbott T-Gel project                       Mink - 23

PTX0418 PADD-MDL-00013261 PADD-MDL-00013261             8/17/2011        FW: Abbott T-Gel Batches                            Mink - 24

PTX0419 PADD018244        PADD018244                     8/2/2005        Testosterone Gel Team Meeting                       Mink - 25
PTX0420 PADD029406        PADD029409                    3/31/2005        Testosterone Gel 1%                                 Mink - 26
PTX0421 PADD-MDL-00008265 PADD-MDL-00008266             4/5/2005         RE: T-Gel Bottle Filler                             Mink - 27

PTX0422 PADDMDL002118        PADDMDL002119              9/30/2005        Testosterone Gel                                    Mink - 28
PTX0423 ABBVIE-              ABBVIE-                     6/9/2011        Email from Sales Communications to M. Kay,          Jaeger - 13
        AGEL0809669          AGEL0809674                                 "Metabolics and GI Care A-LIST for Managers:
                                                                         06.09.11
PTX0424 ABBVIE-              ABBVIE-                   00/00/0000        AndroGel Historical Information 2004-2015           Lipinski - 2
        AGEL03267224         AGEL03267224

                                                                ‐ 40 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 42 of 108
                                         In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                   PLAINTIFFS' TRIAL EXHIBIT LIST
                                                            November 15, 2019
 PTX #         BegBates              EndBates                 Date                             Description                      Also Referenced
                                                                                                                                       As
PTX0425 ABBVIE-                ABBVIE-                     5/28/2015        FYI, attaching AndroGel Historical Information      Lipinski - 3
        AGEL03147984           AGEL03147985
PTX0426 ABBVIE-                ABBVIE-                    00/00/0000        Solvay Pharmaceuticals - Androgel Sales Report      Lipinski - 7
        AGEL00269527           AGEL00269527                                 for the Watson Co-Promotion Agreement FY
                                                                            2010
PTX0427 Petrie01-031616        Petrie01-031616             3/14/2016        Stipulation between all Plaintiffs and Defendant,   Petrie - 1
                                                                            Actavis, Inc., regarding Rule 30(b)(6) notice of
                                                                            deposition
PTX0428 Petrie02-031616        Petrie02-031616             11/1/1995        Manual of Policies and Procedures Center for        Petrie - 2
                                                                            Drug Evaluation and Research
PTX0429 WTN00291967            WTN00291969                10/31/2006        Documentation of Litigation/Settlement Outcome      Petrie - 4
                                                                            for ANDA No. 76-737 1% Testosterone Gel

PTX0430 WTN0423327             WTN0423329                  5/12/2014        FW: Androgel & Testim Update (ABBV, AUXL): Petrie - 5
                                                                            FDA May Assign Therapeutic Equivalence Codes
                                                                            To 1% Testosterone Gels During Last Week of
                                                                            July 2014
PTX0431 WTN0315151             WTN0315165                  5/25/2006        Proprietary R&D Meeting Minutes May 25, 2006 Petrie - 6

PTX0432   WTN0093989           WTN0094007                 10/19/2006        Proprietary R&D Meeting Minutes - Draft             Petrie - 7
PTX0433   WTN0332444           WTN0332449                  1/31/2011        Re: Testosterone Gel 1% ANDA. #076737               Petrie - 8
PTX0434   WTN0367686           WTN0367688                   8/7/2014        Approval of sANDA                                   Petrie - 9
PTX0435   WTN0594217           WTN0594229                  5/28/2008        Testosterone Gel 1% (Project #1529) Cross           Petrie - 10
                                                                            Functional Pre-Submission Team Meeting
                                                                            Minutes 5-28-08
PTX0436 WTN0532483             WTN0532483                 September-        Salt Lake City Supply Consensus September 2014      Petrie - 11
                                                             2004




                                                                   ‐ 41 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 43 of 108
                                         In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                   PLAINTIFFS' TRIAL EXHIBIT LIST
                                                            November 15, 2019
 PTX #         BegBates              EndBates                 Date                             Description                    Also Referenced
                                                                                                                                      As
PTX0437 WTN0522878             WTN0522878                   1/6/2012        RE: Androgel - can you have Janie start pushing   Petrie - 12
                                                                            FDA to approve the alternate API for Androgel -
                                                                            we might need to b ready sooner than later.

PTX0438 WTN0334538             WTN0334545                  9/20/2013        Re: ANDA. 076737                                  Petrie - 13
PTX0439 WTN0404230             WTN0404236                  2/13/2015        Re: ANDA. 076737/S-005 Testosterone Gel, 1%       Petrie - 14
                                                                            Sequence 0033
PTX0440 WTN0408989             WTN0408990                  3/17/2015        Approval letter regarding sANDA                   Petrie - 15
PTX0441 Petrie16-031616        Petrie16-031616                N/A           Actavis, Inc. - AndroGel Post-Approval            Petrie - 16
                                                                            Regulatory Chronology
PTX0442 WTN0093257             WTN0093260                  3/23/2006        Email and Proprietary R&D Meeting Minutes         Petrie - 17
                                                                            March 23, 2006
PTX0443 WTN0323386             WTN0323469                  3/23/2006        SLC Monthly Proprietary R&D Meeting               Petrie - 18
PTX0444 WTN0301512             WTN0301518                  4/20/2006        Proprietary R&D Meeting Minutes                   Petrie - 19
PTX0445 WTN0324864             WTN0324865                  4/27/2006        Testosterone Gel Pump - Androgel Project Cross-   Petrie - 20
                                                                            Functional Team Meeting - 4/27/2006
PTX0446 WTN0324084             WTN0324129                     N/A           Project Update dated July 20, 2006                Petrie - 21
PTX0447 WTN0315447             WTN0315449                  8/18/2006        Re: Fw: t-gel pump activities                     Petrie - 22
                                                                            D14EA5059E96994DF872571CD0078EB63
PTX0448 WTN0591651             WTN0591659                  5/22/2015        Re: Testosterone Gel 1% ANDA. #076737,            Petrie - 23
                                                                            Sequence 0038 Proposed REMS with Medication
                                                                            Guide and REMS Supporting Document

PTX0449 WTN0593206             WTN0593208                  8/19/2015        Re: Testosterone Gel 1% ANDA. #076737,            Petrie - 24
                                                                            Sequence 0041 Amendment to Proposed REMS
                                                                            with Medication Guide and REMS Supporting
                                                                            Document
PTX0450 WTN0594278             WTN0594289                  11/5/2015        Supplement Approval                               Petrie - 25




                                                                   ‐ 42 ‐
                           Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 44 of 108
                                         In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                   PLAINTIFFS' TRIAL EXHIBIT LIST
                                                            November 15, 2019
 PTX #          BegBates              EndBates                Date                             Description                 Also Referenced
                                                                                                                                   As
PTX0451 WTN0591677              WTN0591679                 5/27/2015        Re: Testosterone Gel 1% ANDA. #076737,         Petrie - 26
                                                                            Sequence 0039 Labeling Supplement - Class
                                                                            Safety Labeling Update to Match RLD Approved
                                                                            Labeling
PTX0452 WTN0594290              WTN0594292                 11/5/2015        Changes Being Effected Supplement Approval   Petrie - 27

PTX0453 N/A                     N/A                         4/1/2004        Guidance for Industry Changes to an Approved   Petrie - 28
                                                                            NDA or ANDA
PTX0454 WTN0313126              WTN0313162                 3/24/2006        March 23 Proprietary R&D meeting draft minutes Petrie - 29

PTX0455   WTN0313832            WTN0313928                 4/21/2006        April 20 R&D meeting draft minutes             Petrie - 30
PTX0456   WTN0328635            WTN0328647                  9/2/2006        Weekly Product Launch Updates 9-01-06          Petrie - 31
PTX0457   WTN0521977            WTN0521983                  7/9/2010        Generic Operations Meeting Minutes             Petrie - 34
PTX0458   N/A                   N/A                        9/16/2016        HEB Purchase Data 1/1/2006-9/16/2010
PTX0459   N/A                   N/A                       12/13/2010        Amerisource Bergen Invoice/Credits Data for
                                                                            Three Walgreen Chains 1/1/2004-12/13/2010

PTX0460   N/A                   N/A                        9/23/2010        Ahold Purchase Data 1/3/2006-9/23/2010
PTX0461   N/A                   N/A                        9/23/2010        Ahold Purchase Data 2/2/2006-9/23/2010
PTX0462   N/A                   N/A                        3/31/2011        Safeway Purchase Data 1/1/2011-3/31/2011
PTX0463   N/A                   N/A                        3/31/2012        Safeway Purchase Data 1/1/2012-3/31/2012
PTX0464   N/A                   N/A                        6/31/2012        Safeway Purchase Data 4/1/2011-6/31/2011
PTX0465   N/A                   N/A                        9/30/2011        Safeway Purchase Data 7/1/2011-9/30/2011
PTX0466   N/A                   N/A                       12/31/2011        Safeway Purchase Data 10/1/2011-12/31/2011

PTX0467 N/A                     N/A                       12/31/2010        Safeway Purchase Data 10/2/2010-12/31/2010

PTX0468 ASCARXTD00000001 ASCARXTD00000001                   2/2/2015        American Sales Company Purchase Data
                                                                            9/24/2010-2/2/2015



                                                                   ‐ 43 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 45 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates              EndBates                Date                             Description                       Also Referenced
                                                                                                                                      As
PTX0469 ASCARXTD00000002 ASCARXTD00000002                 1/29/2015        American Sales Company Purchase Data 5/8/2012-
                                                                           1/29/2015
PTX0470 ASCARXTD00000003 ASCARXTD00000003                 2/29/2016        American Sales Company Purchase Data
                                                                           1/29/2015-2/29/2016
PTX0471 ASCARXTD00000004 ASCARXTD00000004                  2/4/2016        American Sales Company Purchase Data
                                                                           1/29/2015-2/4/2016
PTX0472 N/A                    N/A                       11/29/2010        Cardinal Health, Inc. Sales to Walgreens 1/2/2008-
                                                                           11/29/2010
PTX0473 N/A                    N/A                         9/9/2010        Cardinal Health, Inc. Sales Data 1/4/2004-
                                                                           9/9/2010
PTX0474 N/A                    N/A                        9/16/2010        HEB Purchase Data from 1/1/2006-9/16/2010

PTX0475 HEBARXED00000001 HEBARXED00000001                 1/15/2015        HEB DSD and Whse Purchases by Vial 9/10/2010-
                                                                           1/16/2015
PTX0476 HEBARXTD00000002 HEBARXTD00000002                 1/30/2016        HEB Purchase Data 1/2/2015-1/30/2016

PTX0477 N/A                    N/A                         2/8/2016        Cardinal Health, Inc. Sales to Safeway 1/17/2015-
                                                                           2/8/2016
PTX0478 N/A                    N/A                        9/30/2010        Walgreens Mail Service Purchases 1/1/2006-
                                                                           9/30/2010
PTX0479 N/A                    N/A                        9/30/2010        Walgreens DSD and DC Purchases 1/1/2006-
                                                                           9/30/2010
PTX0480   N/A                  N/A                           2006          Androgel 2006 Sales History - Safeway
PTX0481   N/A                  N/A                           2007          Androgel 2007 Sales History - Safeway
PTX0482   N/A                  N/A                           2008          Androgel 2008 Sales History - Safeway
PTX0483   N/A                  N/A                           2009          Androgel 2009 Sales History - Safeway
PTX0484   N/A                  N/A                           2010          Androgel 2010 Sales History - Safeway
PTX0485   SFWARXED00005436     SFWARXED00005436           1/17/2015        Safeway Purchase Data 4/2/2012-1/17/2015




                                                                  ‐ 44 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 46 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                 Also Referenced
                                                                                                                               As
PTX0486 SFWARXED00005437 SFWARXED00005437                1/17/2015        Safeway Purchase Data 4/2/2012-1/17/2015

PTX0487 SFWARXED00005438 SFWARXED00005438                1/17/2015        Safeway Purchase Data 4/2/2012-1/17/2015

PTX0488 N/A                   N/A                        9/30/2010        SuperValu Androgel Sales History 1/1/2006-
                                                                          9/30/2010
PTX0489 WLGARXTD00000001 WLGARXTD00000001                1/13/2015        Walgreens Purchase Data 1/1/2010-1/13/2015

PTX0490 WLGARXTD00000002 WLGARXTD00000002                   2015          Walgreens Purchase Data 2010-2015

PTX0491 WLGARXTD00000003 WLGARXTD00000003               11/26/2013        Walgreens Purchase Data 9/23/2008-11/26/2013

PTX0492 WLGARXTD00000004 WLGARXTD00000004                1/26/2015        Amerisource Bergen Invoice/Credits Data for
                                                                          Walgreen Accounts 12/13/2010-1/26/2015

PTX0493 WLGARXTD00000005 WLGARXTD00000005                1/26/2015        Amerisource Bergen Invoice/Credits Data for
                                                                          Walgreen Accounts 12/13/2010-1/26/2015

PTX0494 WLGARXTD00000006 WLGARXTD00000006                1/26/2015        Amerisource Bergen Invoice/Credits Data for
                                                                          Walgreen Accounts 12/13/2010-1/26/2015

PTX0495 WLGARXTD00000007 WLGARXTD00000007                1/26/2015        Amerisource Bergen Summary Reports of
                                                                          Androgel for Walgreen Accounts 12/13/2010-
                                                                          1/26/2015
PTX0496 WLGARXTD00000008 WLGARXTD00000008                1/26/2015        Amerisource Bergen Invoice/Credits Data for
                                                                          Walgreen Accounts 12/13/2010-1/26/2015

PTX0497 WLGARXTD00000009 WLGARXTD00000009                Jan. 2016        Walgreen Purchase Data 1/2015-1/2016




                                                                 ‐ 45 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 47 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates             EndBates                 Date                             Description                       Also Referenced
                                                                                                                                     As
PTX0498 WLGARXTD00000010 WLGARXTD00000010                1/29/2016        Walgreen Purchase Data 1/2/2015-1/29/2016

PTX0499 WLGARXTD00000011 WLGARXTD00000011                1/30/2016        Walgreen Material Usage Report 1/2/2015-
                                                                          1/30/2016
PTX0500 WLGARXTD00000012 WLGARXTD00000012                1/22/2015        Walgreen Purchase Data 9/3/2013-1/22/2015

PTX0501 WTN0286660.14         WTN0286660.14               5/8/2005        WTN0286660.14 - WPI-000014 - FM4-4-
                                                                          Testosterone Gel v2.xls
PTX0502 AGELMDL014-021565 AGELMDL014-021565               3/2/2006        Spreadsheet Tabs "Patent Upholds" and "Patent
                                                                          Invalid" showing that NPV would be nearly $1.4
                                                                          billion without generic entry but only $200
                                                                          million if generics entered
PTX0503 AGEL MDL 014-         AGEL MDL 014-              3/22/2006        Spreadsheet tabs "Options", "Patent Upholds -5%
        021614                021614                                      growth", "Patent Upholds-flat sales"

PTX0504 AGELMDL014000002 AGELMDL014000002                3/22/2006        Androgel NPV (2006-2020, Five year plan sales) -
                                                                          docs discuss what-ifs re: winning or losing patent
                                                                          litigation
PTX0505 AGEL MDL 014-         AGEL MDL 014-               5/1/2006        Spreadsheet tabs "Sheet1" Assume 3-player
        021745                021745                                      generic market - Watson and Par; "Options"
                                                                          Androgel NPV (2006-2020, 3% increased sales
                                                                          line); "Settlement Income"; "Par Income"

PTX0506 PAR 462827            PAR 462827                  5/1/2006        Spreadsheet tabs "Par Generic Forecast - 1"; "Par
                                                                          Generic Forecast -2"; "Par Generic Forecast -3";
                                                                          "Authorized Generic"
PTX0507 AGEL-MDL-008-         AGEL-MDL-008-                 N/A           Tab "AndroGel (Testim Patent)
        006635                006635




                                                                 ‐ 46 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 48 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates             EndBates                 Date                             Description                     Also Referenced
                                                                                                                                    As
PTX0508 AGELMDL014021579 AGELMDL014021579                  3/6/2006        Sheet 1 - Androgel NVP (2006-2020) ~ Summary -
                                                                           Solvay Option 1 ~ Patent Upholds ~ Patent
                                                                           Invalid ~ Solvay Authorized Generic ~ Watson #1-
                                                                           AG~Par #2-AG~Mrinol~Prometrium~Androgel
                                                                           Settlement~Watson-No AG~Par A….

PTX0509 PAR-MDL-00172996       PAR-MDL-00172996            5/3/2010        Testosterone Gel Pk Forecast Apr 2010.xls
PTX0510 PAR-MDL-00218635       PAR-MDL-00218635              N/A           Testosterone Gel Pk (Androgel) Forecast Jan
                                                                           2015.xlsx
PTX0511 PAR-MDL-00218636       PAR-MDL-00218636              N/A           Testosterone Gel Pk (Androgel) Forecast July
                                                                           2015 - new cogs.xlsx
PTX0512 PAR-MDL-00218637       PAR-MDL-00218637              N/A           Testosterone Gel Pk (Androgel) Forecast June
                                                                           2015 NPF.xlsx
PTX0513 PAR-MDL-00218638       PAR-MDL-00218638              N/A           Testosterone Gel Pk (Androgel) Forecast Sep
                                                                           2014.xlsx
PTX0514 PAR-MDL-00218639       PAR-MDL-00218639              N/A           Testosterone Gel Pk (Androgel) forecast Sept
                                                                           2015 launch fcst.xlsx
PTX0515   PAR-MDL-00218640     PAR-MDL-00218640              N/A           Testosterone Pump Forecast Feb 2014.xlsx
PTX0516   PER-00000004         PER-00000004               7/26/2013        Androgel 1% Model - 7-24-13 (BD).xlsx
PTX0517   PER-00000945         PER-00000945               1/27/2015        Book1.xlsx
PTX0518   PER-00000946         PER-00000946              12/13/2011        Androgel Model Comparison - 11-9-11 (1).xlsx

PTX0519   PER-00000947         PER-00000947               5/15/2012        Androgel 1%.xlsx
PTX0520   PER-00000948         PER-00000948                6/6/2012        Androgel 3 scenarios.xlsx
PTX0521   PER-00000950         PER-00000950               7/19/2012        Androgel Model - 8-7-2008.xlsx
PTX0522   WTN0286660.06        WTN0286660.06               1/1/2006        WTN0286660.06 - WPI-000006 - FM4-2-
                                                                           Testosterone Gel v1.xls
PTX0523 WTN0286660.07          WTN0286660.07               1/1/2006        WTN0286660.07 - WPI-000007 - FM4-2-
                                                                           Testosterone Gel v2.xls



                                                                  ‐ 47 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 49 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                    Also Referenced
                                                                                                                                 As
PTX0524 WTN0286660.10        WTN0286660.10               1/1/2006        WTN0286660.10 - WPI000010 - FM4-3-
                                                                         Testosterone Gel v1.xls
PTX0525 WTN0286660.11        WTN0286660.11               1/1/2006        WTN0286660.11 - WPI000011 - FM4-3-
                                                                         Testosterone Gel v2.xls
PTX0526 WTN0286660.12        WTN0286660.12              9/28/2004        WTN0286660.12 - WPI-000012 - FM4-4-
                                                                         Testosterone Gel TEST.xls
PTX0527 WTN0286660.13        WTN0286660.13             10/11/2014        WTN0286660.13 - WPI-000013 - FM4-4-
                                                                         Testosterone Gel v1.xls
PTX0528 WTN0286660.19        WTN0286660.19               1/5/2004        WTN0286660.19 - WPI-000019 - FM4.1-
                                                                         Testosterone v1-R.xls
PTX0529 WTN0286660.21        WTN0286660.21               1/5/2004        WTN0286660.21 - WPI-000021 - FM4.1-
                                                                         Testosterone v2-R.xls
PTX0530 WTN0286660.24        WTN0286660.24              5/18/2005        WTN0286660.24 - WPI-000024 - FM5-1-
                                                                         Testosterone Gel v1.xls
PTX0531 WTN0476839           WTN0476839                11/18/2011        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1057 Generic Name Testosterone
                                                                         Gel
PTX0532 WTN0526606           WTN0526606                  6/1/2011        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 993 Generic Name Testosterone
                                                                         Gel
PTX0533 WTN0550824           WTN0550824                 9/28/2010        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 811 Generic Name Testosterone
                                                                         Gel
PTX0534 WTN0550825           WTN0550825                 1/25/2011        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 863 Generic Name Testosterone
                                                                         Gel
PTX0535 WTN0550826           WTN0550826                  7/7/2010        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 760 Generic Name Testosterone
                                                                         Gel



                                                                ‐ 48 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 50 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                    Also Referenced
                                                                                                                                 As
PTX0536 WTN0550827           WTN0550827                 11/4/2011        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1058 Generic Name Testosterone
                                                                         Gel
PTX0537 WTN0571867           WTN0571867                  9/6/2011        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1058 Generic Name Testosterone
                                                                         Gel
PTX0538 WTN0571988           WTN0571988                11/18/2011        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1057 Generic Name Testosterone
                                                                         Gel
PTX0539 WTN0572110           WTN0572110                 2/23/2012        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1128 Generic Name Testosterone
                                                                         Gel
PTX0540 WTN0572362           WTN0572362                 8/15/2012        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1226 Generic Name Testosterone
                                                                         Gel
PTX0541 WTN0572488           WTN0572488                 12/6/2012        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1348 Generic Name Testosterone
                                                                         Gel
PTX0542 WTN0572613           WTN0572613                  3/5/2013        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1408 Generic Name Testosterone
                                                                         Gel
PTX0543 WTN0572739           WTN0572739                 5/24/2013        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1432 Generic Name Testosterone
                                                                         Gel
PTX0544 WTN0572865           WTN0572865                 8/23/2013        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1438 Generic Name Testosterone
                                                                         Gel
PTX0545 WTN0572991           WTN0572991                  1/2/2014        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1422 Generic Name Testosterone
                                                                         Gel

                                                                ‐ 49 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 51 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                    Also Referenced
                                                                                                                                 As
PTX0546 WTN0573117           WTN0573117                 2/28/2014        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1413 Generic Name Testosterone
                                                                         Gel
PTX0547 WTN0573368           WTN0573368                 7/10/2014        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1413 Generic Name Testosterone
                                                                         Gel
PTX0548 WTN0574192           WTN0574192                11/18/2011        Brand Name Androgel Brand Dollars FY (IMS
                                                                         data) (000,000s) 1057 Generic Name Testosterone
                                                                         Gel
PTX0549 WTN0594329           WTN0594329                    N/A           Spreadsheet
PTX0550 WTN0594331           WTN0594331                    N/A           N/A
PTX0551 N/A                  N/A                           N/A           Watson Forecast (45b49877-1241-41e0-9462-
                                                                         0e73a3d2e509.xlsx)
PTX0552 AGEL-MDL-BUR-        AGEL-MDL-BUR-                 N/A           N/A
        000007               000007
PTX0553 AGEL-MDL-020-        AGEL-MDL-020-                 N/A           N/A
        000007               000007
PTX0554 AGEL-MDL-020-        AGEL-MDL-020-                 N/A           N/A
        000008               000008
PTX0555 AGEL-MDL-020-        AGEL-MDL-020-                 N/A           N/A
        000009               000009
PTX0556 AGEL-MDL-020-        AGEL-MDL-020-                 N/A           N/A
        000010               000010
PTX0557 AGEL-MDL-020-        AGEL-MDL-020-                 N/A           N/A
        000011               000011
PTX0558 AGEL-MDL-020-        AGEL-MDL-020-                 N/A           N/A
        000012               000012
PTX0559 AGEL-MDL-020-        AGEL-MDL-020-                 N/A           N/A
        000015               000015



                                                                ‐ 50 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 52 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates             EndBates                 Date                             Description              Also Referenced
                                                                                                                            As
PTX0560 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           N/A
        000016                000016
PTX0561 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           N/A
        000017                000017
PTX0562 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           N/A
        000018                000018
PTX0563 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           N/A
        000019                000019
PTX0564 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           N/A
        000020                000020
PTX0565 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           N/A
        000936                000936
PTX0566 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           N/A
        003832                003832
PTX0567 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           Production Replacement File for AGEL-MDL-
        000001_2003           000001_2003                                 020-000001_2003
PTX0568 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           Production Replacement File for AGEL-MDL-
        000001_2004           000001_2004                                 020-000001_2004
PTX0569 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           Production Replacement File for AGEL-MDL-
        000001_2005           000001_2005                                 020-000001_2005
PTX0570 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           Production Replacement File for AGEL-MDL-
        000001_2006           000001_2006                                 020-000001_2006
PTX0571 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           Production Replacement File for AGEL-MDL-
        000001_2007           000001_2007                                 020-000001_2007
PTX0572 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           Production Replacement File for AGEL-MDL-
        000001_2008           000001_2008                                 020-000001_2008
PTX0573 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           Production Replacement File for AGEL-MDL-
        000001_2009           000001_2009                                 020-000001_2009
PTX0574 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           Production Replacement File for AGEL-MDL-
        000001_2010_Q1Q3      000001_2010_Q1Q3                            020-000001_2010_Q1Q3

                                                                 ‐ 51 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 53 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                      Also Referenced
                                                                                                                                    As
PTX0575 AGEL-MDL-020-         AGEL-MDL-020-                 N/A           Production Replacement File for AGEL-MDL-
        000001_2010_Q4        000001_2010_Q4                              020-000001_2010_Q4
PTX0576 PRGO-00000332         PRGO-00000332                 N/A           N/A
PTX0577 ABC00000091           ABC00000091                   N/A           N/A
PTX0578 N/A                   N/A                           N/A           USC 52153_2011 to Apr 2013.xlsx
PTX0579 N/A                   N/A                           N/A           Berger and Montague NSP.xlsx
PTX0580 N/A                   N/A                           N/A           NSP_USC 52153_2007-2010_2007.xls
PTX0581 N/A                   N/A                           N/A           NSP_USC 52153_2007-2010_2008.xls
PTX0582 N/A                   N/A                           N/A           NSP_USC 52153_2007-2010_2009.xls
PTX0583 N/A                   N/A                           N/A           NSP_USC 52153_2007-2010_2010.xls
PTX0584 N/A                   N/A                           N/A           Berger and Mont 52153 NSP_0616.xlsx
PTX0585 N/A                   N/A                           N/A           52150.xls
PTX0586 N/A                   N/A                           N/A           Androgel Medi-Span PriceRX WAC Data.xlsx

PTX0587 N/A                   N/A                           N/A           Androgens PriceRX WACs.xlsx
PTX0588 N/A                   N/A                           N/A           Androgel & Generics PriceRx Price History.xls

PTX0589 N/A                   N/A                           N/A           T5AB volumes.xlsx
PTX0590 MEI_ANDRO             MEI_ANDRO                     N/A           N/A
        00032300B             00032300B
PTX0591 ABBVIE-               ABBVIE-                   12/31/2013        Androgel Historical Information 2004-
        AGEL00519014          AGEL00519014                                2013_V8.xlsx
PTX0592 ABBVIE-               ABBVIE-                       N/A           Spreadsheet: Androgel Indirect Sales from 01-Apr-
        AGEL00913051          AGEL00913051                                2011 to 10-Mar-2015v2.CSV
PTX0593 PRGO-00000331         PRGO-00000331                 N/A           Spreadsheet: Perrigo Transaction Data
PTX0594 ABBVIE-               ABBVIE-                    1/12/2016        Spreadsheet: Androgel Direct Sales from 01-Apr-
        AGEL03268523          AGEL03268523                                2011 to 12-Jan-2016.xlsx
PTX0595 PAR-MDL-00218627      PAR-MDL-00218627              N/A           Spreadsheet: Testosterone Gel 2015 Rebates Data




                                                                 ‐ 52 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 54 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                      Also Referenced
                                                                                                                                   As
PTX0596 ABBVIE-          ABBVIE-                           N/A           Spreadsheet: Androgel Indirect Sales from 11-Mar-
        AGEL03267050     AGEL03267050                                    2015 to 31-Dec-2015.xlsx
PTX0597 AGELMDL014019987 AGELMDL014019987                5/1/2006        Sheet 1 - Assume 3 player generic market ~
                                                                         Options - Androgel NVP (2006-2020, 3%
                                                                         increased sales line) ~ Settlement Income ~ Par
                                                                         Income ~ Patent Upholds-3%....
PTX0598 PAR463037            PAR463037                  3/26/2007        Target Launch
PTX0599 LWD00001             LWD00001                      N/A           Androgel Purchases from October 2004-2005

PTX0600 LWD00002             LWD00002                      N/A           Androgel Purchases from 2006-2010
PTX0601 LWD00202             LWD00202                      N/A           Androgel Purchases from 10/1/2010-6/12/2015

PTX0602 LWD00203             LWD00203                      N/A           Androgel Purchases from 6/12/2015-1/31/2016

PTX0603 LWD00204             LWD00204                      N/A           Generic Androgel Purchases from 1/01/2015-       Gielen - 5
                                                                         2/02/2016
PTX0604 LWD00205             LWD00205                      N/A           Chargebacks re Generic Androgel from 1/01/2015-
                                                                         2/02/2016
PTX0605 MEI_ANDRO 0000001 MEI_ANDRO 0000001                N/A           Meijer Androgel Purchase Data from Oct. 2004 to
                                                                         December 2005
PTX0606 MEI_ANDRO            MEI_ANDRO                     N/A           Meijer Androgel Purchase Data from December
        000000002            000000002                                   2005 to August 2010
PTX0607 MEI_ANDRO            MEI_ANDRO                     N/A           Kerr Androgel Purchase Data and Kerr Androgel
        00000004             00000004                                    Sales to Meijer from Jan. 2006 to September 2010

PTX0608 MEI_ANDRO_0003230    MEI_ANDRO_0003230             N/A           Replacement File for both MEI_ANDRO
        0B                   0B                                          00032300 and MEI_ANDRO 00032300A
PTX0609 MEI_ANDRO_0003230    MEI_ANDRO_0003230             N/A           Data 2015.0228 to 2016.0131 (2.25.16)(FINAL)
        1                    1



                                                                ‐ 53 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 55 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                    Also Referenced
                                                                                                                                 As
PTX0610 RDC00003             RDC00003                      N/A           Rochester Drug Cooperative, Inc. Monopril HCT
                                                                         Purchases from 10/01/2004 through 6/27/2011

PTX0611 RDC00004             RDC00004                      N/A           Rochester Drug Cooperative, Inc. Monopril HCT
                                                                         Product Chargebacks from 10/01/2004 through
                                                                         6/27/2011
PTX0612 RDC00005             RDC00005                      N/A           Rochester Drug Cooperative, Inc. AndroGel
                                                                         Product Sales from 10/01/2004 through
                                                                         06/27/2011
PTX0613 RDC00006             RDC00006                      N/A           Rochester Drug Cooperative, Inc. Monopril HCT
                                                                         Product Sales from 10/01/2004 through 6/27/2011

PTX0614 RDC00007             RDC00007                      N/A           Rochester Drug Cooperative, Inc. Wellbutrin XL
                                                                         Product Sales from 10/01/2004 through 6/27/2011

PTX0615 RDC00033             RDC00033                      N/A           Rochester Drug Cooperative, Inc. Monopril HCT
                                                                         Purchases from 1/1/2002 through 9/30/2004

PTX0616 RDC00034             RDC00034                      N/A           Rochester Drug Cooperative, Inc. Monopril
                                                                         Product Sales from 1/1/2002 through 9/30/2004

PTX0617 RDC000250            RDC000250                     N/A           Rochester Drug Cooperative, Inc. Item Purchases
                                                                         from 1/1/2015 through 2/15/2016
PTX0618 RDC000251            RDC000251                     N/A           Rochester Drug Cooperative, Inc. Selected
                                                                         Product Chargebacks from 1/1/2015 through
                                                                         2/15/2016
PTX0619 RDC000252            RDC000252                     N/A           Rochester Drug Cooperative, Inc. AndroGel
                                                                         Product Sales from 6/28/2011 through 2/15/2016




                                                                ‐ 54 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 56 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates              EndBates                Date                             Description                        Also Referenced
                                                                                                                                       As
PTX0620 RDC000248              RDC000248                     N/A           Rochester Drug Cooperative, Inc. Item Purchases
                                                                           from 10/29/2010 through 6/30/2015

PTX0621 RDC000249              RDC000249                     N/A           Rochester Drug Cooperative, Inc. Selected
                                                                           Product Chargebacks from 10/29/2010 through
                                                                           6/30/2015
PTX0622 N/A                    N/A                           N/A           Kerr Androgel Sales and Purchases 2004-2011

PTX0623 AGEL_MDL_004-          AGEL_MDL_004-               3/5/2008        FTC Transcript of James B. Hynd
        001501                 001792
PTX0624 SLV474982              SLV474982                  8/15/2006        Emails re: Project Tulip
PTX0625 WTN0039287             WTN0039293                 9/14/2006        Email re: AndroGel Settlement: External
                                                                           communications follow up
PTX0626 WTN0106958             WTN0106959                 9/25/2006        Email re: Solvay (with attached forecast)
PTX0627 AGEL-MDL-014-          AGEL-MDL-014-              3/13/2006        Email re: Confidential- Client attorney privileged:
        034235                 034236                                      Androgel settlement scenarios (with attached
                                                                           scenario planning)
PTX0628 AGEL-MDL-014-          AGEL-MDL-014-              3/13/2006        Spreadsheet: Adrgel scenario planning 031306.xls
        034236                 034252
PTX0629 PAR343761              PAR343761                 00/00/2019        Impact of Generic Competition in 2007 with
                                                                           Three Generic Competitors
PTX0630 AGEL-MDL-012-          AGEL-MDL-012-               2/1/2007        Email re: Risk Analysis (with attached Analysis)
        005928                 005929
PTX0631 SLV448079              SLV448079                 00/00/2010        Spreadsheets showing impact of different factors

PTX0632   WTN0286660.25        WTN0286660.25              5/18/2005        Spreadsheet
PTX0633   WTN0286660.27        WTN0286660.27              9/12/2005        Spreadsheet
PTX0634   WTN0286660.35        WTN0286660.35              6/15/2006        Spreadsheet
PTX0635   AGEL-MDL-019-        AGEL-MDL-019-             00/00/0000        Power Point Presentation: Forecasting Essentials
          002994               003108

                                                                  ‐ 55 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 57 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                       Also Referenced
                                                                                                                                    As
PTX0636 AGEL MDL 001-        AGEL MDL 001-              5/19/2003        Email re: Definitive Agreement
        014921               014947
PTX0637 PAR147488            PAR147488                 00/00/2007        Impact of Generic Competition in 2007 with
                                                                         Three Generic Competitors
PTX0638 PAR345028            PAR345028                 00/00/2006        Androgel IMS
PTX0639 SLV587000            slv587012                 00/00/0000        Power Point Presentation: Business Outlook
                                                                         without Settlement
PTX0640 AGELMDL008002633 AGELMDL008002645              00/00/0000        Power Point Presentation: Life Cycle
                                                                         Management Plan Low Volume Gel Update
PTX0641 WTN0320633           WTN0320634                 5/13/2004        Agenda- Monthly Proprietary R&D Meeting
PTX0642 WTN0312650           WTN0312651                 6/16/2005        Agenda- Monthly Proprietary R&D Meeting
PTX0643 WTN0313265           WTN0313271                 4/13/2006        Watson Pharmaceuticals, Inc. R & D Monthly
                                                                         Update Meeting
PTX0644 WTN0300495           WTN0300521                 7/19/2005        Watson Laboratories- Inc. Installation and
                                                                         Operational Qualification Protocol: 575
                                                                         Compressed Air System T-Gel Renovation Final
                                                                         Report
PTX0645 WTN0323227           WTN0323229                 1/28/2006        Email re: T-Gel (ANDA #76-737) Approved 27
                                                                         Jan 2006
PTX0646 BNS0004158           BNS0004158                 7/28/2006        Email re: Androgel-litigation update- Confidential

PTX0647 PAR343586            PAR343588                  2/24/2006        Email re: Solvay
PTX0648 WTN00289626          WTN00289722                11/3/2008        Letter with attached Memo in support of the
                                                                         Androgel Agreements
PTX0649 AGEL-MDL-014-        AGEL-MDL-014-              9/19/2006        Solvay Pharmaceuticals, Inc. Business Review
        029990               030039                                      2007-2011 Plan Version 2
PTX0650 N/A                  N/A                         7/1/2011        Paul Campanelli IH Transcript
PTX0651 N/A                  N/A                        7/10/2008        Scott Tarriff FTC IH Transcript
PTX0652 N/A                  N/A                         2/6/2008        John MacPhee FTC IH Transcript
PTX0653 N/A                  N/A                        6/10/2015        Difei Yang IH Transcript

                                                                ‐ 56 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 58 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates              EndBates                Date                             Description            Also Referenced
                                                                                                                           As
PTX0654 N/A                    N/A                        8/14/2013        Par Pharmaceuticals Companies, Form S-4
                                                                           Registration Statement
PTX0655   N/A                  N/A                        2/14/2012        Watson Subsidiaries of the Company
PTX0656   N/A                  N/A                       12/31/2005        Solvay 2005 Annual Report
PTX0657   N/A                  N/A                       12/31/2006        Solvay 2006 Annual Report
PTX0658   N/A                  N/A                       12/31/2005        Watson 2005 Annual Report
PTX0659   N/A                  N/A                       12/31/2006        Watson 2006 Annual Report
PTX0660   N/A                  N/A                       12/31/2005        Par 2005 Annual Report
PTX0661   N/A                  N/A                       12/31/2006        Par 2006 Annual Report - 10-K
PTX0662   N/A                  N/A                        2/26/2015        Solvay 2014 Results Presentation
PTX0663   N/A                  N/A                       00/00/0000        Model v11 no AG
PTX0664   N/A                  N/A                       00/00/0000        Model v11
PTX0665   N/A                  N/A                       00/00/0000        ParPaddock Consolidated Projection
PTX0666   N/A                  N/A                       00/00/0000        Solvay Consolidated Projection
PTX0667   N/A                  N/A                       00/00/0000        Watson Consolidated Projection
PTX0668   N/A                  N/A                       00/00/0000        Reverse Payment Calculation
PTX0669   N/A                  N/A                       00/00/0000        Weighted average cost
PTX0670   N/A                  N/A                       00/00/0000        Diversification
PTX0671   N/A                  N/A                       00/00/0000        Elasticity Analysis
PTX0672   N/A                  N/A                       00/00/0000        Introduction to Finance- Excerpt
PTX0673   N/A                  N/A                       00/00/0000        Model v11 figure 17a
PTX0674   N/A                  N/A                       00/00/0000        Model v11 Par payoffs
PTX0675   N/A                  N/A                       00/00/0000        Model v11 Par withdraw from Lit
PTX0676   N/A                  N/A                       00/00/0000        Model v11 risk aversion
PTX0677   N/A                  N/A                       00/00/0000        Modification A of Cremieux Exhibit 12
PTX0678   N/A                  N/A                       00/00/0000        Modification B of Cremieux Exhibit 12
PTX0679   N/A                  N/A                       00/00/0000        Par Ownership v2
PTX0680   N/A                  N/A                       00/00/0000        Watson Ownership v2
PTX0681   N/A                  N/A                       00/00/0000        Model v11 Excl Backup Mfgr
PTX0682   PAR462899            PAR462899                 00/00/0000        Forecast


                                                                  ‐ 57 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 59 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                  Also Referenced
                                                                                                                                As
PTX0683 PAR458952             PAR458952                 00/00/0000        Forecast                                        Campanelli 6
PTX0684 AGEL-MDL-014-         AGEL-MDL-014-                N/A            Forecast
        021840                021840
PTX0685 AGEL-MDL-014-         AGEL-MDL-014-                 N/A           Forecast
        021596                021596
PTX0686 AGEL-MDL-014-         AGEL-MDL-014-                 N/A           Forecast
        020062                020062
PTX0687 AGEL-MDL-014-         AGEL-MDL-014-                 N/A           Forecast
        019956                019956
PTX0688 N/A                   N/A                           N/A           COMPOSITE: Back-up Materials to Keith
                                                                          Leffler's Reply Report Date 05/19/2017
PTX0689 N/A                   N/A                           N/A           COMPOSITE: Back-Up Materials to Keith
                                                                          Leffler’s Expert Report Date 08/19/2016
PTX0690 CVSMKS-ANDRO-     CVSMKS-ANDRO-                                   McKesson subpoenaed data                       Griffin - 04
        000001            000001                                                                                         03/16/2016
PTX0691 CVS-ANDRO-0078407 CVS-ANDRO-0078407             10/31/2012        CVS DC Purchase Data 2011 - 2012               Griffin - 13
                                                                                                                         03/16/2016
PTX0692 CVS-ANDRO-0078406 CVS-ANDRO-0078406             12/23/2015        Attorney Client Work Document, Mail Direct     Griffin - 11
                                                                          Generic purchases for Perrigo Testosterone NDC 03/16/2016
                                                                          45802-0116-65 March-December 2015
PTX0693 CVS-ANDRO-0078405 CVS-ANDRO-0078405             12/31/2015        McKesson AndroGel Brand and Generic            Griffin - 07
                                                                                                                         03/16/2016
PTX0694 CVS-ANDRO-0078404 CVS-ANDRO-0078404             12/31/2015        PR Brand AndroGel Sales March 2015 -           Griffin - 06
                                                                          December 2015                                  03/16/2016
PTX0695 CVS-ANDRO-0078403 CVS-ANDRO-0078403             12/31/2015        Cardinal AndroGel Brand and Generic            Griffin - 05
                                                                                                                         03/16/2016
PTX0696 CVS-ANDRO-0076402 CVS-ANDRO-0076402             12/31/2015        DC Receipts for Testosterone Items 135377 and Griffin - 12
                                                                          135378                                         03/16/2016
PTX0697 CVS-ANDRO-0061321 CVS-ANDRO-0061321              3/31/2003        McKesson Corp. Generic Delay Androgel CVS      Griffin - 03
                                                                          Sales 12/1/2012 - 3/31/2013

                                                                 ‐ 58 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 60 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates             EndBates                 Date                             Description                  Also Referenced
                                                                                                                                   As
PTX0698 CVS-ANDRO-0061320 CVS-ANDRO-0061320              11/30/2012        McKesson Corp. Generic Delay Androgel CVS       Griffin - 03
                                                                           Sales 9/1/2012 - 11/30/2012
PTX0699 CVS-ANDRO-0061319 CVS-ANDRO-0061319              09/31/2012        McKesson Corp. Generic Delay Androgel CVS       Griffin - 03
                                                                           Sales 9/1/2011 - 8/31/2012
PTX0700 CVS-ANDRO-0061318 CVS-ANDRO-0061318              11/30/2013        McKesson Corp. Generic Delay Androgel CVS       Griffin - 03
                                                                           Sales 8/1/2013 - 11/30/2013
PTX0701 CVS-ANDRO-0061317 CVS-ANDRO-0061317               7/31/2013        McKesson Corp. Generic Delay Androgel CVS       Griffin - 03
                                                                           Sales 4/1/2013 - 7/31/2013
PTX0702 CVS-ANDRO-0061316 CVS-ANDRO-0061316               8/31/2011        AndroGel Stat File Detail, McKesson Corp.       Griffin - 03
                                                                           Generic Delay AndroGel CVS Sales 1/1/2011 -     03/16/2016
                                                                           8/31/2011
PTX0703 CVS-ANDRO-0061315 CVS-ANDRO-0061315               3/31/2015        CVSHealth, Cardinal-23141, January 2011 -       Griffin - 10
                                                                           March 2015                                      03/16/2016
PTX0704 CVS-ANDRO-0061314 CVS-ANDRO-0061314               3/12/2015        CVSHealth - Retail 12/01/13 - 3/12/15           Griffin - 09
                                                                                                                           03/16/2016
PTX0705 CVS-ANDRO-0061313 CVS-ANDRO-0061313               3/12/2015        CVSHealth - Mail 12/1/13 - 3/12/15              Griffin - 08
                                                                                                                           03/16/2016
PTX0706 CVS-ANDRO-0000007 CVS-ANDRO-0000007               1/31/2011        Data                                            Griffin - 18
                                                                                                                           (05/24/2012)
PTX0707 CVS-ANDRO-0000006 CVS-ANDRO-0000006 01/31/2011 & Data                                                              Griffin - 11
                                             08/19/2016                                                                    (05/24/2012)
PTX0708 RA-ANDRO-0034574 RA-ANDRO-0034574     3/31/2015 Rite Aid Indirect Purchases 4/1/2015-13/31/15                      McMahon - 05
                                                                                                                           (03/30/2016)
PTX0709 RA-ANDRO-0034573       RA-ANDRO-0034573           3/31/2015        Rite Aid Indirect Purchases 12/1/10 - 3/31/15   McMahon - 04
                                                                                                                           (03/30/2016)
PTX0710 RA-ANDRO-0034572       RA-ANDRO-0034572           3/31/2015        Rite Aid Androgel Direct Purchases 12/01/10 -   McMahon - 02
                                                                           03/31/15                                        (03/30/2016)
PTX0711 RA-ANDRO-0034576       RA-ANDRO-0034576           5/16/2016        Rite Aid DSD Purchases12/1/10 - 5/16/16




                                                                  ‐ 59 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 61 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                  Also Referenced
                                                                                                                               As
PTX0712 RA-ANDRO-0034575     RA-ANDRO-0034575           7/31/2007        Brooks/EckerdDirect Purchases January 2006 -
                                                                         November 2006, January 2007 - July 2007

PTX0713 RA-ANDRO-0000010     RA-ANDRO-0000010          12/20/2010        Rite Aid DC purchases                          McMahon - 06
                                                                                                                        (02/24/2012)
PTX0714 RA-ANDRO-0000009     RA-ANDRO-0000009          11/30/2010        Rite Aid DSD purchases                         McMahon - 05
                                                                                                                        (02/24/2012)
PTX0715 ABBVIE-              ABBVIE-                       N/A           AndroGel_Revised 1% Discontinuation HCP
        AGEL01560132         AGEL01560135                                Emails_2.19.14.pdf
PTX0716 ABBVIE-              ABBVIE-                     4/1/2015        First Amendment to Co-Promotion Agreement
        AGEL03147973         AGEL03147975                                between AbbVie Products LLC and Actavis
                                                                         Pharma
PTX0717 ABC00000071          ABC00000078                 4/2/2012        Brand to Generic Impact FY 13-15-V7.xlsx
PTX0718 AGEL MDL 001-        AGEL MDL 001-                 N/A           ANDRODERM                                      Armstrong - 2
        000902               000925
PTX0719 AGEL MDL 001-        AGEL MDL 001-                 N/A           Testosterone Deficiency in Men: Causes,         Armstrong - 8
        001003               001056                                      Diagnosis, and Treatment Options With
                                                                         information on Androderm CIII Testosterone
                                                                         Transdermal System
PTX0720 AGEL MDL 001-        AGEL MDL 001-              3/28/2002        Watson Laboratories - Utah Generic Testosterone Armstrong - 13
        001080               001086                                      Topical Gel (Project 8703) Joint Corona/SLC
                                                                         Team Meeting March 28, 2002 in Utah Minutes

PTX0721 AGEL MDL 001-        AGEL MDL 001-                 N/A           Androgel Sales forecast                        Armstrong - 14
        001087               001093
PTX0722 AGEL MDL 001-        AGEL MDL 001-              12/1/2002        AndroGel 2003 Business Plan AndroGel           Casbon - 2
        004301               004375                                      (testosterone gel) 1% CIII
PTX0723 AGEL MDL 001-        AGEL MDL 001-                Jun-00         AndroGel Unimed Pharmaceuticals, Inc. June,    Casbon - 5
        004395               004413                                      2000



                                                                ‐ 60 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 62 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                    Also Referenced
                                                                                                                                 As
PTX0724 AGEL MDL 002-        AGEL MDL 002-             10/31/2002        Letter from Department of Health & Human
        011853               011877                                      Services to Diane Myers (Auxilium
                                                                         Pharmaceuticals, Inc.) re NDA dated December
                                                                         31, 2001 for Testim 1%, 50 mg, 100 mg

PTX0725 AGEL-MDL-001-        AGEL-MDL-001-               5/2/2003        Fax re: Binding Term Sheet w/ Attach signed
        014873               014879                                      Binding Term Sheet between Par Pharmaceutical
                                                                         and Paddock Labs
PTX0726 AGEL-MDL-006-        AGEL-MDL-006-              2/28/2006        Solvay Pharmaceuticals, Inc. Strategic Response
        0003787              0003807                                     to Generic Competition Preview of Preliminary
                                                                         Findings
PTX0727 AGEL-MDL-008-        AGEL-MDL-008-              6/13/2008        Email from Brian Mitchell to Jean-Louis Anspach
        007567               007569                                      re AndroGel Pricing Strategy
PTX0728 AGEL-MDL-008-        AGEL-MDL-008-                Apr-07         New Business Development Steering Committee
        009603               009615
PTX0729 AGEL-MDL-008-        AGEL-MDL-008-              8/12/2008        Solvay AndroGel Price Increase Recommendation
        012844               012858
PTX0730 AGEL-MDL-013-        AGEL-MDL-013-              4/21/2008        Solvay Pharmaceuticals, Inc. AndroGel Marketing
        034583               034663                                      Strategy
PTX0731 AGEL-MDL-013-        AGEL-MDL-013-              3/15/2007        Email from Frederick Waithe to Brian Hare,
        042143               042143                                      Juliana Hardy, Jay Janco re Testim Generic
                                                                         Assumption in 5YP
PTX0732 AGEL-MDL-015-        AGEL-MDL-015-                 N/A           AndroGel 2009 Business Plan Submitted by Brian
        005627               005675                                      Mitchell, John Rodda, Derek Rieder, Sara Lehr
                                                                         September 2008
PTX0733 McK00280             McK00286                    6/7/2007        McKesson Intra Company Correspondence from
                                                                         Anthony Dolan to Jack Fragle re
                                                                         Albertsons/SuperValu - Fourth Amendment to
                                                                         Supply Agreement



                                                                ‐ 61 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 63 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates             EndBates                 Date                             Description                     Also Referenced
                                                                                                                                    As
PTX0734 PADD015598            PADD015612                 9/13/2006        Par/Paddock- Solvay Patent License Agreement       Kay - 14
                                                                          dated September 13, 2006
PTX0735 PADD016201            PADD016230                 10/8/2003        Par Pharmaceutical Product Development,
                                                                          Manufacturing and Supply Agreement by and
                                                                          between Paddock Laboratories, Inc., and Par
                                                                          Pharmaceutical, Inc. Dated as of October 8, 2003

PTX0736 PAR 00137             PAR 00145                  8/21/2003        Email from Joseph Todisco to Mary Beth             Campanelli
                                                                          Rehberger re Par Strategic Plan 8.21.2003
PTX0737 PAR 455754            PAR 455770                 6/10/2005        Testosterone Gel 1% Executive Summary
PTX0738 PAR381907             PAR381927                  9/13/2006        Co-Promotion Agreement between Solvay              Kay - 16
                                                                          Pharmaceuticals, Inc., Unimed Pharmaceuticals,
                                                                          Inc., and Par Pharmaceutical Companies

PTX0739 PAR455999             PAR456016                  5/11/2006        IMS Update 1Q06 Testosterone Gel 1% Executive
                                                                          Summary
PTX0740 SLV305423             SLV305438                     N/A           AndroGel Financial Planning Assumptions
                                                                          (Testim Generic -15%)
PTX0741 SLV506500             SLV506507                  8/21/2006        Project Tulip 21 August 2006
PTX0742 SLV526640             SLV526645                     N/A           Draft AndroGel 2007 Executive Summary
PTX0743 SOLVAY 016745         SOLVAY 016774              7/18/2003        Draft AndroGel 1% (testosterone gel) CIII Internal
                                                                          Q&A
PTX0744 SOLVAY 033648         SOLVAY 033909              6/25/2003        AndroGel Pricing Research Introduction of
                                                                          AndroGel Pump and New Competitive Entries
                                                                          Final Report - Consumers
PTX0745 SOLVAY 040776         SOLVAY 040797              6/30/2002        2003 AndroGel Business Planning Meeting
                                                                          Androgen Market Trends & Projections
PTX0746 SOLVAY 104970         SOLVAY 104980              12/6/2001        AndroGel Life-Cycle Proposal: Generic              Kay - 23; Janco -
                                                                          Opportunities                                      3
PTX0747 SOLVAY 108895         SOLVAY 108925              8/28/2001        AndroGel 2002 Business Plan

                                                                 ‐ 62 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 64 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates              EndBates                Date                             Description                        Also Referenced
                                                                                                                                        As
PTX0748 Solvay ED 0082431      Solvay ED 0082434          6/18/2002        AndroGel Generic Proposal. Sub-headings:              Kay - 24; Janco -
                                                                           Product Situation, Market Potential, Historic         4
                                                                           Innovator Approaches, Recommendations and
                                                                           Rationale
PTX0749 SOLVAY034604           SOLVAY034605                4/6/2000        From Pascal Andre to Bob Dudley and Bob
                                                                           Solheim Ref UNIMED - OUTLOOK 2000
PTX0750 UPIED0109688           UPIED0109806               6/18/1999        Email from David Knocke to Michele Alm, et al.
                                                                           re FW: ppt slides W/ Attach: ADNROGEL 6-17-
                                                                           99.ppt, Timeline.xls
PTX0751 UPIED0109976           UPIED0109979               3/1/2000         AndroGel Pricing March 1, 2000
PTX0752 UPIED0127894           UPIED0128011              12/14/2004        AndroGel (testosterone gel) CIII Product Plan

PTX0753   WTN0040163           WTN0040331                  1/5/2004        Androgel Information                                  Ebert 10;
PTX0754   WTN0047400           WTN0047587                    N/A           Androgel Information                                  Ebert - 11;
PTX0755   WTN0047749           WTN0047918                 9/12/2005        Androgel Information                                  Ebert - 12;
PTX0756   WTN0066156           WTN0066167                 9/13/2006        Patent License Agreement between Unimed and           Kay - 16A
                                                                           Watson
PTX0757 WTN0164155             WTN0164161                 5/31/1999        Clinical Review: Current Status of Testosterone
                                                                           Replacement Therapy in Men by Stephen J.
                                                                           Winters, MD
PTX0758 N/A                    N/A                        8/19/2010        U.S. Department of Justice (DOJ) and Federal
                                                                           Trade Commission (FTC), Horizontal Merger
                                                                           Guidelines, (2010) - available at
                                                                           https://www.ftc.gov/sites/default/files/attachments
                                                                           /merger-review/100819hmg.pdf

PTX0759 N/A                    N/A                        June 2009        Federal Trade Commission, “Authorized
                                                                           Generics: An Interim Report,” June 2009 (“2009
                                                                           FTC Study”)



                                                                  ‐ 63 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 65 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                     Also Referenced
                                                                                                                                   As
PTX0760 N/A                   N/A                        July 2002  Federal Trade Commission, “Generic Drug Entry
                                                                    Prior to Patent Expiration,” July 2002
PTX0761 N/A                   N/A                       August 2011 Federal Trade Commission, “Authorized Generic
                                                                    Drugs: Short-Term Effects and Long-Term
                                                                    Impact,” August 2011
PTX0762 N/A                   N/A                        November https://www.jpmorgan.com/treasury/demo/orderto
                                                            2008    pay/Unleashing_New_Working_Capital_Potential
                                                                    .pdf
PTX0763 N/A                   N/A                        6/18/2014 Federal Trade Commission, “Generic
                                                                    Pharmaceuticals--Note by the United States,”
                                                                    prepared for the 121st meeting of the OECD
                                                                    Competition Committee, June 18-19, 2014,
                                                                    (available at
                                                                    http://www.oecd.org/officialdocuments/publicdisp
                                                                    laydocumentpdf/?cote=DAF/COMP/WD(2014)51
                                                                    &docLanguage=En)
PTX0764 N/A                   N/A                        6/11/2014        “Auxilium Pharmaceuticals, Inc. Announces
                                                                          Launch of Authorized Generic Version of Testim
                                                                          (Testosterone Gel),” June 11, 2014. Available at
                                                                          http://www.sec.gov/Archives/edgar/data/1182129/
                                                                          000110465914045215/a14-15198_1ex99d1.htm.



PTX0765 N/A                   N/A                         7/2/2014        “Upsher-Smith Announces Launch of the First
                                                                          and Only Generic Transdermal Testosterone Gel
                                                                          Available in Three Convenient Configurations,”
                                                                          available at http://www.upsher-
                                                                          smith.com/wpcontent/ uploads/109429-01-VGX-
                                                                          MNR-Press-Release-FINAL.pdf.



                                                                 ‐ 64 ‐
                           Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 66 of 108
                                         In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                   PLAINTIFFS' TRIAL EXHIBIT LIST
                                                            November 15, 2019
 PTX #          BegBates              EndBates                Date                             Description                    Also Referenced
                                                                                                                                    As
PTX0766 N/A                     N/A                         9/8/2014        Endo Launches Generic Fortesta Gel -
                                                                            (http://www.empr.com/generics-news/endo-
                                                                            launches-generic-fortesta-gel/article/370184/.)

PTX0767 N/A                     N/A                       12/00/2001        Guidance for Industry - Major, Minor and
                                                                            Telephone Amendments to Abbreviated New
                                                                            Drug Applications
PTX0768 WTN0193617              WTN0193619                  1/7/2003        Testosterone Gel (8703) Team Meeting Minutes      Choy - 3

PTX0769 WTN0258625              WTN0258628                  7/7/2003        Letter from Gregory Davis for Wm Peter Rickman Choy - 11
                                                                            to Watson Labs re ANDA
PTX0770 PAD 0062342             PAD 0062345               10/27/2004        Letter from Gary Buehler to Todd Delehant re
                                                                            tentative approval of ANDA
PTX0771 WTN0329660              WTN0329661                 3/18/2005        Email re T Gel Cross Functional Team Members Williams - 4

PTX0772   ParPaddIH00746        ParPaddIH00810            6/19/2008         FTC Transcript of Edward Maloney
PTX0773   WTN0324545            WTN0324546                 3/25/2005        Project Cross-Functional Team Meeting             Williams - 6
PTX0774   WTN321093             WTN321093                  4/27/2005        Project Cross-Functional Team Meeting             Williams - 7
PTX0775   WTN0321116            WTN0321119                 5/12/2005        Project Cross-Functional Team Meeting             Williams - 8
PTX0776   WTN0314263            WTN0314270                  9/8/2005        R&D Monthly Update Meeting                        Williams - 9
PTX0777   WTN0312517            WTN0312524                10/13/2005        R&D Monthly Update Meeting                        Williams - 10
PTX0778   WTN0329655            WTN0329657                 3/21/2005        Email FW T-Gel Facility & Equipment Subteam       Williams - 5
                                                                            Meeting Minutes 3/17/2005
PTX0779 N/A                     N/A                        3/25/2011        30(b)(6) Notice of Deposition to Defendant        Ebert - 2
                                                                            Watson Pharmaceuticals Inc.
PTX0780 WTN0334758              WTN0334761                  9/9/2013        Contact Report and letter from Andre Raw to
                                                                            Janie Gwinn
PTX0781 WTN0334558              WTN0334560                 9/25/2013        Letter from Janie Gwinn to Kathleen Uhl -
                                                                            Gratuitous Amendment



                                                                   ‐ 65 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 67 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates             EndBates                 Date                             Description                 Also Referenced
                                                                                                                                As
PTX0782 WTN0334591             WTN0334596                  4/4/2014        Letter from Janie Gwinn to Kathleen Uhl - Minor
                                                                           Complete Response Amendment
PTX0783 WTN0403284             WTN0403286                 7/31/2014        Letter from Janie Gwinn to Kathleen Uhl -
                                                                           Amendment to PAS
PTX0784 WTN0366978             WTN0366981                 9/24/2014        Letter from Paul Schwartz to Janie Gwinn -
                                                                           Complete Response
PTX0785 PADD002106             PADD002107                 1/30/2006        Email Chain re T-Gel
PTX0786 PADD020876             PADD020876                  2/1/2006        Email Chain re T-Gel
PTX0787 PADD015671             PADD015694                 9/13/2006        Final Settlement and Release Agreement between Maloney - 7
                                                                           Unimed, Besins, Par and Paddock - Execution
                                                                           Copy
PTX0788   PAR-MDL-00000324     PAR-MDL-00000325            1/5/2010        Prior Approval Supplement
PTX0789   PAR-MDL-00000523     PAR-MDL-00000526           6/11/2010        Amendment to PAS
PTX0790   PAR-MDL-00192630     PAR-MDL-00192632           9/18/2014        Minor Amendment
PTX0791   PAR-MDL-00214099     PAR-MDL-00214100            4/2/2015        Amendment to a Prior Approval Supplement
PTX0792   WTN0594332           WTN0594358                 2/12/2010        Prior Approval Supplement
PTX0793   WTN0594855           WTN0594856                 6/10/2010        Approval Letter
PTX0794   WTN0311794           WTN0311796                 5/25/2005        Project Cross-Functional Team Meeting
PTX0795   PAR-MDL-00195907     PAR-MDL-00195908            6/5/2012        Email fw Testosterone Meetings
PTX0796   PADD001037           PADD001040                  9/9/2004        Executive Staff Meeting
PTX0797   PAR141654            PAR141655                  9/28/2004        Email Chain re Androgel - New Package
PTX0798   PADD009441           PADD009446                 11/3/2004        Email Chain re Our Meeting Last Thursday
PTX0799   PADD028967           PADD028968                 11/5/2004        Email Chain FW Project
PTX0800   PADD022327           PADD022330                 4/13/2005        Project Scope Change
PTX0801   PADD 028749          PADD 028751                4/14/2005        Executive Staff Meeting
PTX0802   PADD 029029          PADD 029030                 1/9/2006        Email FW Bottle/pouch assembly (w/o adapter
                                                                           resin)
PTX0803 PADD-MDL-00015577 PADD-MDL-00015578               1/18/2012        Email Chain re Testosterone Monthly Call




                                                                  ‐ 66 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 68 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                   Also Referenced
                                                                                                                                 As
PTX0804 N/A                   N/A                        5/29/2012        Center for Drug Evaluation and Research
                                                                          Approval Package for ANDA 077575
PTX0805 SLV475257             SLV475258                  3/29/2007        Email from Jean-Louis Anspach to James Hynd
                                                                          re: RE: Besins
PTX0806 SLV585172             SLV585174                  6/30/2004        Alternative Manufacturing Site - AndroGel
                                                                          Memorandum from BESINS
PTX0807 SLV585025             SLV585036                  5/25/2006        Discussion Document Par/Solvay Meeting May
                                                                          25, 2006
PTX0808 PADD001998            PADD001999                10/24/2006        Email from Ed Maloney to Thomas MacAllister,
                                                                          Mary Beth Erstad, Bill Mink, et al re
                                                                          Rescheduled: Tech Transfer Kick-Off Meeting:
                                                                          Testosterone Gel (Oct 26 09:00AM EDT in Dial
                                                                          In)
PTX0809 SLV508633             SLV508636                  6/28/2007        Email from Lynn Dale to Bill Mink re Paddock
                                                                          visit
PTX0810 SLV585243             SLV585244                  6/13/2007        Draft Minutes of the Besins-Solvay Alliance
                                                                          Meeting
PTX0811 PADD000695            PADD000695                 8/25/2006        Email from Lonny Wittnebel to Ed Maloney re
                                                                          Par / Paddock NPV
PTX0812 SLV451382             SLV451386                   2/8/2007        Draft Minutes of the Androgel Second Global
                                                                          Joint Steering Committee Meeting
PTX0813 SLV542455             SLV542456                  3/30/2007        Email from Lynn Dale to Jean-Louis Anspach,
                                                                          Dave Pederson re Besins w/ Attach:
                                                                          Meeting_report_March_20.doc
PTX0814 SLV357458             SLV357462                   9/6/2007        Email from Jay Bua to Laurie Downey re follow-
                                                                          up of JSC meeting
PTX0815 AGEL-MDL-006-         AGEL-MDL-006-              8/11/1995        License Agreement between Unimed and Besins
        0003499               0003522
PTX0816 AGEL MDL 001-         AGEL MDL 001-             10/22/2002        Forecasting Worksheet Template                   Ebert - 6
        001098                001106

                                                                 ‐ 67 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 69 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                 Also Referenced
                                                                                                                                As
PTX0817 AGEL MDL 001-        AGEL MDL 001-             10/22/2002        Forecasting Worksheet Template                 Ebert - 7
        001107               001112
PTX0818 AGEL MDL 001-        AGEL MDL 001-             10/22/2002        Forecasting Worksheet Template                 Ebert - 8
        001113               001118
PTX0819 AGEL MDL 001-        AGEL MDL 001-             10/22/2002        Forecasting Worksheet Template                 Ebert - 9
        001119               001124
PTX0820 WTN0040622           WTN0040660                    N/A           Watson Pharmaceuticals Generic Pipeline        Ebert - 14
                                                                         Valuation
PTX0821 WTN0321093           WTN0321099                 4/27/2005        Testosterone Gel - AndroGel Project Cross-     Ebert - 15
                                                                         Functional Team Meeting - 4/27/05
PTX0822 WTN0320557           WTN0320563                 3/11/2004        Watson Pharmaceuticals, Inc., R&D Monthly      Ebert - 16
                                                                         Update Meeting dated March 11, 2004

PTX0823 WTN0038392           WTN0038412                 8/12/2003        Watson Pharmaceuticals, Inc., R&D Department   Ebert - 19
                                                                         Meeting dated August 12, 2003
PTX0824 WTN0287901           WTN028902                 00/00/0000        Handwritten Notes                              Tykot - 6
PTX0825 WTN0287919           WTN0287919                 2/27/2006        Handwritten Notes                              Tykot - 7
PTX0826 WTN0288341;          WTN0096060                 4/28/2006        Email from E. Tykot to E. Heimers, "FW:        Tykot - 9
        WTN0096054                                                       Summary of Terms"
PTX0827 SLV474901            SLV474925                  6/27/2006        Co-Promotion Agreement between Solvay          Tykot - 13
                                                                         Pharmaceuticals, Inc. and Unimed
                                                                         Pharmaceuticals, Inc.
PTX0828 WTN0093300;          WTN0287900                 4/19/2006        Email from E. Heimers to D. Buchen, "re:       Tykot - 5
        WTN0287885                                                       Unimed Files"
PTX0829 AGEL MDL 002-        AGEL MDL 002-              12/1/1999        Androgel Launch Plan - Executive Summary       Hynd 2011 - 04
        007324               007382
PTX0830 AGEL MDL 002-        AGEL MDL 002-               5/4/2001        Memo re Androgel Co-Promotion Agreement
        011409               011421
PTX0831 AGEL-MDL-006-        AGEL-MDL-006-              3/26/2007        Solvay Responses to CID, Nos. 10 and 11
        0000025              0000219

                                                                ‐ 68 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 70 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                Also Referenced
                                                                                                                              As
PTX0832 AGEL-MDL-006-    AGEL-MDL-006-                  9/19/2006        Email re Negotiated settlement summary with   Kay - 13
        0009820          0009821                                         attached presentation
PTX0833 AGELMDL012002224 AGELMDL012002247              10/22/2004        Proposal for Solvay/ICOS Co-Promotion of
                                                                         AndroGel
PTX0834 AGELMDL012002509 AGELMDL012002514               1/31/2005        Summary Document - Solvay/ICOS Co-
                                                                         Promotion of AndroGel
PTX0835 AGELMDL012002544 AGELMDL012002550               3/17/2005        Active Business Development Projects - US

PTX0836 AGELMDL014034402 AGELMDL014034409               8/21/2006        Presentation re Project Tulip                 Kay - 12

PTX0837 AGEL-MDL-022-        AGEL-MDL-022-             12/15/2004        Briefing Document for Solvay/ICOS Co-
        000505               000509                                      Promotion of Androgel
PTX0838 AGEL-MDL-022-        AGEL-MDL-022-              2/21/2005        Presentation: "Project Impact"
        001511               001568
PTX0839 AGEL-MDL-023-        AGEL-MDL-023-             11/29/2005        Solvay Cost Team Update - Team Discussion
        005173               005174                                      11/29/2005
PTX0840 AHDARXHC00000001     AHDARXHC00000002           5/29/2014        Agreement for Assignment of Claims Between    James - 19
                                                                         McKesson Corporation and Ahold USA, Inc.

PTX0841 ANDROASC00018        ANDROASC00019              5/18/2009        Agreement for Assignment of Claims Between
                                                                         American Sales Company, Inc. and Cardinal
                                                                         Health, Inc.
PTX0842 ANDROASC00020        ANDROASC00021              7/27/2012        Agreement for Assignment of Claims Between   James - 18
                                                                         American Sales Company, Inc. and Cardinal
                                                                         Health, Inc.
PTX0843 ANDROHEB00001        ANDROHEB00002              5/18/2009        Agreement for Assignment of Claims Between   Nevers - 05
                                                                         HEB Grocery Company, LP and Cardinal Health,
                                                                         Inc.




                                                                ‐ 69 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 71 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates             EndBates                 Date                             Description               Also Referenced
                                                                                                                              As
PTX0844 ANDROHEB00003         ANDROHEB00004              7/27/2018        Agreement for Assignment of Claims Between   Nevers - 06
                                                                          HEB Grocery Company, LP and Cardinal Health,
                                                                          Inc.
PTX0845 ANDROHEB00005         ANDROHEB00006               2/9/2016        Agreement for Assignment of Claims Between   Nevers - 07
                                                                          HEB Grocery Company, LP and McKesson
                                                                          Corporation
PTX0846 ANDROSFY00001         ANDROSFY00002               4/8/2009        Agreement for Assignment of Claims Between   Johnson - 16
                                                                          Safeway, Inc. and McKesson Corporation

PTX0847 ANDROSFY00021         ANDROSFY00022              9/21/2012        Agreement for Assignment of Claims Between   Johnson - 17
                                                                          Safeway, Inc. and McKesson Corporation

PTX0848 ANDROSFY00023         ANDROSFY00024               2/3/2015        Agreement for Assignment of Claims Between   Johnson - 18
                                                                          Safeway, Inc. and Cardinal Health, Inc.

PTX0849 ANDROSVU00001         ANDROSVU00002              3/15/2010        Agreement for Assignment of Claims Between
                                                                          Supervalu Inc. and McKesson Corporation

PTX0850 ANDROSVU00008         ANDROSVU00009             10/14/2009        Agreement for Assignment of Claims Between
                                                                          Supervalu Inc. and McKesson Corporation

PTX0851 ANDROSVU00035         ANDROSVU00036              7/24/2012        Agreement for Assignment of Claims Between   Johnson - 04
                                                                          Supervalu Inc. and McKesson Corporation

PTX0852 ANDROSVU00037         ANDROSVU00038               2/9/2016        Agreement for Assignment of Claims Between   Johnson - 05
                                                                          Supervalu Inc. and McKesson Corporation

PTX0853 FTC-ICOS00001472      FTC-ICOS00001474          10/24/2005        Solvay's Notification Letter Notification
                                                                          Terminating the 1/28/2005 Co-Promotion
                                                                          Agreement with ICOS

                                                                 ‐ 70 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 72 of 108
                                          In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                    PLAINTIFFS' TRIAL EXHIBIT LIST
                                                             November 15, 2019
 PTX #        BegBates             EndBates                    Date                             Description                    Also Referenced
                                                                                                                                     As
PTX0854 FTC-ICOS00035259      FTC-ICOS00035263               4/1/2005        ICOS/Solvay Commercial Committee Meeting
                                                                             Minutes
PTX0855 iVH 00452             iVH 00487                     2/14/2002        Service Agreement Between Ventiv Health U.S.
                                                                             Sales LLC and Allergan Sales, Inc.
PTX0856 iVH 02551             iVH 02633                     10/1/2010        Sales and Promotional Services Agreement
                                                                             Between Centiv Commercial Services, LLC and
                                                                             Endo Pharmaceuticals Inc.
PTX0857 PAD 0000007           PAD0000196                    5/21/2003        Paddock Letter Re and Encl ANDA 76-744
                                                                             Volume 1
PTX0858 PADD037949            PADD037959                    9/13/2006        Asset Purchase Agreement Between Paddock
                                                                             Laboratories, Inc. and Par Pharmaceutical, Inc.

PTX0859 PDI0358               PDI0452                       7/27/2011        Contract Sales and Services Agreement Between
                                                                             Fidia Pharma USA Inc., Interpace BioPharma,
                                                                             LLC, Fidia farmaceutici S.p.A. and PDI, Inc.

PTX0860 PDI0749               PDI0797                        7/3/2012        Established Relationship Team Agreement
                                                                             Between Novartis Pharmaceuticals Corporation
                                                                             and PDI, Inc.
PTX0861 PDI0980               PDI1036                        1/1/2012        Task Order No. 7 Between Pfizer Inc. and PDI,
                                                                             Inc.
PTX0862 PFE 00001             PFE 00042                     4/28/2000        Letter Re and Enclosing Annual Update to Drug
                                                                             Master File #3190 Testosterone USP
PTX0863 PFE 00043             PFE 00097                     6/25/2001        Letter Re and Enclosing Annual Update to Drug
                                                                             Master File #3190 Testosterone USP
PTX0864 PFE 00098             PFE 00129                     8/15/2002        Letter Re and Enclosing Annual Update to Drug
                                                                             Master File #3190 Testosterone USP
PTX0865 PHCG00000713          PHGC00000748                   6/1/2013        Project Agreement Between Astrazeneca
                                                                             Pharmaceuticals LP and Publicis Touchpoint
                                                                             Solutions, Inc.

                                                                    ‐ 71 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 73 of 108
                                         In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                   PLAINTIFFS' TRIAL EXHIBIT LIST
                                                            November 15, 2019
 PTX #         BegBates              EndBates                 Date                             Description                    Also Referenced
                                                                                                                                    As
PTX0866 PHCG00001092           PHCG00001126                1/23/2012        Project Agreement Between Astrazeneca LP and
                                                                            Publicis Touchpoint Solutions, Inc.
PTX0867 PHCG00001127           PHCG00001157                12/1/2014        Project Agreement Between Astrazeneca
                                                                            Pharmaceuticals LP and Publicis Touchpoint
                                                                            Solutions, Inc.
PTX0868 PHCG00001285           PHCG00001311               11/19/2013        Project Agreement CSO Summit Program
                                                                            Between Astrazeneca Pharmaceuticals LP and
                                                                            Publicis Touchpoint Solutions, Inc.
PTX0869 Quintiles_FTC_Barr-    Quintiles_FTC_Barr-         5/21/2004        Third Amendment And Extension to Trexall Sales
        0001                   0051                                         Force Services Agreement Between Barr
                                                                            Laboratories, Inc. and Innovex Inc.
PTX0870 Quintiles_FTC_GSK-     Quintiles_FTC_GSK-          5/26/2005        Sales Services for Lotronex Agreement Between
        00001                  00027                                        SmithKline Beechman Corporation and Innovec,
                                                                            Inc.
PTX0871 Quintiles_FTC_Novo     Quintiles_FTC_Novo          6/25/2004        Sales Force Services Agreement Between Novo
        Nordisk-0001           Nordisk-0032                                 Nordisk Pharmaceuticals Inc. and Innovex Inc.

PTX0872 SLV033541              SLV033544                  09/00/2003        Androgel with September 2003 Generic              Kay -27
                                                                            Competition Priced Equal to Androgel
PTX0873 SLV456272              SLV456291                   3/24/2006        Solvay Pharmaceuticals, Inc. Strategiv Response
                                                                            to Generic Competition Transition Planning

PTX0874   SLV466869            SLV466870                   5/12/2006        Email chain re Par Agreement                      Kay - 08
PTX0875   SLV474980            SLV474981                   4/26/2006        Email Chain re Counter offer ideas                Kay - 11
PTX0876   SLV474988            SLV474988                   8/10/2006        Email chain fw: Meeting for Monday                Kay - 10
PTX0877   SLV519055            SLV519055                      2007          2007 Par Call Performance Report
PTX0878   SLV586987            SLV586998                  00/00/0000        Presentation re Business Outlook without          Kay - 03
                                                                            Settlement
PTX0879 SLV587026              SLV587033                      N/A           AndroGel Assumptions Model re Solvay,
                                                                            Watsona and Par

                                                                   ‐ 72 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 74 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                 Also Referenced
                                                                                                                               As
PTX0880 SOLVAY068788          SOLVAY068841                  N/A           Composite of Unimed Androgel Agreements:       Dudley - 08

PTX0881 TAP000746             TAP000803                   6/1/2001        Co-Promotion Agreement Between Unimed
                                                                          Pharmaceuticals, Inc. and Tap Pharmaceutical
                                                                          Products Inc.
PTX0882 WALG00072             WALG00073                  6/29/2009        Agreement for Assignment of Claims Between     Pike - 14
                                                                          Walgreen Co. and Cardinal Health, Inc.

PTX0883 WALG00074             WALG00075                  11/6/2009        Agreement for Assignment of Claims Between     Pike - 16
                                                                          Walgreen Co. and AmerisourceBergen Drug
                                                                          Corporation
PTX0884 WALG00076             WALG00077                  7/27/2012        Agreement for Assignment of Claims Between     Pike - 15
                                                                          Walgreen Co. and Cardinal Health, Inc.

PTX0885 WALG00078             WALG00079                  2/26/2016        Agreement for Assignment of Claims Between   Pike - 17
                                                                          Walgreen Co. and AmerisourceBergen Drug
                                                                          Corporation
PTX0886 WTN0288585            WTN0288588                12/31/2007        Watson Pharmaceuticals, Inc. Response to
                                                                          Specification 15
PTX0887 WTN0334794            WTN0334836                 7/18/2007        Promotion Agreement Between Depomed, Inc.
                                                                          and Watson Pharma, Inc.
PTX0888 WTN0287578            WTN0287582                    2006          2006 Urology P&L
PTX0889 AGEL-MDL-013-         AGEL-MDL-013-                 N/A           Product Assumptions - 2006 BF2 and 2007-2011
        060490                060490                                      Plan for Gastroenterology, Womens Health,
                                                                          Specialized Markets, Cardiovascular and
                                                                          Neuroscience
PTX0890 N/A                   N/A                         9/9/2005        Watson's Memorandum of Law in Support of Its Buchen - 7
                                                                          Motion for Partial Summary Judgment




                                                                 ‐ 73 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 75 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                  Also Referenced
                                                                                                                                As
PTX0891 N/A                   N/A                        1/19/2005        Watson's Reply Memorandum of Law in Support Buchen - 10
                                                                          of its Motion for Partial Summary Judgment of
                                                                          Invalidity of Claims 1-30 for Failure to Comply
                                                                          With The Written-Description Requirement

PTX0892 WTN0288356            WTN0288373                 4/19/2006        Re: Unimed Files                            Buchen - 14
PTX0893 WTN0286970            WTN0286981                 9/13/2006        Watson Execution Copy agreement with Unimed Buchen - 21

PTX0894 WTN0287005            WTN0287023                 6/21/2006        AndroGel Draft Settlement & Release Agreement Buchen - 22

PTX0895 WTN0287024            WTN0287028                 4/13/2006        Contract Information                           GX2076
PTX0896 WTN0287175            WTN0287210                  5/8/2005        Watson Sales Forecast                          GX2104
PTX0897 AGEL_MDL_003-         AGEL_MDL_003-              5/17/2006        Transcript of Telephone Conference Proceedings
        001407                001411                                      Before The Hon. Thomas W. Thrash, Jr.

PTX0898 N/A                   N/A                        2/10/2012        Docket Sheet, Unimed v. Paddock, 1:03-cv-2503-
                                                                          TWT (N.D. Ga.)
PTX0899 N/A                   N/A                        4/21/2011        30(b)(6) Notice of Deposition to Defendant       Maloney - 1
                                                                          Paddock Laboratories, Inc.
PTX0900 PADD 026923           PADD 026926               12/13/2000        Testosterone Gel Status Report                   Maloney - 2
PTX0901 PAD-ER 0349           PAD-ER 0352                3/3/2003         Email chain FW Notes from 2/5/03 Conference      Maloney - 4
                                                                          call
PTX0902 PADD018901            PADD018902                9/14/2006         Email re Testosterone Gel                        Maloney - 9
PTX0903 N/A                   N/A                       00/00/0000        AndroGel Marketing Material                      Maloney - 10
PTX0904 PADD014645            PADD014682                9/13/2006         Backup Manufacturing and Supply Agreement -      Maloney - 12
                                                                          Execution Copy
PTX0905 PADD 026627           PADD 026630                9/13/2006        Letter from Scott Tarriff to Ed Maloney          Maloney - 13
PTX0906 PADD016165            PADD016165                 9/15/2006        Email Chain re T-gel change control              Maloney - 15
PTX0907 PADD023873            PADD023880                 2/21/2007        Supplier Audit Report                            Maloney - 17



                                                                 ‐ 74 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 76 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                  Also Referenced
                                                                                                                                As
PTX0908 N/A                   N/A                        9/15/2006        Consent Judgment and Order of Permanent         Maloney - 18
                                                                          Injunction
PTX0909 ABBVIE-               ABBVIE-                   10/28/2010        Metabolic Business Review Meeting AndroGel
        AGEL03267225          AGEL03267261                                Presentation
PTX0910 AGEL-MDL-002-         AGEL-MDL-002-             12/00/1999        AndroGel Launch Plan Executive Summary
        007324                007382                                      Buffalo Grove, IL
PTX0911 AGEL-MDL-006-         AGEL-MDL-006-              4/20/2006        AndroGel (testosterone gel) 1% CIII Overview
        0004921               0004943
PTX0912 AGEL-MDL-013-         AGEL-MDL-013-              1/25/2007        Email from F. Waithe to B. Mitchell and M.      Janco - 13
        046721                046721                                      Comer, "re: Androgel TRx History (w requested
                                                                          Chart changes) with attached Androgel TRx
                                                                          History 012407.xls
PTX0913 CVS-ANDRO-0000001 CVS-ANDRO-0000002              5/19/2009        Agreement for Assignment of Claims between      Griffin - 03
                                                                          CVS and Cardinal Health
PTX0914 CVS-ANDRO-0000003 CVS-ANDRO-0000004              3/10/2009        Agreement for Assignment of Claims between      Griffin - 04
                                                                          CVS and McKesson
PTX0915 CVS-ANDRO-0059485 CVS-ANDRO-0059485             00/00/2010        Market Share: Testosterone Transdermal and
                                                                          Buccal
PTX0916 CVS-ANDRO-0078408 CVS-ANDRO-0078409              5/25/2016        Agreement for Assignment of Claims between
                                                                          CVS and Cardinal Health
PTX0917 CVS-ANDRO-0078410 CVS-ANDRO-0078411              7/11/2016        Agreement for Assignment of Claims between
                                                                          CVS and McKesson
PTX0918 N/A                   N/A                        9/25/2006        Letter from B. Albert to FTC Premerger          Edwards - 5
                                                                          Notification Office re: Prescription Drug,
                                                                          Improvement, and Modernization Act of 2003

PTX0919 N/A                   N/A                        8/19/2016        Table 1 - Expert Report of Keith Leffler
PTX0920 PAR 00201             PAR 00218                     N/A           S&U of 4 Qtrs with PPG                          Campanelli - 21




                                                                 ‐ 75 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 77 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                         Also Referenced
                                                                                                                                       As
PTX0921 RA-ANDRO-0000001      RA-ANDRO-0000002           3/10/2009        Agreement for Assignment of Claims between             McMahon - 27
                                                                          Rite Aid, Brooks/Eckerd and McKesson
                                                                          Corporation
PTX0922 RA-ANDRO-0025342      RA-ANDRO-0025342          12/19/2014        Email from M. Barton to O. McMahon, M.
                                                                          Gogets, M. de la Hoz, et al., "re: Surprise Launch -
                                                                          December 26th"
PTX0923 RA-ANDRO-0034577      RA-ANDRO-0034578            7/8/2016        Agreement for Assignment of Claims between
                                                                          Rite Aid, Brooks/Eckerd and McKesson
                                                                          Corporation
PTX0924 SLV421989             SLV421989                  8/14/2006        Email from L. Downey to R. Bickerstaffe and N.
                                                                          Hirsch, "re: Project Tulip"
PTX0925 SOLVAY 103763         SOLVAY 103796              8/12/2001        AndroGel 2002 Business Plan
PTX0926 SOLVAY 104973         SOLVAY 104973              12/6/2001        AndroGel Life-Cycle Background and Proposal

PTX0927 SOLVAY ED 0137191 SOLVAY ED 0137313             00/00/2003        AndroGel 2003 Business Plan

PTX0928 WTN0044143            WTN0044393                00/00/0000        Forecast
PTX0929 WTN0245792            WTN0245818                 5/6/2003         Email from E. Tykot to J. Nolan, "re: Generic          Tykot 1
                                                                          Strategy"
PTX0930 CVS-ANDRO-0000005 CVS-ANDRO-0000005              1/31/2011        Data                                                   Griffin - 12;
                                                                                                                                 Griffin - 13;
                                                                                                                                 Griffin - 14;
                                                                                                                                 Griffin - 15;
                                                                                                                                 Griffin - 16;
                                                                                                                                 Griffin - 17
PTX0931 N/A                   N/A                                         Excerpt from McKesson subpoenaed CVS data              Griffin - 19
                                                                          10/1/2004-12/31/2004




                                                                 ‐ 76 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 78 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates              EndBates                Date                             Description                   Also Referenced
                                                                                                                                  As
PTX0932 PAR379184              PAR379185                  9/13/2006        Press Release - PAR PHARMACEUTICAL
                                                                           ANNOUNCES AGREEMENT WITH UNIMED
                                                                           Doctitle Re: Fw: Press Release - PAR
                                                                           PHARMACEUTICAL ANNOUNCES
                                                                           AGREEMENT WITH UNIMED
PTX0933 PAR319071              PAR319072                  1/17/2007        Re: Fw: Summary of Androgel Call Panel:
                                                                           Updated Version 11/16/17
PTX0934   PAR317830            PAR317830                  5/31/2006        CD
PTX0935   PAR103566            PAR103566                 12/15/2006        Androgel targets
PTX0936   PAR079514            PAR079535                 11/20/2006        Fw: Solvay Contract
PTX0937   PAR366118            PAR366153                 12/27/2006        2007 business plans
PTX0938   PAR318665            PAR318666                   9/7/2006        RE: 2007 Plan- Androgel Assumptions
PTX0939   N/A                  N/A                           N/A           Econ One 6.22.2012 - Exhibit 3 Annual AndroGel
                                                                           Class Sales Volumes and Prices 2004-2010

PTX0940 N/A                    N/A                           N/A           Econ One 8.3.2012 - Exhibit 3 Annual AndroGel
                                                                           Class Sales Volumes and Prices 2004-2010

PTX0941 N/A                    N/A                           N/A           Econ One 8.3.2012 - Exhibit 4 Generic
                                                                           Penetration Rates Used in Overcharge
                                                                           Calculations
PTX0942 N/A                    N/A                           N/A           Econ One 8.3.2012 - Exhibit 5a Implied Generic
                                                                           Price Projections - Par
PTX0943 N/A                    N/A                           N/A           Econ One 8.3.2012 - Exhibit 5b Implied Generic
                                                                           Price Projections - Solvay
PTX0944 N/A                    N/A                           N/A           Econ One 8.3.2012 - Exhibit 5c Implied Generic
                                                                           Price Projections - Watson
PTX0945 N/A                    N/A                           N/A           Econ One 8.3.2012 - Exhibit 5d Average But-For
                                                                           Generic Price



                                                                  ‐ 77 ‐
                           Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 79 of 108
                                         In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                   PLAINTIFFS' TRIAL EXHIBIT LIST
                                                            November 15, 2019
 PTX #          BegBates              EndBates                Date                             Description                      Also Referenced
                                                                                                                                      As
PTX0946 N/A                     N/A                           N/A           Econ One 8.19.2016 - Exhibit F Prices Relative to
                                                                            Brand WAC
PTX0947   N/A                   N/A                           N/A           Exhibit 2 Plaintiff Purchase Volume
PTX0948   N/A                   N/A                           N/A           Exhibit 3A Plaintiff Overcharges
PTX0949   N/A                   N/A                           N/A           Exhibit 3B Plaintiff Overcharges
PTX0950   N/A                   N/A                           N/A           Excerpt from Safeway Androgel Purchases from        Alcaine - 05
                                                                            McKesson 1/1/2006-12/31/2006
PTX0951 N/A                     N/A                           N/A           Excerpt of Safeway Androgel Purchases from          Alcaine - 06
                                                                            McKesson 1/1/2007-12/31/2007
PTX0952 N/A                     N/A                           N/A           Excerpt of Safeway Androgel Purchases from          Alcaine - 07
                                                                            McKesson 1/1/2008-12/31/2008
PTX0953 N/A                     N/A                           N/A           Excerpt of Safeway Androgel Purchases from          Alcaine - 08
                                                                            McKesson 1/1/2009-12/31/2009
PTX0954 N/A                     N/A                           N/A           Excerpt of Safeway Androgel Purchases from          Alcaine - 09
                                                                            McKesson 1/1/2010-9/30/2010
PTX0955 N/A                     N/A                        9/30/2010        Summary of Walgreen Androgel Purchases              Allen - 03
                                                                            Through Its Mail Service Facilities 1/1/2006-
                                                                            9/30/2010
PTX0956 N/A                     N/A                        9/30/2010        Cardinal Health Purchases of Androgel and           Allen - 04
                                                                            Walgreen Distribution Center Purchases of
                                                                            Androgel form 1/1/2006-9/30/2010
PTX0957 N/A                     N/A                           N/A           Excerpt from Amerisource Bergen Purchases of        Allen - 05
                                                                            Androgel Into Walgreens Facilities

PTX0958 N/A                     N/A                           N/A           Excerpt from ASC Purchase Data                      James - 11
PTX0959 N/A                     N/A                           N/A           Excerpt from ASC Purchase Data                      James - 12
PTX0960 N/A                     N/A                           N/A           Excerpt from McKesson Sales to ASC                  James - 13
                                                                            Warehouses and DSD to Ahold Pharmacies




                                                                   ‐ 78 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 80 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                   Also Referenced
                                                                                                                                  As
PTX0961 N/A                   N/A                           N/A           Excerpt from McKesson Sales to ASC               James - 14
                                                                          Warehouses and DSD to Ahold's Pharmacies

PTX0962 N/A                   N/A                           N/A           Excerpt of SuperValu Purchases from McKesson Johnson - 05

PTX0963 ANDROSVU00003         ANDROSVU00017             10/13/2009        Email Re and Encl 10/14/2009 Agreement for       Johnson - 07
                                                                          Assignment of Claims between Supervalu and
                                                                          McKesson
PTX0964 N/A                   N/A                           N/A           Excerpt from SuperValu DSD and DC Purchases      Johnson - 02
                                                                          of AndroGel from McKesson
PTX0965 N/A                   N/A                           N/A           Excerpt from Safeway Purchase Data 1/1/2010-     Johnson - 03
                                                                          12/31/2010
PTX0966 N/A                   N/A                           N/A           Excerpt from Safeway Purchase Data 4/1/2011-     Johnson - 04
                                                                          6/31/2011
PTX0967 N/A                   N/A                           N/A           Excerpt from Safeway Purchase Data 7/1/2011-     Johnson - 05
                                                                          9/31/2011
PTX0968 N/A                   N/A                           N/A           Excerpt from Safeway Purchase Data 10/1/2011-    Johnson - 06
                                                                          12/31/2011
PTX0969 N/A                   N/A                           N/A           Excerpt from Safeway Purchase Data 1/1/2011-     Johnson - 07
                                                                          3/31/2011
PTX0970 N/A                   N/A                           N/A           Excerpt from Safeway Purchase Data 1/1/2012-     Johnson - 08
                                                                          3/31/2012
PTX0971 N/A                   N/A                           N/A           Excerpt from Safeway Purchase Data 4/2/2015-     Johnson - 09
                                                                          1/17/2015
PTX0972 N/A                   N/A                           N/A           Excerpt from Safeway Purchase Data 4/2/2015-     Johnson - 10
                                                                          1/17/2015
PTX0973 N/A                   N/A                           N/A           Excerpt from Safeway Purchase Data 4/2/2015-     Johnson - 11
                                                                          1/17/2015
PTX0974 N/A                   N/A                           N/A           Excerpt from Cardinal Health Androgel Sales to   Johnson - 12
                                                                          Safeway 1/17/2015-2/8/2016

                                                                 ‐ 79 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 81 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                   Also Referenced
                                                                                                                                   As
PTX0975 N/A                   N/A                           N/A           Excerpt from HEB Purchase Data                   Nevers - 02
PTX0976 N/A                   N/A                           N/A           Excerpt from HEB Purchase Data                   Nevers - 03
PTX0977 N/A                   N/A                           N/A           Excerpt from Walgreen Purchase Data From         Pike - 04
                                                                          11/2010-1/2015
PTX0978 N/A                   N/A                           N/A           Excerpt from Walgreen DSD Purchases from         Pike - 05
                                                                          Cardinal 1/2004-11/2010
PTX0979 N/A                   N/A                           N/A           Excerpt from Walgreen DC Purchases from          Pike - 06
                                                                          Cardinal 3/2006-1/2012
PTX0980 N/A                   N/A                           N/A           Excerpt from Walgreen DSD, DC and Mail           Pike - 07
                                                                          Purchases from Cardinal 11/2010-11/2015
PTX0981 N/A                   N/A                           N/A           Excerpt From Walgreen Warehouse Purchase         Pike - 08
                                                                          Data 9/2008-11/2013
PTX0982 N/A                   N/A                           N/A           Excerpt from Walgreen DSD and Mail Purchases     Pike - 09
                                                                          From ABDC 7/2014-2/6/2015
PTX0983 N/A                   N/A                           N/A           Excerpt from Walgreen DSD and Mail Purchases     Pike - 10
                                                                          From ABDC 12/2010-6/2014
PTX0984 N/A                   N/A                           N/A           Excerpt from ASC Androgel Purchases from         Schneider - 08
                                                                          Cardinal
PTX0985 N/A                   N/A                           N/A           Excerpt From ASC Androgel Purchase History       Schneider - 09

PTX0986 N/A                   N/A                          Sep-10         Summary of HEB Purchases From Cardinal           Stripling - 06
                                                                          1/2006-9/2010
PTX0987 N/A                   N/A                        9/17/2010        HEB Daily Purchase Summary of Androgel           Stripling - 07
                                                                          1/1/2006-9/17/2010
PTX0988 BESFR006287           BESFR006288                3/22/1999        Re: T-Gel NDA, CMC Issues, Renewed Time-         Bua - 7
                                                                          Line, Production Plans
PTX0989 BESFR006237           BESFR006241                10/8/1999        Five-Year Strategic Business Plan for Androgel   Bua - 10




                                                                 ‐ 80 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 82 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates             EndBates                 Date                             Description                    Also Referenced
                                                                                                                                   As
PTX0990 FTC-955-00002068       FTC-955-00002126           9/25/2006        Re: Filing Pursuant to Section 1112(a) of the
                                                                           Medicare Prescription Drug, Improvement, and
                                                                           Modernization Act of 2003
PTX0991 BNS00004399            BNS00004403               10/31/2006        FW: Paddock audit dates. Fyi
PTX0992 AGEL MDL 001-          AGEL MDL 001-              9/26/2003        Email re Updated Marketing Forecasts for T-Gel    Williams - 1
        001096                 001097
PTX0993 WTN0329682             WTN0329682                 11/5/2004        Email Chain re T-gel 1%                           Williams - 3
PTX0994 WTN0324587             WTN0324588                 1/27/2006        Email Chain Fw T-Gel Approval Letter              Williams - 11
PTX0995 WTN0324614             WTN0324621                  2/9/2006        R&D Monthly Update Meeting - Salt Lake City       Williams - 12

PTX0996   WTN0169865           WTN0169866                 4/25/2002        Testosterone Team Meeting Minutes                 Choy - 1
PTX0997   WTN0186559           WTN0186562                 11/7/2002        Testosterone Team Meeting Minutes                 Choy - 2
PTX0998   WTN0196873           WTN0196875                 2/14/2003        Testosterone Team Meeting Minutes                 Choy - 4
PTX0999   WTN0199885           WTN0199890                  3/7/2003        Testosterone Gel ANDA Assembly Plan               Choy - 5
PTX1000   WTN0200830           WTN0200832                 3/17/2003        Testosterone Gel Team Meeting Minutes             Choy - 6
PTX1001   WTN0208139           WTN0208140                 5/12/2003        Testosterone Gel Team Meeting Minutes             Choy - 7
PTX1002   WTN0208276           WTN0208277                 5/14/2003        Email Re Testosterone Gel ANDA Filed 5/14/03      Choy - 8

PTX1003 WTN0250723             WTN0250772                 5/13/2003        Watson Laboratories Corona ANDA-76-737             Choy - 9
                                                                           Original Submission
PTX1004 AGEL MDL 002-      AGEL MDL 002-                   7/7/2003        Letter with attached Detailed Statement of Factual Choy - 10
        000689; WTN0004286 000690; WTN0004314                              and Legal Bases for Watson's Opinion that the
                                                                           Orange Book Patent is Invalid, Unenforceable
                                                                           and/or Will not be Infringed by Watson's Product

PTX1005 WTN0258597             WTN0258616                  9/2/2003        Patent Amendment Letter with attached ANDA        Choy - 12
                                                                           Application
PTX1006 WTN0237363             WTN0237364                 8/19/2003        Testosterone Gel Team Meeting Minutes             Choy - 13
PTX1007 WTN0038992             WTN0038992                 9/28/2005        Email re FDA Inspection - Salt Lake City          Choy - 14



                                                                  ‐ 81 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 83 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description               Also Referenced
                                                                                                                              As
PTX1008 WTN0323149            WTN0323150                 1/10/2006        Email Chain Fw T-Gel FDA Telephone Contact & Choy - 15
                                                                          Response 09JAN2006 (generic AndroGel)

PTX1009 N/A                   N/A                        3/25/2011        30(b)(6) Notice of Deposition to Defendants        Hynd - 1
                                                                          Unimed Pharmaceuticals, LLC and Abbott
                                                                          Products, Inc., f/k/a Solvay Pharmaceuticals, Inc.

PTX1010 SLV133949             SLV133967                  7/19/2001        Email from Jim Hynd to Murray Kay re              Hynd - 8
                                                                          Specialized Markets Franchise Intro - 19Jul01.ppt

PTX1011 SLV134661             SLV134661                  4/30/2002        Email from Richard Stemthal to Jim Hynd re 5      Hynd - 9 (2011)
                                                                          year plan assumptions
PTX1012 SLV134662             SLV134662                   5/6/2002        Email from Richard Stemthal to Jim Hynd re 5      Hynd - 10 (2011)
                                                                          Year Plan - Revenues
PTX1013 AGEL-MDL-016-         AGEL-MDL-016-             10/12/2004        Inter-Office Memorandum from Elaine Yang to       Hynd - 14
        004215                004239                                      Jim Hynd re Generic Strategy
PTX1014 SLV162278             SLV162286                     N/A           Solvay Pharmaceuticals, Inc. Product Strategy     Hynd - 15
                                                                          2005-2009 Plan
PTX1015 SLV455625             SLV455636                  1/10/2006        Email from Murray Kay to Jim Hynd re              Hynd - 16
                                                                          Contingency Plan 2006.ppt CONFIDENTIAL

PTX1016 SLV510883             SLV510883                  3/23/2006        Email from Elaine Yang to Jay Janco, Brian        Hynd - 17
                                                                          Mitchell, Jim Hynd, Peter Edwards, Murray Kay

PTX1017 SLV506469             SLV506469                   5/8/2006        Email from Murray Kay to Laurie Downey, Jim       Hynd - 20
                                                                          Hynd, Peter Edwards re FW: NPV Valuation

PTX1018 SLV456744             SLV456744                  5/12/2006        Email from Murray Kay to                          Hynd - 21
                                                                          pcampanelli@parpharm.com, Jim Hynd re FW:
                                                                          Par Agreement

                                                                 ‐ 82 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 84 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                      Also Referenced
                                                                                                                                    As
PTX1019 SLV510737            SLV510737                  5/15/2006  Email from Jim Hynd to Murray Kay re RE:                  Hynd - 22
                                                                   Besins
PTX1020 AGEL-MDL-008-        AGEL-MDL-008-             9/21/2006 Email from Jim Hynd to Rich Post, Melissa                   Hynd - 24
        006270               006292                                Barlow, Charles Christophel, Jeff Westfall,
                                                                   Debbie Griggs-Smith, Jim Grayson, Christa
                                                                   Townsend, Ron Piela, Pete Wardlaw
PTX1021 SLVA000010           SLVA000012                   N/A      James B. Hynd Resume
PTX1022 SLV162260            SLV162286                October 2004 Solvay Pharmaceuticals, Inc. Board of Directors
                                                                   Meeting & Business Review October 2004

PTX1023 PAR045040            PAR045894                     N/A           File History for US Patent No. 6,503,894            Mahoney - 11
PTX1024 AGEL_MDL_001-        AGEL_MDL_001-                 N/A           US Patent No. 6,503,894
        006113               006190
PTX1025 WTN0225681           WTN0225721                  7/7/2003        Watson's Notice of Paragraph IV Certification

PTX1026 PADD000556           PADD000568                  7/7/2003        Paddock's Notice of Paragraph IV Certification

PTX1027 AGEL_MDL_006-        AGEL_MDL_006-              9/13/2006        Settlement between Unimed, Besins, and Watson Downey
        0008450              0008457                                                                                    18/Buchen 25
PTX1028 AGEL_MDL_006-        AGEL_MDL_006-              9/13/2006        Settlement and Release between Unimed, Besins, Downey 20
        0008336              0008339                                     Par, and Paddock
PTX1029 SOLVAY 068820        SOLVAY 068841              8/11/1995        1995 Supply Agreement                          Bua 5
PTX1030 AGEL_MDL_001-        AGEL_MDL_001-              4/12/1999        Excerpt of Androgel NDA 21-015
        010859               010870
PTX1031 AGEL_MDL_001-        AGEL_MDL_001-               3/3/1999        Internal Solvay email string re Androgel Placebos   Kottayil 7
        015775               015776                                      packets
PTX1032 UPI 058389           UPI 058446                 3/26/1999        Unimed’s 1998 Annual Report
PTX1033 UPI056413            UPI056413                  3/31/1997        Press Release by Unimed                             Dudley 21
PTX1034 D&P02938             D&P02938                   8/19/1998        Press Release by Unimed                             Dudley 22
PTX1035 UPIED0106672         UPIED0106673               4/21/1999        Press Release by Unimed                             Dudley 23

                                                                ‐ 83 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 85 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                      Also Referenced
                                                                                                                                     As
PTX1036 UPIED0072534          UPIED0072535              4/29/1999         Press Release by Unimed                             Swerdloff 11
PTX1037 UCLA013419            UCLA013419                00/00/1998        1998 Abstract of article “Pharmacokinetics of
                                                                          Transdermal Testosterone Gel in Hypogonadal
                                                                          Men
PTX1038 AGEL-MDL-             AGEL-MDL-                 10/23/2008        Solvay’s FTC White Paper
        006—0000518           006—0000574
PTX1039 N/A                   N/A                       07/00/2002        Generic Drug Entry Prior to Patent Expiration: an
                                                                          FTC Study (July 2002)
PTX1040 N/A                   N/A                       00/00/2013        PricewaterhouseCoopers' 2013 Patent Litigation
                                                                          Study: "Big cases make headlines, while patent
                                                                          cases proliferate."
PTX1041 N/A                   N/A                       00/00/2015        PriceWaterhouseCoopers’s 2015 Patent Litigation
                                                                          Study (May 2015)
PTX1042 PAR034121             PAR034128                 00/00/2000        Remington’s The Science and Practice of
                                                                          Pharmacy, Meade Publishing Co.
PTX1043 N/A                   N/A                       00/00/2014        Frakes, Michael D. and Melissa F. Wasserman,
                                                                          “The Failed Promise of User Fees: Empirical
                                                                          Evidence from the United States Patent and
                                                                          Trademark Office,” Journal of Empirical Legal
                                                                          Studies, 11(4): 602-36, at 609-10 (2014)

PTX1044 N/A                   N/A                       00/00/2014        Frakes, Michael D. and Melissa F. Wasserman,
                                                                          “Is the Time Allocated to Review Patent
                                                                          Applications Inducing Examiners to Grant Invalid
                                                                          Patents?: Evidence from Micro-Level Application
                                                                          Data,” National Bureau of Economic Research,
                                                                          Working Paper No. 20337, at 8 (2014)




                                                                 ‐ 84 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 86 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                       Also Referenced
                                                                                                                                     As
PTX1045 N/A                   N/A                       00/00/1998        Allison, John R. and Lemley, “Empirical
                                                                          Evidence on the Validity of Litigated Patents”, 26
                                                                          AIPLA QJ 185, 205 (1998)
PTX1046 N/A                   N/A                       00/00/1995        Dunner, Donald, et al, “ A Statistical Look at the
                                                                          Federal Circuit’s Patent Decisions: 1982-1994”, 5
                                                                          Fed. Cir. B.J. 151, 153-55 (1995)
PTX1047 N/A                   N/A                       00/00/2010        Greene, Adam; Staedman, Dewey, RBC Capital
                                                                          Markets, "Pharmaceuticals: Analyzing Litigation
                                                                          Success Rates" (2010)
PTX1048 N/A                   N/A                       00/00/2011        Hemphill, Scott and Mark Lemley, Earning
                                                                          Exclusivity: Generic Drug Incentives and the
                                                                          Hatch-Waxman Act 41 (2011)
PTX1049 N/A                   N/A                        7/00/2005        Islam et al., Rheological Characterization of
                                                                          Topical Carbomer Gels Neutralized to Different
                                                                          pH,” Pharm. Res. Vol. 21(July 2004) at 1192

PTX1050 N/A                   N/A                       00/00/2006        Janicke, Who Wins Patent Infringement Cases?,
                                                                          published in the AIPLA Quarterly Journal Vol.
                                                                          34, No. 1
PTX1051 N/A                   N/A                       02/00/2001        Lemley, Mark A., “Rational Ignorance at the
                                                                          Patent Office,” 95 Northwestern Univ. L. Rev.,
                                                                          Working Paper No. 46, at 2 n.3 (2001)
PTX1052 WTN0287072            WTN0287087                    N/A           Civil Docket of GA case: Unimed Pharms., Inc. v.
                                                                          Watson Pharms., Inc., No. 1:03-cv-2501 (N.D.
                                                                          Ga.)
PTX1053 N/A                   N/A                           N/A           Civil Docket of GA case: Unimed Pharms., Inc. v.
                                                                          Watson Pharms., Inc., No. 1:03-cv-2503 (N.D.
                                                                          Ga.)
PTX1054 AGEL_MDL_001-         AGEL_MDL_001-              8/22/2003        PACER 4 Plaintiff's First Amended Complaint
        006105                006112

                                                                 ‐ 85 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 87 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                Also Referenced
                                                                                                                              As
PTX1055 WTN0001734            WTN0001756                10/27/2003        PACER 8 Watson’s Answer to First Amended
                                                                          Complaint and Counterclaims
PTX1056 N/A                   N/A                       10/22/2003        PACER 14 Paddock’s Answer and Counterclaim

PTX1057 AGEL-MDL-005-         AGEL-MDL-005-             12/12/2003        Watson’s Initial Disclosures
        0001680               0001709
PTX1058 N/A                   N/A                        12/1/2004        PACER 43 Modified Scheduling ORDER 1 03-
                                                                          2503
PTX1059 N/A                   N/A                         2/7/2005        PACER 50 Modified Scheduling ORDER 1 03-
                                                                          2503
PTX1060 N/A                   N/A                         4/8/2005        PACER 54 Modified Scheduling ORDER 1 03-
                                                                          2503
PTX1061 N/A                   N/A                        5/25/2005        PACER 57 Modified Scheduling ORDER 1 03-
                                                                          2503
PTX1062 N/A                   N/A                        4/14/2005        PACER 84 Consent Extension to Scheduling
                                                                          Order 1 03-2501
PTX1063 N/A                   N/A                        5/25/2005        PACER 85 Modification to Scheduling Order 1
                                                                          03-2501
PTX1064                                                                   Withdrawn
PTX1065 BNS0002808            BNS0002864                 7/25/2005        PACER 89 Watson’s Principal Claim
                                                                          Construction Brief -2501
PTX1066 BNS0002422            BNS0002496                 7/25/2005        PACER 59 Paddock’s Opening Claim
                                                                          Construction Brief
PTX1067 N/A                   N/A                        7/25/2005        PACER 60 Unimed’s Plaintiff’s Memorandum on
                                                                          Claim Construction -2503
PTX1068 PAR029233             PAR029292                  8/12/2005        PACER 106 Watson’s Reply Claim Construction
                                                                          Brief - 2501
PTX1069 PAR006687             PAR006743                  8/12/2005        PACER 70 Paddock Opposition Claim
                                                                          Construction Brief -2503



                                                                 ‐ 86 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 88 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                      Also Referenced
                                                                                                                                    As
PTX1070 BNS0003294            BNS0003337                 8/15/2005        PACER 71 Plaintiff’s Opposition Brief on Claim
                                                                          Construction -2503
PTX1071                                                                   Withdrawn
PTX1072 PAR 024468            PAR 024477                  9/9/2005        Watson’s Reply in Support of Its Motion to Strike
                                                                          Section VI of Plaintiff’s Claim-Construction
                                                                          Memorandum
PTX1073 PAR012574             PAR012583                  8/26/2005        PACER 115 Solvay's Response to Watson's
                                                                          Motion to Strike Section VI of Plaintiffs' Claim
                                                                          Construction Memorandum
PTX1074 N/A                   N/A                        9/27/2005        PACER 80-1 Paddock’s Memorandum of Law in
                                                                          Support of Its Motions For Partial Summary
                                                                          Judgment - Certificate of Correction

PTX1075 PAR012086             PAR012132                 10/17/2005        PACER 81 Plaintiffs’ Consolidated Memorandum
                                                                          of Law in Opposition To Defendants’ Motions For
                                                                          Partial Summary Judgment - Certificate of
                                                                          Correction
PTX1076 PAR012158             PAR012168                 10/17/2005        PACER 82 Unimed's Statement of Additional
                                                                          Facts
PTX1077 PADD037635            PADD037665                10/18/2005        PACER 90 Paddocks Memorandum ISO Motion
                                                                          for Partial Summary Judgment as to Written
                                                                          Description
PTX1078                                                                   Withdrawn
PTX1079                                                                   Withdrawn
PTX1080 PAR 026476            PAR 026493                 2/16/2004        Unimed’s Pharms. Inc.’s Response to Watson’s
                                                                          First Set of Interrogatories,
PTX1081 PADD015852            PADD015873                11/11/2005        PACER 140 Watson’s Reply to Plaintiffs’
                                                                          Consolidated Opposition to Defendants’ Motions
                                                                          For Partial



                                                                 ‐ 87 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 89 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                      Also Referenced
                                                                                                                                    As
PTX1082 BNS0002497            BNS0002515                11/11/2005        PACER 97 Paddock’s Reply Memorandum in
                                                                          Further Support of its Motion for Partial Summary
                                                                          Judgment as to the Inapplicability and Invalidity
                                                                          of the Certificate of Correction
PTX1083 N/A                   N/A                       10/17/2005        PACER 108 Plaintiff's Consolidated Response to
                                                                          Par Paddock's and Watson's Statement of Facts for
                                                                          Certificate of Correction

PTX1084 PAR024573             PAR024599                 11/23/2005        PACER 144 Watson’s Memorandum in Support
                                                                          of its Motion for Partial Summary Judgment of
                                                                          Invalidity of Claims 1-30 for Failure to Comply
                                                                          with the Written Description Requirement

PTX1085 PAR024618             PAR024657                 12/19/2005        Plaintiffs’ Consolidated Memorandum of Law In
                                                                          Opposition To Defendants’ Motions For Partial
                                                                          Summary Judgment Of Invalidity Of Claims 1-30

PTX1086 N/A                   N/A                        1/19/2006        PACER 120 Paddock’s Reply Memorandum In
                                                                          Further Support Of Its Motion For Partial
                                                                          Summary Judgment As To The Invalidity Of
                                                                          Claims 1-30 Under 35 U.S.C. § 112

PTX1087 PAR005487             PAR005516                  1/19/2006        PACER 121 Paddock’s Response to Unimed’s
                                                                          Statement of Additional Facts Which Are Material
                                                                          and Present a Genuine Issue for Trial With
                                                                          Respect to Paddock’s Motion for Summary
                                                                          Judgment that Claims 1-30 of the ‘894 Patent Are
                                                                          Invalid Under 35 U.S.C. § 112




                                                                 ‐ 88 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 90 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                       Also Referenced
                                                                                                                                     As
PTX1088 PAR025508             PAR025909                   3/2/2005        Solvay's Responses to Requests for Admission

PTX1089 N/A                   N/A                        3/14/2011        Watson's Responses to DPP's First Set of
                                                                          Requests for Admission
PTX1090 N/A                   N/A                        3/14/2011        Par/Paddock's Responses to DPP's First Set of
                                                                          Requests for Admission
PTX1091 N/A                   N/A                        1/28/2016        First Supplemental Response to Direct Purchaser
                                                                          Plaintiffs’ Interrogatories to Abbvie Products LLC

PTX1092 N/A                   N/A                          N/A            Docket Sheet for 1:09-md-2084-TWT
PTX1093 N/A                   N/A                       00/00/2018        Federal Circuit Statistics, “Median Time to
                                                                          Disposition in Cases on the merits from
                                                                          Docketing Date to Disposition Date”
PTX1094 N/A                   N/A                       08/00/2012        37 C.F.R. § 1.56(a)
PTX1095 N/A                   N/A                       08/00/2012        37 C.F.R. §§ 1.97-1.98
PTX1096 N/A                   N/A                       09/00/2005        AIPLA Report of the Economic Survey 2005

PTX1097 N/A                   N/A                       08/00/2012        MPEP § 609
PTX1098 N/A                   N/A                       08/00/2012        MPEP § 710.02(b) (8th ed. Aug. 2001, rev. 9
                                                                          Aug. 2012)
PTX1099 N/A                   N/A                       08/00/2012        MPEP § 724.05-06
PTX1100 N/A                   N/A                        8/00/2006        MPEP § 1481 (8th ed. August 2001, rev. 5 Aug.
                                                                          2006)
PTX1101 N/A                   N/A                       02/00/2003        MPEP § 1481 (8th ed. August 2001, rev. 1 Feb.
                                                                          2003)
PTX1102                                                                   Withdrawn
PTX1103                                                                   Withdrawn
PTX1104                                                                   Withdrawn
PTX1105                                                                   Withdrawn
PTX1106                                                                   Withdrawn

                                                                 ‐ 89 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 91 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                      Also Referenced
                                                                                                                                   As
PTX1107 AGEL_MDL_002-        AGEL_MDL_002-              4/22/2005        Expert Report of Loyd V. Allen, Jr.
        000001               000035
PTX1108 AGEL_MDL_002-        AGEL_MDL_002-              4/25/2005        Expert Report of Joel L. Zatz Report (Watson)
        003578               003623
PTX1109 AGEL_MDL_002-        AGEL_MDL_002-              5/13/2005        Expert Rebuttal Report of Loyd V. Allen, Jr.
        005322               005340
PTX1110 AGEL_MDL_002-        AGEL_MDL_002-              5/13/2005        Expert Rebuttal Report Joel L. Zatz dated
        008218               008260                                      (Watson)
PTX1111 AGEL_MDL_002-        AGEL_MDL_002-               6/6/2005        Expert Reply Report Stephen G. Kunin dated
        010865               010886                                      (Paddock)
PTX1112 AGEL_MDL_002-        AGEL_MDL_002-               6/7/2005        Expert Reply Report Loyd V. Allen
        008830               008846
PTX1113 AGEL_MDL_002-        AGEL_MDL_002-               6/7/2005        Expert Reply Report Zatz dated (Watson)
        011623               011668
PTX1114                                                                  Withdrawn
PTX1115                                                                  Withdrawn
PTX1116                                                                  Withdrawn
PTX1117                                                                  Withdrawn
PTX1118                                                                  Withdrawn
PTX1119 AGEL-MDL-016-        AGEL-MDL-016-             06/00/2005        Solvay Pharm Summary of Outside Legal
        003053               003053                                      Services
PTX1120 AGEL-MDL-012-        AGEL-MDL-012-             10/00/2006        Solvay Board of Directors Meeting and Business
        004927               004971                                      Review October 2006
PTX1121 WTN00291394          WTN00291454                10/1/2008        Skadden Presentation
PTX1122 WTN00289531          WTN00289625               10/31/2008        Watsons FTC White Paper
PTX1123 AGEL-MDL-003-        AGEL-MDL-003-              7/5/2006         Transcript of at Teleconference with Judge Thrash
        001416               001420
PTX1124 AGEL-MDL-003-        AGEL-MDL-003-              7/31/2006        Transcript of at Teleconference with Judge Thrash
        001421               001424
PTX1125 UPIED0150516         UPIED0150518               4/28/1999        Letter re Priority review

                                                                ‐ 90 ‐
                           Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 92 of 108
                                         In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                   PLAINTIFFS' TRIAL EXHIBIT LIST
                                                            November 15, 2019
 PTX #          BegBates              EndBates                Date                             Description                      Also Referenced
                                                                                                                                      As
PTX1126 N/A                     N/A                       1/14/2011         Letter re Defense Election
PTX1127 AGEL-MDL-008-           AGEL-MDL-008-             11/00/2005        Solvay Presentation from Jean-Louis Anspach,
        018460                  018484                                      November 2005
PTX1128 AGEL-MDL-014-           AGEL-MDL-014-             08/00/2005        Financial Highlights August 2005
        037037                  037086
PTX1129 WTN0594294              WTN0594294                    N/A           Costs and Fees Associated with Androgel Patent
                                                                            Litigation Aug 2003-Oct 2006
PTX1130                                                                     Withdrawn
PTX1131                                                                     Withdrawn
PTX1132 AGEL_MDL_002-           AGEL_MDL_002-                 N/A           Weiner Deposition Exhibit 21, Formulation Data
        002320                  002328
PTX1133 AGEL_MDL_002-           AGEL_MDL_002-                 N/A           Weiner Deposition Exhibit 22, Watson excerpt of
        008767                  008769                                      ANDA
PTX1134 N/A                     N/A                           N/A           Weiner Deposition Exhibit 24, Formulation
PTX1135                                                                     Withdrawn
PTX1136                                                                     Withdrawn
PTX1137 AGEL MDL 002-           AGEL MDL 002-             00/00/2000        The Handbook of Pharmaceutical Excipients,
        011552                  011558                                      Monograph on Carbomer
PTX1138 N/A                     N/A                        8/10/2011        CBT Flint Partners, LLC v. Return Path, Inc., et.
                                                                            al., Case no. 1-07-cv-01822
PTX1139 N/A                     N/A                         4/8/2013        Selex Communications, Inc. v. Google, Inc., Case
                                                                            No. 1-09-cv-02927
PTX1140   N/A                   N/A                        6/14/2017        Unimed 10-k 04-01-1996 Certified
PTX1141   N/A                   N/A                        6/14/2017        Unimed 10-k 03-31-1997 Certified
PTX1142   N/A                   N/A                        6/14/2017        Unimed 10-k 03-30-1998 Certified
PTX1143   N/A                   N/A                        6/14/2017        Unimed 10-k 03-30-1999 Certified
PTX1144   N/A                   N/A                        6/14/2017        Unimed 10-ka 04-17-1998 Certified
PTX1145                                                                     Rule 1006 Summary of Solvay’s Litigation Fees
                                                                            and Costs Charged by Patent Litigation Attorneys
          N/A                   N/A                        9/27/2019        Mayer Brown


                                                                   ‐ 91 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 93 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description   Also Referenced
                                                                                                                As
PTX1146 ABBVIE-              ABBVIE-                   11/30/2003        Invoice
        AGEL00981558         AGEL00981562
PTX1147 ABBVIE-              ABBVIE-                   11/30/2003        Invoice
        AGEL00981563         AGEL00981571
PTX1148 ABBVIE-              ABBVIE-                   12/31/2003        Invoice
        AGEL00981118         AGEL00981123
PTX1149 ABBVIE-              ABBVIE-                   12/31/2003        Invoice
        AGEL00981124         AGEL00981137
PTX1150 ABBVIE-              ABBVIE-                    9/30/2005        Invoice
        AGEL03267075         AGEL03267081
PTX1151 ABBVIE-              ABBVIE-                    9/30/2005        Invoice
        AGEL03267082         AGEL03267095
PTX1152 ABBVIE-              ABBVIE-                   10/31/2005        Invoice
        AGEL00981969         AGEL00981978
PTX1153 ABBVIE-              ABBVIE-                   10/31/2005        Invoice
        AGEL00981949         AGEL00981968
PTX1154 ABBVIE-              ABBVIE-                   11/30/2005        Invoice
        AGEL00981979         AGEL00981983
PTX1155 ABBVIE-              ABBVIE-                   11/30/2005        Invoice
        AGEL00981984         AGEL00982000
PTX1156 ABBVIE-              ABBVIE-                   12/31/2005        Invoice
        AGEL00982060         AGEL00982069
PTX1157 ABBVIE-              ABBVIE-                   12/31/2005        Invoice
        AGEL00982041         AGEL00982059
PTX1158 ABBVIE-              ABBVIE-                    1/31/2006        Invoice
        AGEL00982070         AGEL00982076
PTX1159 ABBVIE-              ABBVIE-                    1/31/2006        Invoice
        AGEL00982077         AGEL00982096
PTX1160 ABBVIE-              ABBVIE-                    2/28/2006        Invoice
        AGEL00982116         AGEL00982127

                                                                ‐ 92 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 94 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates             EndBates                 Date                             Description   Also Referenced
                                                                                                                 As
PTX1161 ABBVIE-           ABBVIE-             2/28/2006 Invoice
        AGEL00982097      AGEL00982115
PTX1162 ABBVIE-           ABBVIE-            3/31/2006 & Invoices
        AGEL00982013      AGEL00982018        4/30/2006
PTX1163 ABBVIE-           ABBVIE-            3/31/2006 & Invoices
        AGEL00982001      AGEL00982012        4/30/2006
PTX1164 ABBVIE-           ABBVIE-             5/31/2006 Invoice
        AGEL00982152      AGEL00982157
PTX1165 ABBVIE-           ABBVIE-             5/31/2006 Invoice
        AGEL00982158      AGEL00982167
PTX1166 ABBVIE-           ABBVIE-             6/30/2006 Invoice
        AGEL00982174      AGEL00982179
PTX1167 ABBVIE-           ABBVIE-             6/30/2006 Invoice
        AGEL00982168      AGEL00982173
PTX1168 ABBVIE-           ABBVIE-             7/31/2006 Invoice
        AGEL00982180      AGEL00982186
PTX1169 ABBVIE-           ABBVIE-             7/31/2006 Invoice
        AGEL00982187      AGEL00982195
PTX1170 ABBVIE-           ABBVIE-             8/31/2006 Invoice
        AGEL00982019      AGEL00982025
PTX1171 ABBVIE-           ABBVIE-             8/31/2006 Invoice
        AGEL00982026      AGEL00982040
PTX1172 ABBVIE-           ABBVIE-             9/30/2006 Invoice
        AGEL00982196      AGEL00982203
PTX1173 ABBVIE-           ABBVIE-             9/30/2006 Invoice
        AGEL00982204      AGEL00982215
PTX1174 ABBVIE-AGEL0098213ABBVIE-AGEL0098215 3/31/2006 Invoice
PTX1175 PAR343633         PAR343635           4/17/2006 Email from Ed Maloney to
                                                         pcampanelli@parpharm.com Re: Georgia



                                                                 ‐ 93 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 95 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates             EndBates                 Date                             Description                    Also Referenced
                                                                                                                                  As
PTX1176 PAR344067             PAR344067                  8/10/2006        Email from Paul Campanelli/PAR to Kay Murray
                                                                          Re: Meeting for Monday
PTX1177 PAR459186             PAR459187                  5/10/2006        Email from Robert Campanelli to Paul
                                                                          Campanelli/PAR@PAR Re: New product launch
                                                                          long term forecast
PTX1178 PAR463298             PAR463300                   9/7/2006        Meeting Summary Report containing issues and Campanelli - 12
                                                                          status of products
PTX1179 PAR344805             PAR344805                   9/8/2006        Email from Joseph Todisco/Par to Paul
                                                                          Campanelli/PAR@PAR Re: BDL&L Presentation
                                                                          - First Draft
PTX1180 AGEL-MDL-006-         AGEL-MDL-006-               4/2/2008        Solvay Pharmaceuticals, Inc. Responses to Civil
        0008127               0008143                                     Investigative Demand No. 0710060 Responses to
                                                                          Specifications 36, 38, 40, 43, 45, 46 and 51

PTX1181 FTC-955-00013219      FTC-955-00013225           6/22/2007        Solvay Pharmaceuticals, Inc. Responses to Civil
                                                                          Investigative Demand No. 0710060 Responses to
                                                                          Interrogatories 20 and 22
PTX1182 FTC-955-00006476      FTC-955-00006479           10/5/2007        Watson Pharmaceuticals, Inc. Responses to Civil
                                                                          Investigative Demand, File No. 071-0060
                                                                          Responses to Specifications 8, 16 and 17

PTX1183 MEI_ANDRO             MEI_ANDRO                  10/4/2002        Agreement for Assignment of Claims between        Romano - 7
        00000003              00000004                                    Meijer Inc., and Frank Kerr Company, dated
                                                                          October 4, 2002
PTX1184 ABBVIE-               ABBVIE-                    1/11/2009        Email Re 1.62% eCTD-NDA
        AGEL00003044          AGEL00003044
PTX1185 ABBVIE-               ABBVIE-                    10/1/2014        Email Re and Encl AndroGel 2015 Plan Deck for
        AGEL02224100          AGEL02224150                                Chase Review
PTX1186 ABBVIE-               ABBVIE-                     Oct 2014        AbbVie 2015 Plan WJC Review Pricing October
        AGEL02228568          AGEL02228591                                2014

                                                                 ‐ 94 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 96 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                     Also Referenced
                                                                                                                                  As
PTX1187 ABBVIE-              ABBVIE-                    7/20/2015        Presentation: AndroGel 1.62% Update 2015 Q3
        AGEL03113714         AGEL03113727                                JCC July 20th, 2015
PTX1188 AGEL MDL 003-        AGEL MDL 003-               9/6/2006        Transcript of Telephone Conference before The
        001425               001429                                      Honorable Thomas W. Thrash (Status
                                                                         Conference)
PTX1189 AGEL-MDL-006-        AGEL-MDL-006-              4/28/2008        Email RE and Encl Documents for Laurie
        0003533              0003535                                     Downey's files
PTX1190 AGEL-MDL-013-        AGEL-MDL-013-               2/6/2008        Email Re Five-Year Plan and Encl Copy of
        034411               034412                                      Financial Package 2008-2012 - 2007 Actuals
PTX1191 CVS-ANDRO-0076042    CVS-ANDRO-0076042         12/31/2014        Email re Generic Contract in works for
                                                                         Testosterone Gel 1% (Brand Androgel 1% 25mg)

PTX1192 PADD002085           PADD002086                 1/17/2006        Email re Agenda for T-Gel Meeting and Encl
                                                                         Team Meeting Minutes and Agenda Topics
PTX1193 PADD-MDL-00018811 PADD-MDL-00018920             6/28/2011        Email re TESTOSTERONE GEL 1% and Encl
                                                                         Various Agreements re Same
PTX1194 PAR012133            PAR012157                 10/17/2005        Plaintiffs’ Consolidated Response to Defendants
                                                                         Watson and Paddock’s Statements of Material
                                                                         Facts as to Which There are No Genuine Issues to
                                                                         be Tried (Unimed v. Watson and Paddock, 1:03-
                                                                         cv-2501 and 1:03-cv-2503)

PTX1195 PAR344604            PAR344604                   5/9/2006        Email Re deal with Paddock
PTX1196 PAR458610            PAR458613                  9/13/2006        Letter Agreement from Par Pharmaceutical to
                                                                         Paddock Laboratories, Inc. re Backup
                                                                         Manufacturing and Supply Agreement
PTX1197 SLV165599            SLV165600                   2/2/2006        Email re AndroGel Patent Litigation Proceedings




                                                                ‐ 95 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 97 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates             EndBates                 Date                             Description                     Also Referenced
                                                                                                                                  As
PTX1198 SLV417625            SLV417627                  2/24/2006        Email re FW: GENERIC ANDROGEL
                                                                         APPROVAL and Encl Watson National Accounts
                                                                         Letter
PTX1199 SLV448304            SLV448306                  8/28/2006        Draft Press Release: "Solvay Pharmaceuticals,
                                                                         Inc. Reaches Settlements of AndroGel Patent
                                                                         Litigation With Watson Pharmaceuticals, Inc. and
                                                                         Par Pharmaceutical Companies, Inc. …[what
                                                                         about Paddock]?

PTX1200 SLV456271            SLV456272_A                4/14/2006        Email Solvay generic transition plan and Encl
                                                                         Presentation: "Solvay Pharmaceuticals Strategic
                                                                         Response to Generic Competition Transition
                                                                         Planning March 24, 2006"
PTX1201 SLV475149            SLV475152                  4/27/2009        Presentation: "Watson Partnership Proposal"

PTX1202 SLV475153            SLV475160                  4/28/2006        Email re and Encl Presentation: "Solvay/Watson
                                                                         Co-Promotion of AndroGel to Urologists:
                                                                         Proposed Preliminary Terms"
PTX1203 SLV475161            SLV475184                  6/28/2006        Email re and Encl Co-Promotion Agreement
                                                                         between Solvay and Watson
PTX1204 SLV475210            SLV475229                  9/13/2006        Email re and Encl Presentation: "September 13
                                                                         Director's Update" by Jim Hynd
PTX1205 SLV475230            SLV475252                  9/15/2006        Email re and encl Presentation: "September 13
                                                                         Director's Update" by Jim Hynd
PTX1206 SLV477326            SLV477377                   9/1/2006        Email RE and Encl Redlines of Par / Unimed
                                                                         Settlement Agreement and PLA as of 8/31/06

PTX1207 SLV503328            SLV503330                  6/14/2006        Email Re and Encl Par Forecast 06-14-06
PTX1208 SLV506141            SLV506141                   9/1/206         Email Re: Settlement Agreement
PTX1209 SLV510566            SLV510566                  4/10/2006        Email RE: Watson meeting

                                                                ‐ 96 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 98 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                         Also Referenced
                                                                                                                                       As
PTX1210 SLV582889             SLV582923                  8/23/2006        Draft Backup Manufacturing and Supply
                                                                          Agreement Between Unimed, Basins and Par
PTX1211 SLV585099             SLV585101                  5/24/2006        Email Re and Encl Presentation: Tulip May-24
                                                                          2006
PTX1212 SOLVAY048243          SOLVAY048243               4/12/1999        Androgel Manufacturing Specification
PTX1213 WPI-E-0900420         WPI-E-0900443               8/1/2006        Email Re Co-Promotion Agreement and Encl
                                                                          Solvay co-promote 7-31-06 (Watson
                                                                          redline).DOC
PTX1214 N/A                   N/A                        3/14/2011        Defendant Watson Pharmaceuticals, Inc.’s
                                                                          Responses to Direct Purchaser Plaintiffs’ First Set
                                                                          of Requests for Admissions dated March 14, 2011

PTX1215 N/A                   N/A                        3/14/2011        Par/Paddock’s Response to Direct Purchaser
                                                                          Plaintiffs’ First Set of Requests for Admission
                                                                          dated March 14, 2011
PTX1216 N/A                   N/A                        7/15/2011        Direct Purchaser Class Plaintiffs’ Supplemental
                                                                          Responses to Defendants’ First Set of
                                                                          Interrogatories, dated July 15, 2011

PTX1217 N/A                   N/A                        4/29/2015        Par Pharmaceutical Companies, Inc. and Paddock
                                                                          Holdings, LLC’s Responses to Direct Purchaser
                                                                          Plaintiffs’ First Set of Interrogatories dated April
                                                                          29, 2015
PTX1218 N/A                   N/A                        2/12/2016        Par Pharmaceutical Companies, Inc. and Paddock
                                                                          Holdings, LLC’s Supplemental and Amended
                                                                          Responses to Direct Purchaser Plaintiffs’ First Set
                                                                          of Interrogatories dated February 12, 2016




                                                                 ‐ 97 ‐
                           Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 99 of 108
                                         In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                   PLAINTIFFS' TRIAL EXHIBIT LIST
                                                            November 15, 2019
 PTX #          BegBates              EndBates                Date                             Description                    Also Referenced
                                                                                                                                    As
PTX1219 N/A                     N/A                         9/2/2016        Retailer Plaintiffs’ Supplemental Responses to
                                                                            Defendant AbbVie Products LLC’s Interrogatories
                                                                            dated September 2, 2016
PTX1220                                                                     Proposed 1006 - Plaintiffs' Purchases May 22,
          N/A                   N/A                           N/A           2009 - December 31, 2015
                                                                            Email from Mike Dornhecker to Laurence
                                                                            Downey, James Hynd, Murray Kay, et al. re: FW:
                                                                            Androgel Transfer - July 12, 2007 w/ Attach:
                                                                            Androgelmakebuy.ppt; AndroGel Transfer Task
PTX1221 SLV471032               SLV471052                  7/17/2007        Force 12-July-2007.ppt
                                                                            Email chain from L. Dale to R. Malladi, "re:
PTX1222 AGEL-MDL-009-006960AGEL-MDL-009-006965 9/28/2006                    AndroGel LV additional stability lots"
PTX1223 SLV532591          SLV532607           8/14/2007                    Watson JCC 8-22-07.ppt
PTX1224 SLV584888          SLV584903           8/15/2007                    Watson JCC8-22-7.ppt

                                                                            Re: Updated Financial Reporting Package and Q4
PTX1225 WTN0295569              WTN0295646                 1/20/2009        Financial Reporting Package - 1-16-09.pdf
                                                                            Product Line Financial Statements YTD as of
PTX1226 WTN0583008              WTN0583008                 12/31/2007       December 31, 2007
                                                                            Brand Product Line Financial Statements YTD as
PTX1227 WTN0583105              WTN0583105                 12/31/2009       of December 31, 2009
                                                                            Global Brand Product Line Financial Statement
PTX1228 WTN0583138              WTN0583138                 12/31/2010       YTD as of December 31, 2010

PTX1229 PAR328228               PAR328234                  3/20/2006        Re and Encl Draft of Par 2005 Annual Report

PTX1230 PAR328247               PAR328247                  8/31/2006        Email re Solvay - Correction to Previous Letter
PTX1231 PAR459176               PAR459177                  5/10/2006        Email re Deal (Par/Paddock)
                                                                            Email Re and Encl Par Presentation at the CIBC
PTX1232 PAR259057               PAR259068                  6/28/2004        World Markets Meeting in NYC

                                                                   ‐ 98 ‐
                          Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 100 of 108
                                        In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                  PLAINTIFFS' TRIAL EXHIBIT LIST
                                                           November 15, 2019
 PTX #         BegBates              EndBates                Date                             Description                     Also Referenced
                                                                                                                                    As
PTX1233 AGEL-MDL-015-012103AGEL-MDL-015-012106 5/12/2008                   Solvay/Watson JCC Minutes 4.16.08

PTX1234 AGEL-MDL-008-020966AGEL-MDL-008-020994 10/1/2008                   2008 10 01 Strativa AndroGel JCC Meeting.ppt
                                                                           Email re McKinsey Slides (Latest Version) with
PTX1235 AGELMDL012001851 AGELMDL012001894                 7/20/2005        attached presentation
                                                                           Email from John MacPhee to Nefertiti Greene
PTX1236 PAR-MDL-00180092       PAR-MDL-00180094-18        6/13/2007        with attachment
                                                                           Presentation entitled Testim Authorized Generic
PTX1237 ABBVIE-AGEL0028381ABBVIE-AGEL0028382                 N/A           Writers First Look
                                                                           Presentation entitled Androgel 1.62% Go-To-
PTX1238 ABBVIE-AGEL0001042ABBVIE-AGEL0001053                 N/A           Market Overview
                                                                           Email from Michael Kuderka to Michael Gautsch
PTX1239 ABBVIE-AGEL0321021ABBVIE-AGEL0321021              3/16/2015        and Steven Closter with attachment
                                                                           Email chain from B. Bautista to F. Jaeger, "BCBS
PTX1240 ABBVIE-AGEL0313868ABBVIE-AGEL0313868               9/8/2011        of LA"
PTX1241 ABBVIE_AGEL0034211ABBVIE-AGEL0034216              4/18/2011        SMART Panel Findings for AndroGel
                                                                           Email chain from F. Jaeger to M. Gautsch, "FW:
                                                                           PriceSpective - AndroGel Workshop Deck Draft"
                                                                           with attached AndroGel LOE Scenario
PTX1242 ABBVIE-AGEL0276171ABBVIE-AGEL0276175               8/8/2013        Planning_v3.pptx

                                                                           Email chain from M. Gautsch to P. Wardlaw and
PTX1243 ABBVIE-AGEL0080312ABBVIE-AGEL0080312              1/10/2012        F. Jaeger, "re: FW: AndroGel Brand Team"

                                                                           Email from Metabolics and GI Care to Metabolics
                                                                           and GI Care, et al., "Send on Behalf of Marty
PTX1244   ABBVIE-AGEL0033761ABBVIE-AGEL0033761             1/5/2012        Trent Comer, National Sales Director"
PTX1245   ABBVIE-AGEL0277339ABBVIE-AGEL0277344            7/29/2010        Abbott Products, Inc. Review Jim Hynd
PTX1246   PAR267702         PAR267711                     9/14/2006
PTX1247   PAR327785         PAR327859                      1/3/2006        2006 Strategic Plan Planning Meeting

                                                                  ‐ 99 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 101 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates              EndBates                Date                             Description                     Also Referenced
                                                                                                                                  As
                                                                         Par Call Pewrformance Sales Strategy Feb.
PTX1248 SLV453540            SLV453543                  10/16/2007       Monthly Report
                                                                         Re Androgel Settlement - External                  Amato - 11
PTX1249 WTN0004618           WTN0004624                 9/14/2006        Communications Follow-Up
                                                                                                                            James - 20
                                                                         Re Important Information Concerning
PTX1250 ASCARXED00001256 ASCARXED00001256               7/15/2014        Therapeutically Equivalent Product Substitution
PTX1251 SLV446960         SLV446961                        N/A           2007-2011 Plan - Current Developments
PTX1252 PADD-MDL-00006362 PADD-MDL-00006362             6/13/2008        Email from E. Maloney to B. Mink, "re: Solvay
                                                                         equipment"
PTX1253 PAR463303            PAR463305                  6/12/2006        Paddock/Par BiWeekly Meeting summary Report

PTX1254 PAR-MDL-00189778     PAR-MDL-00189781          11/10/2010        First Amendment to Co-Promotion Agreement
                                                                         between Abbott Laboratories and Par
                                                                         Pharmaceutical, Inc.
PTX1255 PAD 0003538          PAD 0003999                                 Par ANDA No.         76-744
PTX1256 AGEL MDL 002-        AGEL MDL 002-                               Spec for Watson’s product
        003556               003577
PTX1257 PAD0004000           PAD0004603                                  Spec for Par’s product
PTX1258 AGEL MDL 002-        AGEL MDL 002-                               WATSON ANDA Excerpts
        008767               008769
PTX1259 WTN0251046           WTN0251098                                  Watson ANDA Mfg Process
PTX1260                                                                  Intentionally Omitted
PTX1261 UPI 060437 B         UPI 060437 B              5/11/1999         CBS newscast recording
PTX1262                                                00/00/2007        Chemical Principles by Steven Zumdahl
PTX1263 AGEL_MDL_001-        AGEL_MDL_001-             01/00/2000        United States Pharmacopeia National Formulary
        025261               025273                                      (2000)
PTX1264 AGEL MDL 001-        AGEL MDL 001-
                                                                         Unimed’s Study regarding testosterone absorption
        021554               021689



                                                               ‐ 100 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 102 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates              EndBates                Date                             Description                       Also Referenced
                                                                                                                                    As
PTX1265 AGEL MDL 001-        AGEL MDL 001-               4/6/1999
                                                                         Unimed’s UMD         96-017
        022439               022678
PTX1266 UPI051940            UPI051952                 10/24/1997        UMD-97-023 study
PTX1267 AGEL_MDL_001-        AGEL_MDL_001-              11/2/1998        UMD 98-012 Report Nov. 2, 1998
        008221               008328
PTX1268 AGEL MDL 001-        AGEL MDL 001-              1/22/1999        UMD 98-012 Report Jan. 22, 1999
        025756               025893
PTX1269 UPIED0186109         UPIED0186181                4/12/199        UMD-98-037 study
PTX1270 AGEL MDL 001-        AGEL MDL 001-               4/6/1999        UMD-99-017-IR Report Apr. 6, 1999
        008357               008910
PTX1271 AGEL MDL 001-        AGEL MDL 001-              8/27/1999        UMD-99-017-FR Aug. 27, 1999
        012918               013216
PTX1272 SOLVAY ED 0039306    SOLVAY ED 0039338           4/1/1999
                                                                         UMD 99-948, “In Vitro Percutaneous Absorption
                                                                         and Distribution Studies of 1% Testosterone Gel
                                                                         (T-Gel) Test Formulations in Human Skin”
PTX1273                                                                  Intentionally Omitted
PTX1274                                                00/00/1998        Hernandez, M.J., Pellicer, J., Delegido, J., Dolz,
                                                                         M. Rheological characterization of easy to
                                                                         disperse (ETD) Carbopol hydrogels, J. Disper.
                                                                         Sci. Technol., 1998, 19, 31-42
PTX1275                                                00/00/2008        Kaushik, D., Batheja, P., Kilfoyle, B., Rai, V.,
                                                                         Michniak-Kohn, B. Percutaneous Penetration
                                                                         modifiers: enhancement vs. retardation. Expert
                                                                         Opinion on Drug Delivery, (2008), May 5 (5), 517-
                                                                         529
PTX1276                                                00/00/2010        Kaushik, D., Costache, A., Michniak-Kohn, B.
                                                                         Percutaneous penetration modifiers and
                                                                         formulation effects: Part I. International J. of
                                                                         Pharmaceutics (2010), 386, 42-51


                                                               ‐ 101 ‐
                       Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 103 of 108
                                     In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                               PLAINTIFFS' TRIAL EXHIBIT LIST
                                                        November 15, 2019
 PTX #      BegBates              EndBates                Date                             Description                     Also Referenced
                                                                                                                                 As
PTX1277                                               00/00/2010        Kaushik, D., Costache, A., Michniak-Kohn, B.
                                                                        Percutaneous penetration modifiers and
                                                                        formulation effects: Thermal and Spectral
                                                                        Analyses. AAPS Pharm Sci. Tech. (2010) Sept. 11
                                                                        (3) 1068-8
PTX1278                                                                 Withdrawn
PTX1279                                               00/00/1993
                                                                        Roberts and Walker, “Water: The Most Natural
                                                                        Penetration Enhancer,” Pharmaceutical Skin
                                                                        Penetration Enhancement (Ed. Walters and
                                                                        Hadgraft, 1993)
PTX1280                                               02/00/2010        Relative Uptake of Minoxidil into Appendages
                                                                        and Stratum Corneum and Permeation through
                                                                        Human Skin In Vitro ”, Journal of Pharmaceutical
                                                                        Sciences, Vol. 99, No. 2, February 2010

PTX1281                                               00/00/2002        Sanz Taberner, T., Martin-Villodre, A., Pla-
                                                                        Delfina, J.M., Herraez, J.V. Consistency of
                                                                        Carbopol 971-P NF gels and influence of soluble
                                                                        and cross-linked PVP, International J.
                                                                        Pharmaceutics, 2002, 233, 43-50
PTX1282 AGEL_MDL_001-       AGEL_MDL_001-             01/00/2002        Noveon TDS-64 (2002)
        003081              003082
PTX1283 AGEL_MDL_002-       AGEL_MDL_002-             07/00/1997        Noveon TDS-60 (1997)
        005472              005476
PTX1284 AGEL_MDL_001-        AGEL_MDL_001-            10/00/1998        Noveon TDS-237 (1998)
        002882              002884
PTX1285                                                                 Intentionally Omitted
PTX1286                                                                 Intentionally Omitted
PTX1287 PADD022767          PADD022767                                  Noveon Bulletin

                                                              ‐ 102 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 104 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                Also Referenced
                                                                                                                              As
PTX1288 AGEL_MDL_002-         AGEL_MDL_002-
                                                                          Bulletin 11 – Thickening Properties
        005946                005956
PTX1289                                                 00/00/1997        HAWLEY’S CONDENSED CHEMICAL
                                                                          DICTIONARY 784 (13th ed. 1997)
PTX1290                                                                   Intentionally Omitted
PTX1291                                                                   Intentionally Omitted
PTX1292                                                   1/9/2017        Weiner Exhibit 41
PTX1293                                                   1/9/2017        Weiner Exhibit 42
PTX1294                                                   1/9/2017        Weiner Exhibit 43
PTX1295                                                   1/9/2017        Weiner Exhibit 44
PTX1296 SOLVAY 108136         SOLVAY 108137              8/16/1999        Email from Kate Robertson to Dave Knocke re
                                                                          HIV Roundtable
PTX1297                                                                   Intentionally Omitted
PTX1298                                                                   Intentionally Omitted
PTX1299                                                                   Intentionally Omitted
PTX1300                                                                   Intentionally Omitted
PTX1301                                                                   Intentionally Omitted
PTX1302 UPIED0038278          UPIED0038279               2/16/1999        Internal Solvay email string
PTX1303 UPIED0070553          UPIED0070554               05-3-10-99       Solvay e-mail string
PTX1304 UPIED 0023864         UPIED 0023865               3/3/1999        Email from Marcy Vella to Michelle Alm re
                                                                          Androgel Placebo packets
PTX1305 UPIED 0023844     UPIED 0023844                  2/17/1999        Email from David Knocke re T-Gel Placebos
PTX1306 SOLVAY ED 0058350 SOLVAY ED 0058351              4/22/1998        Fax from Solvay

PTX1307 BESFR 003084          BESFR 003085               2/24/1999        Fax from Unimed to Besins re Tgel Sachets
PTX1308 BESFR 004461          BESFR 004462                5/7/1999        Letter from Sandrine Hoesch to Michelle Alm

PTX1309 AGEL MDL 001-         AGEL MDL 001-                               Program & Abstracts                           Faulkner -12
        012887                012888



                                                                ‐ 103 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 105 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                     Also Referenced
                                                                                                                                   As
PTX1310 AGEL MDL 002-         AGEL MDL 002-              9/26/1995        Besins Lab Notebook
        003939                003949
PTX1311 WPI-FLH-000986        WPI-FLH-000996                              Besins Lab Notebook
PTX1312 AGEL MDL 002-         AGEL MDL 002-               4/3/1998        Letter to Unimed from Besins
        004093                004123
PTX1313                                                 10/11/2007        Malladi Application                                Weiner - 46
PTX1314 WTN0216591            WTN0216608                00/00/1991        Ranade, et al., Drug Delivery Systems:
                                                                          Transdermal Drug Delivery J Clin Pharmacol
                                                                          1991; 31:401-418.
PTX1315                                                                   Withdrawn
PTX1316                                                 00/00/1983        Wester, et al., Cutaneous Pharmacokinetics: 10
                                                                          Steps to Percutaneous Absorption, Drug
                                                                          Metabolism Reviews, 14(2), 169-205 (1983)
PTX1317                                                  1/16/1997
                                                                          Application of in vitro human skin models to
                                                                          dermal irritancy: a brief overview and future
                                                                          prospects, Toxicology in vitro, (11)(3): 305-312
PTX1318 AGEL_MDL_002-         AGEL_MDL_002-             00/00/1988        Buck et al., Bioavailability of Topically
        008659                008664                                      Administered Steroids (1988)
PTX1319                                                 00/00/1971        Scheuplein et al., Permeability of the skin,
                                                                          Physiol. Rev. 51 (1971) 702-747
PTX1320                                                 00/00/1989        Lochhead RY, Davidson JA and Thomas GM,
                                                                          Polymers in aqueous media, American Chemical
                                                                          Society, pp.113-147 (1989)
PTX1321 AGEL MDL 002-         AGEL MDL 002-              10/3/1992        Letter from Guy Courraze to Mrs. Salin-Drouin re
        005270                005309                                      Study
PTX1322 AGEL MDL 002-         AGEL MDL 002-              5/23/1995        In Vitro Percutaneous Absorption in Man of
        003950                003981                                      Testosterone Formulated in Different Water
                                                                          Alcohols-Gels



                                                                ‐ 104 ‐
                        Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 106 of 108
                                      In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                PLAINTIFFS' TRIAL EXHIBIT LIST
                                                         November 15, 2019
 PTX #       BegBates              EndBates                Date                             Description                   Also Referenced
                                                                                                                                As
PTX1323                                                00/00/1988        Weidmann, T.S., Influence of Hydration on
                                                                         epidermal tissue, J. Pharm. Sci 77:1037-
                                                                         1041,1988
PTX1324                                                                  Withdrawn
PTX1325                                                  1/8/2003         Office Action (application no. 10/033101)
PTX1326                                                    1983          Barry, B.W. Chapter 6 in Dematological
                                                                         Formulations: Percutaneous Absorption, Marcel
                                                                         Dekker, Inc. (1983)
PTX1327                                                                  Brown, U.S. Patent No. 2,798,053
PTX1328 PAR 037729           PAR 037731                  5/1/1998        Noveon Bulletin (May 1998)
PTX1329 AGEL MDL 002-        AGEL MDL 002-                               List of Ingredients of Watson's Product -        Weiner - 22
        008767               008769                                      Formulation Data
PTX1330 MPI 010147           MPI 010147                 3/12/1998        Contents of AndroGel Placebo
PTX1331                                                 4/12/1999        Chemistry, Manufacturing and Controls section of
                                                                         Unimed's New Drug Application (filed with FDA)

PTX1332                                                                  Intentionally Omitted
PTX1333                                                                  Intentionally Omitted
PTX1334                                                                  Intentionally Omitted
PTX1335                                                                  Intentionally Omitted
PTX1336                                                                  Intentionally Omitted
PTX1337                                                                  Intentionally Omitted
PTX1338                                                                  Intentionally Omitted
PTX1339                                                                  Intentionally Omitted
PTX1340                                                                  Intentionally Omitted
PTX1341                                                                  Withdrawn
PTX1342                                                                  Intentionally Omitted
PTX1343                                                                  Intentionally Omitted
PTX1344 BESFR015641          BESFR015642                                 Solubility Figures
PTX1345                                                                  Intentionally Omitted

                                                               ‐ 105 ‐
                         Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 107 of 108
                                       In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                                 PLAINTIFFS' TRIAL EXHIBIT LIST
                                                          November 15, 2019
 PTX #        BegBates              EndBates                Date                             Description                       Also Referenced
                                                                                                                                     As
PTX1346                                                                   Noveon Bulletin 14
PTX1347 UPIED 0186224         UPIED 0186271                               UNIMED NDA Pharmacokinetics Partial
PTX1348                                                  6/29/2015        816 Notice of Allowance
PTX1349                                                 12/26/2014        816 Office Action
PTX1350 WTN0250862            WTN0250862                                  Watson ANDA No. 76-737
PTX1351                                                 01/00/2010        Pay-for-Delay: How Drug Company Pay-Offs
                                                                          Cost Consumers Billions, An FTC Staff Study

PTX1352                                                   7/8/2010        Basaria, S., et al. Adverse Events Associated with
                                                                          Testosterone Administration, The New England
                                                                          Journal of Medicine, Vo. 363, No. 2
PTX1353                                                  2/27/2019        10-K AbbVie Inc. for fiscal year ended December
                                                                          31, 2018
PTX1354                                                  11/6/2019        10-Q AbbVie Inc. for quarterly period ended
                                                                          September 30, 2019
PTX1355                                                 01/00/2014        Finkle, et al., Increased Risk of Non-Fatal
                                                                          Myocardial Infaction Following Testosterone
                                                                          Therapy Prescription in Men, PLOS One, Vol. 9,
                                                                          Issue 1 (January 2014)
PTX1356                                                  8/12/2013        Braun, Promotiong "Low T" A Medical Writer's
                                                                          Perspective, JAMA Intern Med. 2013, Vol. 173
                                                                          No. 15
PTX1357                                                  8/12/2013        Swartz and Woloshin, Low "T" as in "Template"
                                                                          How to Sell Disease MAMA Intern Med., Vol.
                                                                          173 No. 15
PTX1358                                                  8/20/2012        Dubowitz, et al., Low-T, High Profit?
PTX1359                                                                   Rule 1006 Summary - Annual AndroGel Sales
                                                                          Volumes and Prices 2004 - 2010
PTX1360                                                                   Rule 1006 Summary - Annual AndroGel Sales
                                                                          Volumes and Prices 2004 - 2010

                                                                ‐ 106 ‐
                     Case 1:09-md-02084-TWT Document 1902-7 Filed 11/15/19 Page 108 of 108
                                   In re AndroGel Antitrust Litigation (II) 1:09-md-2084-TWT
                                             PLAINTIFFS' TRIAL EXHIBIT LIST
                                                      November 15, 2019
 PTX #    BegBates              EndBates                Date                             Description                  Also Referenced
                                                                                                                            As
PTX1361                                                               Rule 1006 Summary - DPP Purchase Volume

PTX1362                                                               Rule 1006 Summary - Generic Penetration Rates
                                                                      Used in Overcharge Calculations
PTX1363                                                               Rule 1006 Summary - Monthly Prices of
                                                                      AndroGel and Injectables from Cremieux's Work
                                                                      Papers January 2006 - January 2014
PTX1364                                                               Rule 1006 Summary - Prices Relative to Brand
                                                                      WAC
PTX1365                                                               Lichtenberg, The Impact of New Drug Launches
                                                                      on Longevity: Evidence from longitudinal,
                                                                      Disease-Level Data from 52 Countries, 1982-
                                                                      2001, Intern J. of Health Care Finance and
                                                                      Economics, 5, 47-73, 2005




                                                            ‐ 107 ‐
